Exhibit 10.1




EXECUTION VERSION








































STOCK PURCHASE AGREEMENT




by and between




AMERITRANS CAPITAL CORPORATION




and




RENOVA US HOLDINGS LTD.




dated as of April 12, 2011






































--------------------------------------------------------------------------------




Table of Contents




 

Page

ARTICLE I AGREEMENT TO SELL AND PURCHASE COMMON STOCK

1

SECTION 1.1

Sale and Purchase of Initial Purchased Stock

1

SECTION 1.2

Sale and Purchase of Additional Purchased Stock

1

ARTICLE II CLOSING, DELIVERY AND PAYMENT

3

SECTION 2.1

Closing

3

SECTION 2.2

Initial Closing Deliveries

4

SECTION 2.3

Subsequent Closing Deliveries

4

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4

SECTION 3.1

Organization, Good Standing and Qualification of the Company and the Company’s
Subsidiaries

5

SECTION 3.2

Company Subsidiaries

5

SECTION 3.3

Capitalization

5

SECTION 3.4

Authority; No Conflicts

6

SECTION 3.5

Consents

7

SECTION 3.6

SEC Documents; Other Reports; Internal Controls

7

SECTION 3.7

Financial Statements; Absence of Undisclosed Liabilities; Independence of
Auditors

8

SECTION 3.8

Absence of Certain Changes

8

SECTION 3.9

Title to Properties and Assets; Liens; Condition

9

SECTION 3.10

Compliance with Law; Permits

9

SECTION 3.11

Litigation

10

SECTION 3.12

Certain Contracts

10

SECTION 3.13

Insurance

10

SECTION 3.14

Tax Matters

11

SECTION 3.15

Environmental and Safety Laws

12

SECTION 3.16

Intellectual Property

12

SECTION 3.17

Employees

13

SECTION 3.18

Employee Benefit Plans

13

SECTION 3.19

Board Approval; Requisite Shareholder Approvals

15

SECTION 3.20

Broker’s Fees

15

SECTION 3.21

Regulated Investment Company; BDC Election

15

SECTION 3.22

Investment Advisory Agreements

16

SECTION 3.23

Compliance with the Sarbanes-Oxley Act of 2002

16

SECTION 3.24

FINRA Matters

16

SECTION 3.25

Transactions with Affiliates

16

SECTION 3.26

Interested Persons

16

SECTION 3.27

Valid Offering

16

SECTION 3.28

Takeover Statutes; No Rights Plan

17

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

17

SECTION 4.1

Organization; Authority

17

SECTION 4.2

Investment Representations

17

SECTION 4.3

Legend

17

SECTION 4.4

Consents

18

SECTION 4.5

No Conflicts

18

SECTION 4.6

Litigation

18

SECTION 4.7

Financial Resources

18

SECTION 4.8

No Brokers

18

SECTION 4.9

SBA Disclosure

18

ARTICLE V COVENANTS

18

SECTION 5.1

Conduct of Business Prior to the Initial Closing

18

SECTION 5.2

Company Forbearances

19

SECTION 5.3

Access

20

SECTION 5.4

Use of Proceeds

21

SECTION 5.5

Proxy Statement

22

SECTION 5.6

Company Shareholders Meeting

22

SECTION 5.7

No Solicitation of Competing Proposal

23








--------------------------------------------------------------------------------







 

 

Page

SECTION 5.8

Efforts

25

SECTION 5.9

Notification of Certain Matters

25

SECTION 5.10

Regulatory and Other Authorizations; Notices and Consents

25

SECTION 5.11

Litigation

26

SECTION 5.12

Designation of Directors

26

SECTION 5.13

Employees; Employee Benefit Plans

26

SECTION 5.14

Directors’ and Officers’ Indemnification and Insurance

27

SECTION 5.15

Takeover Statutes

27

SECTION 5.16

Stock Exchange Listing

27

SECTION 5.17

Public Announcements

27

SECTION 5.18

Interest Related Dividends

28

SECTION 5.19

Notice of Election to Terminate Investment Advisory and Management Agreement

28

ARTICLE VI CLO EQUITY INTEREST

28

SECTION 6.1

Contribution of CLO Equity Interest

28

SECTION 6.2

No Distribution From Newco

28

SECTION 6.3

Pledge of Newco Equity Interests

28

SECTION 6.4

No Pledge of CLO Equity Interests

28

SECTION 6.5

Delivery of Financial Information

28

SECTION 6.6

Mandatory Sale of CLO Equity Interests

28

ARTICLE VII CONDITIONS TO CLOSINGS

28

SECTION 7.1

Conditions to the Obligations of the Purchaser to Purchase the Initial Purchased
Stock

28

SECTION 7.2

Conditions to Obligations of the Company to Issue the Initial Purchased Stock

29

SECTION 7.3

Condition to the Obligations of the Purchaser to Purchase Additional Purchased
Stock

30

SECTION 7.4

Conditions to Obligations of the Company to Issue the Additional Purchased Stock

30

ARTICLE VIII TERMINATION AND AMENDMENT

30

SECTION 8.1

Termination

30

SECTION 8.2

Effect of Termination

31

ARTICLE IX MISCELLANEOUS

33

SECTION 9.1

Other Definitions; Terms Generally

33

SECTION 9.2

Representations and Warranties

36

SECTION 9.3

Governing Law; Jurisdiction; Waiver of Jury Trial

36

SECTION 9.4

Successors and Assigns; Assignment; No Third Party Beneficiaries

37

SECTION 9.5

Entire Agreement

37

SECTION 9.6

Severability

37

SECTION 9.7

Amendment and Waiver

37

SECTION 9.8

Delays or Omissions

37

SECTION 9.9

Notices

38

SECTION 9.10

Expenses

38

SECTION 9.11

Titles and Subtitles

39

SECTION 9.12

Remedies; Survival

39

SECTION 9.13

Counterparts; Execution by Facsimile Signature

39











iii




--------------------------------------------------------------------------------




EXHIBITS

I.

Form of Support Agreement

II.

Form of LLC Pledge Agreement

III.

Form of Amended and Restated Bylaws

IV.

Form of Registration Rights Agreement

V.

Form of Investment Advisory Agreement

VI.

Form of Stockholders Agreement

VII.

Form of Charter Amendment




SCHEDULES

A

Small Business Investment Company Investments

B.

CLO Equity Interests








--------------------------------------------------------------------------------




INDEX OF PRINCIPAL TERMS




Defined Term

Section

Actions

3.10(b)

Additional Purchase Price

1.2(d)

Additional Purchased Stock

Recitals

Adjusted Tangible Net Worth

9.1(a)(i)

Adviser

9.1(a)(iv)

Advisory Termination Notice

5.19

Affiliate

9.1(a)(v)

Aggregate Purchase Price

9.1(a)(ii)

Agreement

Preamble

Applicable Additional Purchase Price

1.1

Applicable Per Share Purchase Price

9.1(a)(iii)

Assets

9.1(a)(vi)

Bankruptcy Event

9.1(a)(vii)

Bankruptcy Law

9.1(a)(viii)

Business Day

9.1(a)(ix)

Cash

9.1(a)(x)

Cash Equivalent

9.1(a)(xi)

Cash Event

8.2(b)

Change in Recommendation

5.7(d)

Charter Amendment

3.19(a)

CLO Cash Proceeds

9.1(a)(xii)

CLO Equity Interests

6.1

Closing Directors

9.1(a)(xiii)

CN Identified Directors

9.1(a)(xiv)

Code

3.14(m)

Common Stock

Recitals

Company

Preamble

Company BDC Election

3.21(b)

Company Charter

9.1(a)(xv)

Company Contract

3.12(a)

Company Disclosure Schedule

Article III

Company Employees

3.18(a)

Company Equity Awards

3.3(a)

Company Identified Directors

9.1(a)(xvi)

Company Intellectual Property

3.16(a)

Company Recommendation

5.5(a)

Company Representatives

5.3(a)

Company Shareholders Meeting

5.5(a)

Company Stock Plans

3.3(a)

Competing Proposal

5.7(g)

Confidential Information

5.3(b)

Control

9.1(a)(xvii)

Current D&O Policies

5.14(b)

Custodian

9.1(a)(xviii)

D&O Insurance

5.14(b)

DGCL

3.5

Effect

3.8

Elk

3.3(a)

Elk Common Stock

3.3(a)

Environmental Laws

3.15

ERISA

3.18(a)

ERISA Affiliate

3.18(c)

Exchange Act

3.6(a)

Expense Fee

8.2(b)

FINRA

9.1(a)(xix)

Funded Additional Purchase Price

1.2(a)








--------------------------------------------------------------------------------







Defined Term

Section

GAAP

3.8

Governmental Entity

3.5

Indemnification Provisions

5.14(a)

Indemnitees

5.14(a)

Initial Closing

2.1(a)

Initial Closing Date

2.1(a)

Initial Purchase Price

1.1

Initial Purchased Stock

Recitals

Intellectual Property

3.16(a)

Investment Advisory and Management Agreement

7.1(j)

Investment Company Act

3.4(a)3.6(a)

Investment Advisory Agreement

3.1

Law

3.4(c)

Lien

3.2(b)

Liquid Assets

9.1(a)(xx)

Material Adverse Effect

3.8

Newco

3.1

Notice of Superior Proposal

5.7(d)

Order

3.4(c)

PBGC

3.18(e)

Permits

3.10(b)

Permitted Liens

9.1(a)(xxi)

Person

9.1(a)(xxii)

Plans

3.18(a)

Pledge and Security Agreement

3.1

Pre-Closing Period

5.1

Preferred Stock

3.3(a)

Proxy Statement

3.5

Purchased Stock

Recitals

Purchaser

Preamble

Purchaser Representatives

5.3(a)

Purchaser Subsequent Closing Representations

7.4(a)

Registration Rights Agreement

3.1

Remaining Additional Purchase Price

1.2(a)

Requisite Regulatory Approvals

7.1(e)

Requisite Shareholder Approvals

3.19(b)

Resigning Directors

9.1(a)(xxiii)

RIC

3.14(m)

SBA

3.5

SBIA

5.3(a)

SEC

3.5

SEC Reports

3.6(a)

Section 409A

3.18(f)

Securities Act

3.6(a)

Series A Preferred Stock

3.3(a)

Significant Subsidiary

9.1(a)(xxiv)

Subsequent Closing

2.1(b)

Subsequent Closing Date

2.1(b)

Subsequent Closing Notice

1.2(b)

Subsidiary

9.1(a)(xxv)

Superior Proposal

5.7(h)

Takeover Statute

3.28

Tax Authority

3.14(o)

Tax Return

3.14(o)

Taxes

3.14(o)

Termination Fee

9.1(a)(xxvi)

to the knowledge of the Company

9.1(a)(xxvii)

Transaction Agreements

3.1

Voting Debt

3.3(b)





vi




--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of April 12,
2011, by and between Ameritrans Capital Corporation, a corporation organized
under the laws of the State of Delaware (the “Company”), and Renova US Holdings
Ltd., a company incorporated under the laws of the Bahamas (the “Purchaser”).  

RECITALS

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company has agreed to sell to the Purchaser, and the Purchaser has agreed to
purchase from the Company, a number of shares of its common stock, par value
$0.0001 per share (the “Common Stock”) equal to $25,000,000.00 divided by the
Applicable Per Share Purchase Price and rounded to the nearest whole number (the
“Initial Purchased Stock”);

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company has agreed to sell to the Purchaser, and the Purchaser has agreed to
purchase from the Company, from time to time, additional Common Stock, for an
aggregate purchase price equal to the Additional Purchase Price (as defined
herein) at a per share purchase price equal to the Applicable Per Share Purchase
Price (the “Additional Purchased Stock” and, together with the Initial Purchased
Stock, the “Purchased Stock”);

WHEREAS, the parties hereto are entering into this Agreement to provide for the
purchase and sale of the Purchased Stock; and

WHEREAS, certain shareholders of the Company have, on or prior to the date
hereof, executed and delivered to the Company Support Agreements in the form
attached hereto as Exhibit I.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:

ARTICLE I

AGREEMENT TO SELL AND PURCHASE
COMMON STOCK

SECTION 1.1

Sale and Purchase of Initial Purchased Stock

Subject to the  terms and conditions hereof, the Company hereby agrees to issue
and sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, at the Initial Closing (as defined below), the Initial Purchased Stock
for a purchase price per share equal to the Applicable Per Share Purchase Price,
or $25,000,000 in the aggregate (such aggregate price, the “Initial Purchase
Price”).  The aggregate Initial Purchase Price shall be payable in cash at the
Initial Closing.  

SECTION 1.2

Sale and Purchase of Additional Purchased Stock

(a)

Subject to the terms and conditions hereof, the Company hereby agrees to issue
and sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, for an aggregate purchase price equal to the Additional Purchase Price,
on the Subsequent Closing Date or Subsequent Closing Dates to be identified in
accordance with Section 1.2(b), the Additional Purchased Stock for a purchase
price per share equal to the Applicable Per Share Purchase Price.  The aggregate
amount of the Additional Purchase Price that has been paid to the Company from
time to time is referred to herein as the “Funded Additional Purchase Price” and
the aggregate amount of the Additional Purchase Price that has not yet been paid
to the Company from time to time is referred to herein as the “Remaining
Additional Purchase Price”.

(b)

The Purchaser shall from time to time, to the extent required for the Purchaser
to comply with its obligations in Section 1.2(c), by no less than three Business
Days prior written notice to the Company (each, a “Subsequent Closing Notice”),
identify one or more Business Days falling between and including the date of the
Initial Closing and the second anniversary of the Initial Closing, on which it
will fund all or any portion of the Remaining Additional Purchase Price (each, a
“Subsequent Closing Date”).  The Purchaser shall specify in each Subsequent
Closing Notice (i) the date of the applicable Subsequent Closing Date and (ii)
the aggregate amount of the Remaining Additional Purchase Price to be funded on
such Subsequent Closing Date.

(c)

The Purchaser shall, subject to this Section 1.2 and the conditions set forth in
Section 1.2(e) and Section 7.3, cause the Funded Additional Purchase Price to
equal, on the following dates, not less than the lesser of (i) the Additional
Purchase Price and (ii) the following amounts (or the Additional Purchase Price
in the case of Clause (I) below):










--------------------------------------------------------------------------------




(A)

90 days following the Initial Closing Date – The greater of $5,000,000 and 100%
of the aggregate CLO Cash Proceeds for the period commencing with the Initial
Closing Date and ending 80 days following the Initial Closing Date;

(B)

180 days following the Initial Closing Date – The greater of $10,000,000 and
100% of the aggregate CLO Cash Proceeds for the period commencing with the
Initial Closing Date and ending 170 days following the Initial Closing Date;

(C)

270 days following the Initial Closing Date – The greater of $15,000,000 and
100% of the aggregate CLO Cash Proceeds for the period commencing with the
Initial Closing Date and ending 260 days following the Initial Closing Date;

(D)

One-year anniversary of the Initial Closing Date – The greater of $20,000,000
and 100% of the aggregate CLO Cash Proceeds for the period commencing with the
Initial Closing Date and ending 10 days prior to the one-year anniversary of the
Initial Closing Date;

(E)

90 days following the one-year anniversary of the Initial Closing Date – The
greater of $25,000,000 and 100% of the aggregate CLO Cash Proceeds for the
period commencing with the Initial Closing Date and ending 80 days following the
one-year anniversary of the Initial Closing Date;

(F)

180 days following the one-year anniversary of the Initial Closing Date – The
greater of $30,000,000 and 100% of the aggregate CLO Cash Proceeds for the
period commencing with the Initial Closing Date and ending 170 days following
the one-year anniversary of the Initial Closing Date;

(G)

270 days following the one-year anniversary of the Initial Closing Date – The
greater of $35,000,000 and 100% of the aggregate CLO Cash Proceeds for the
period commencing with the Initial Closing Date and ending 260 days following
the one-year anniversary of the Initial Closing Date;

(H)

Two-year anniversary of the Initial Closing Date – The greater of $40,000,000
and 100% of the aggregate CLO Cash Proceeds for the period commencing with the
Initial Closing Date and ending 10 days prior to the two-year anniversary of the
Initial Closing Date; and

(I)

In the event of any default by the Purchaser of its obligations to fund any
amount of the Additional Purchase Price in accordance with Section 1.2(c)(A)
through (H), the Additional Purchase Price, on the fifth Business Day following
the date of such default.

(d)

The “Additional Purchase Price”  shall initially equal $35,000,000 and shall be
increased by the amount of any increases in the amount of Remaining Additional
Purchase Price pursuant to this Section 1.2(d).  The Remaining Additional
Purchase Price will be increased at an accrual rate equal to 12% per annum,
applied daily to the unpaid balance of the Remaining Additional Purchase Price
on the basis of the actual number of days elapsed during the relevant accrual
period and the actual number of days in the relevant year (“actual / actual
basis”), and compounded on each of the italicized dates referred to in Section
1.2(c)(A) through (H).

(e)

The Purchaser’s remaining obligations in this Section 1.2 shall at all times be
subject to the following conditions:

(i)

no Bankruptcy Event other than the events described in clause (A)(8) and clause
(A)(9) (to the extent applicable to the events described in clause (A)(8)) of
the definition of Bankruptcy Event shall have occurred;

(ii)

none of the representations and warranties of the Company contained in this
Agreement which are qualified as to materiality or Material Adverse Effect shall
have failed to be true and correct, and none of the representations and
warranties of the Company contained in this Agreement which are not so qualified
shall have failed to be true and correct in all material respects, in each case
as of the date of this Agreement and as of the Initial Closing Date as though
made on and as of the Initial Closing Date (except for those representations and
warranties which address matters only as of a particular date, which shall be
true and correct, or true and correct in all material respects, as the case may
be, as of such date), unless such failure to be true and correct, or to be true
and correct in all material respects, as applicable, (x) if capable of cure,
shall have been cured; provided that in the event that such failure to be true
and correct, or to be true and correct in all material respects, as applicable,
is capable of cure, (A) the Company and the Purchaser shall use commercially
reasonable efforts to cause the Company to cure such failure, and (B) the
Purchaser’s obligations pursuant to Section 1.2(c) shall be suspended only until
the tenth (10th) Business Day following the date on which such failure is cured,
and shall be terminated if such failure has not been




2




--------------------------------------------------------------------------------




cured by the second anniversary of the Initial Closing Date; or (y) was readily
apparent from facts disclosed on the face of (A) any of the documents made
available to the Purchaser prior to the date of this Agreement on the online
data room assembled by the Company in connection with the negotiation of the
Agreement (the “Data Room”), (B) any of this Agreement, the Transaction
Agreements and the exhibits, schedules and annexes thereto, (C) any of the SEC
Reports filed or furnished prior to the date hereof (other than any forward
looking statements or other statements predictive in nature or any risk factor
or other cautionary or exculpatory language included therein, except to the
extent such disclosure includes factual, historical information), (D) any of the
documents identified on Schedule 1.2(e)(ii) hereto or (E) any written
communications delivered by the Company to the Purchaser no later than one (1)
Business Day prior to the Initial Closing Date;

(iii)

none of the representations and warranties of the Company contained in Sections
3.4, 3.5, and 3.27 of this Agreement which are qualified as to materiality or
Material Adverse Effect shall fail to be true and correct, and none of such
representations and warranties that are not so qualified shall fail to be true
and correct in all material respects, in each case (1) as of any date following
the Initial Closing Date, (2) as such provisions relate to the issuance of the
Additional Purchased Stock and (3) solely as a result of any change in Law, or
the interpretation or application thereof by any Governmental Entity, after the
date of this Agreement, and any such failure to be true and correct, or to be
true and correct in all material respects, as applicable, if capable of cure,
shall have been cured; provided, that in the event that such failure to be true
and correct, or to be true and correct in all material respects, as applicable,
is capable of cure, (A) the Company and the Purchaser shall use commercially
reasonable efforts to cause the Company to cure such failure as promptly as
reasonably practicable, and (B) the Purchaser’s obligations pursuant to Section
1.2(c) shall be suspended only until the tenth (10th) Business Day following the
date on which such failure is cured, and shall be terminated if such failure has
not been cured by the second anniversary of the Initial Closing Date;

(iv)

no court or other Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary, or
permanent) that is in effect and enjoins, renders illegal or otherwise prohibits
consummation of the purchase and sale of the applicable Additional Purchased
Stock; provided, that (A) the Company and the Purchaser shall  use their
commercially reasonable efforts to render the consummation of the purchase and
sale of the Applicable Purchased Stock permissible under such statute, rule,
regulation, judgment, decree, injunction or other order as promptly as
reasonably practicable and (B) the Purchaser’s obligations pursuant to Section
1.2(c) shall be suspended only until the tenth (10th) Business Day following the
date on which such failure is cured, and shall be terminated if such failure has
not been cured by the second anniversary of the Initial Closing Date; and

(v)

Elk shall remain in good standing with the SBA and in substantial compliance
with all applicable rules and regulations and eligible to receive leverage
commitments under normal requirements and conditions; provided, that the Company
and the Purchaser shall use commercially reasonable efforts to cause Elk to
remain in good standing with the SBA and in substantial compliance with all
applicable rules and regulations and eligible to receive leverage commitments
under normal requirements and conditions.

ARTICLE II

CLOSING, DELIVERY AND PAYMENT

SECTION 2.1

Closing

(a)

The closing (the “Initial Closing”) of the sale and purchase of the Initial
Purchased Stock under this Agreement shall take place on the second Business Day
after the satisfaction or waiver of the conditions set forth in Article VII
(other than those conditions which by their terms are to be satisfied at the
Initial Closing), at the offices of Latham & Watkins LLP, 885 Third Avenue, New
York, New York 10022, or at such other time or place as the Company and the
Purchaser may mutually agree (such date, the “Initial Closing Date”).  

(b)

On each Subsequent Closing Date, subject to the satisfaction or waiver of the
applicable conditions set forth in Article VII (other than those conditions
which by their terms are to be satisfied at a Subsequent Closing), there shall
be held a closing (a “Subsequent Closing”) of the purchase and sale of the
Additional Purchased Stock to be purchased by the Purchaser on such Subsequent
Closing Date at the offices of Latham & Watkins LLP, 885 Third Avenue, New York,
New York 10022.




3




--------------------------------------------------------------------------------




SECTION 2.2

Initial Closing Deliveries.  (a) At the Initial Closing, subject to the terms
and conditions hereof, the Company will deliver to the Purchaser:

(i)

stock certificates evidencing the Initial Purchased Stock, free and clear of any
Liens (as defined below) (other than Liens created hereunder or pursuant to any
of the Transaction Agreements), registered in the name of the Purchaser or one
or more of its nominees;

(ii)

a receipt for the Initial Purchase Price;

(iii)

the duly executed Transaction Agreements to which the Company is a party;

(iv)

the Company’s acceptance of the resignations of the Resigning Directors as
directors of the Company; and

(v)

the Amended and Restated Bylaws of the Company, in substantially the form
attached hereto as Exhibit III, duly authorized and approved by the Board of
Directors of the Company.

(b)

At the Initial Closing, subject to the terms and conditions hereof, the
Purchaser shall deliver to the Company:

(i)

the Initial Purchase Price by wire transfer in immediately available funds to an
account (or accounts) designated by the Company at least two Business Days prior
to the Initial Closing Date;

(ii)

a receipt for the Initial Purchased Stock; and

(iii)

the duly executed Transaction Agreements to which the Purchaser is a party.

SECTION 2.3

Subsequent Closing Deliveries.  (a) At each Subsequent Closing, subject to the
terms and conditions hereof, the Company will deliver to the Purchaser:

(i)

stock certificates evidencing the Additional Purchased Stock purchased at such
Subsequent Closing, free and clear of any Liens (as defined below) (other than
Liens created hereunder or pursuant to any of the Transaction Agreements),
registered in the name of the Purchaser or one or more of its nominees; and

(ii)

a receipt for the applicable Additional Purchase Price.

(b)

At each Subsequent Closing, subject to the terms and conditions hereof, the
Purchaser shall deliver to the Company:

(i)

the Additional Purchase Price with respect to the Additional Purchased Stock
purchased at such Subsequent Closing by wire transfer of the Additional Purchase
Price in immediately available funds to an account (or accounts) designated by
the Company at least two Business Days prior to such Subsequent Closing Date;
and

(ii)

a receipt for the Additional Purchased Stock.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as otherwise disclosed or identified in any SEC Reports (as defined
below) filed or furnished prior to the date hereof (other than disclosures
contained in any “Risk Factors” section (except to the extent such disclosure
consists of factual historical statements) or “Forward Looking Statements”
section thereof and any other disclosures included therein that are cautionary,
predictive or forward-looking in nature) or as set forth in the disclosure
schedule provided by the Company to the Purchaser on the date hereof (the
“Company Disclosure Schedule”), including, without limitation, by specific
reference in the Company Disclosure Schedule to any information or documents
included in the Data Room, the Company represents and warrants to the Purchaser
on the date hereof, as follows:





4




--------------------------------------------------------------------------------




SECTION 3.1

Organization, Good Standing and Qualification of the Company and the Company’s
Subsidiaries. The Company and each of its Subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to own, lease and operate its properties and Assets and to carry on
its business as currently conducted.  The Company has (a)  all requisite
corporate power and authority to execute and deliver this Agreement and (b)
assuming the Company obtains the Requisite Shareholder Approvals and
effectiveness of the Charter Amendment will, as of the Initial Closing, have all
requisite corporate power and authority to execute and deliver the Investment
Advisory Agreement, by and between the Company and Ameritrans Capital
Management, LLC, in substantially the form attached as Exhibit V hereto (the
“Investment Advisory Agreement”), the LLC Pledge Agreement, in substantially the
form attached hereto as Exhibit II, by and between the Company and CN Credit
Opportunities Fund 2007-1 Ltd, a company organized under the laws of the Cayman
Islands, regarding the pledge to the Company of the membership interests of CN
CLO Equity Holdings, LLC, a Delaware limited liability company formed for the
purpose of holding the CLO Equity Interests in accordance with Article VI hereto
(“Newco”) and the Company (the “Pledge and Security Agreement”), the
Stockholders Agreement in substantially the form attached hereto as Exhibit VI,
by and between the Company and the Purchaser (the “Stockholders Agreement”), and
the Registration Rights Agreement in substantially the form attached hereto as
Exhibit IV (the “Registration Rights Agreement”) (this Agreement, the Investment
Advisory Agreement, the Pledge and Security Agreement, the Stockholders
Agreement and, other than as used in Sections 3.4(c), 3.5(f)(ii), 7.1(c) and
7.2(b) of this Agreement, the Registration Rights Agreement collectively, the
“Transaction Agreements”), to consummate the transactions contemplated hereby
and thereby and to perform its obligations hereunder and thereunder.  The
Company and each of its Subsidiaries is duly qualified or authorized to do
business and is in good standing (to the extent the applicable jurisdiction
recognizes the concept of good standing) as a foreign corporation or limited
liability company in all jurisdictions in which the character or location of its
activities or of the properties owned or operated by it makes such qualification
necessary, except for any such failures to be so qualified, authorized or in
good standing, individually or in the aggregate, as would not reasonably be
expected to materially and adversely affect the ability of the Company and its
Subsidiaries, taken as a whole, to operate their businesses or own their Assets
in the ordinary course.  The Company has delivered to the Purchaser true,
complete and correct copies of the Company Charter (as defined below) and its
bylaws and the certificate of incorporation and bylaws (or other equivalent
organizational documents) of each Subsidiary of the Company, in each case as
amended through, and as in effect as of, the date of this Agreement.  

SECTION 3.2

Company Subsidiaries

(a)

Except as set forth on Schedule 3.2 of the Disclosure Schedule, the Company does
not own, directly or indirectly, any shares of the voting stock of any
corporation or other entity.

(b)

All the outstanding equity interests of each Subsidiary owned, directly or
indirectly, by the Company have been duly authorized and validly issued and are
fully paid and nonassessable and not subject to any preemptive or similar rights
and (other than directors’ qualifying shares, if any) are owned, either directly
or indirectly through a wholly owned Subsidiary, by the Company, free and clear
of all Liens other than as provided in the Transaction Agreements.  For purposes
of this Agreement, “Lien” shall mean any lien, charge, security interest,
mortgage, pledge, deed of trust, encumbrance, easement, right, or option or any
agreement to give or refrain from giving any of the foregoing.

SECTION 3.3

Capitalization.   (a)  The authorized capital stock of the Company consists
of (i) as of the date of this Agreement, 45,000,000 shares of Common Stock, par
value $0.0001 per share, and, as of the Initial Closing Date (assuming the
Charter Amendment is effective), 100,000,000 shares of Common Stock, par value
$0.0001 per share, and (ii) 10,000,000 shares of preferred stock, par value
$0.01 per share (the “Preferred Stock”), of which 500,000 have been designated
as  9⅜% Cumulative Participating Redeemable Preferred Stock, Series A (the
“Series A Preferred Stock”), of which there are, as of the date of this
Agreement, 3,405,583 shares of Common Stock issued and 3,395,583 shares of
Common Stock outstanding and 300,000 shares of Series A Preferred Stock
outstanding.  The authorized capital stock of Elk Associates Funding Corporation
(“Elk”) consists of 3,000,000 shares of common stock, par value $0.01 (the “Elk
Common Stock”), of which there is, as of the date of this agreement, one (1)
share of Elk Common Stock outstanding. Only one share of Elk Common Stock is
outstanding and the Company is the holder of record thereof.  No other shares of
Common Stock or Preferred Stock and no shares Elk Common Stock other than Elk
Common Stock owned by the Company are issued or outstanding.  As of the date of
this Agreement, no shares of Common Stock, Preferred Stock or Elk Common Stock
were reserved for issuances other than 292,000 shares of Common Stock issuable
upon the exercise of outstanding warrants and stock options issued by the
Company.  All of the issued and outstanding shares of Common Stock, Preferred
Stock and Elk Common Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights.  Section 3.3(a) of the
Company Disclosure Schedule contains a list setting forth as of the date of this
Agreement all outstanding stock options and other equity awards granted pursuant
to that certain Ameritrans Capital Corporation 1999 Incentive Stock Option Plan,
as amended, that certain Ameritrans Capital Corporation Non-Employee Director
Stock Option Plan and any other equity compensation plan sponsored or




5




--------------------------------------------------------------------------------




maintained by the Company or any of its Subsidiaries (such equity awards, the
“Company Equity Awards” and such plans, collectively, the “Company Stock Plans”)
and all outstanding warrants, the names of the optionees or grantees, the date
each such option, restricted stock unit or warrant was granted or issued, the
equity plan, if any, under which each such Company Equity Award was granted, the
number of shares of Common Stock subject to each such Company Equity Award or
warrant, the expiration date of each such Company Equity Award or warrant, any
vesting schedule with respect to Company Equity Award which is not yet fully
vested, and the price at which each such Company Equity Award or warrant may be
exercised, if applicable.

(b)

There are no outstanding bonds, debentures, notes, debt securities or other
indebtedness for borrowed money of the Company or any of its Subsidiaries having
the right to vote (or convertible into or exercisable or exchangeable for
securities having the right to vote) on any matters on which the shareholders of
the Company or any of its Subsidiaries may vote (“Voting Debt”).  Section 3.3(b)
of the Company Disclosure Schedule sets forth a true and complete list of all
indebtedness for borrowed money of the Company and each of its Subsidiaries
outstanding on the date of this Agreement.

(c)

Except as set forth in paragraph (a) above, there are no issued, outstanding or
authorized securities (including securities convertible into or exercisable or
exchangeable for shares of capital stock or other equity or voting securities)
of the Company and (except for the issuance and sale of the Purchased Stock
contemplated by this Agreement) there are no options, warrants, calls, rights
(including “phantom” stock or stock appreciation rights), commitments,
agreements, arrangements or undertakings of any kind to which the Company or any
of its Subsidiaries is a party or by which any of them is bound obligating the
Company or any of its Subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity or
voting securities of the Company or of any of its Subsidiaries (or securities
convertible into or exercisable or exchangeable for shares of capital stock or
other equity or voting securities) or obligating the Company or any of its
Subsidiaries to issue, grant, extend or enter into any such option, warrant,
call, right, commitment, agreement, arrangement or undertaking.  There are no
outstanding contractual obligations, commitments, understandings or arrangements
of the Company or any of its Subsidiaries to repurchase, redeem or otherwise
acquire or make any payment in respect of any shares of capital stock or other
equity or voting securities of the Company or any of its Subsidiaries or other
agreements or arrangements with or among any securityholders of the Company or
any of its Subsidiaries with respect to securities of the Company or any of its
Subsidiaries, other than obligations, commitments, understandings and
arrangements set forth in the certificate of designations regarding the Series A
Preferred Stock.  Except as set forth above or as contemplated by this Agreement
or any other Transaction Agreement, there are no agreements or arrangements
pursuant to which the Company or any of its Subsidiaries is or could be required
to register shares of Common Stock or other securities of the Company or any of
its Subsidiaries under the Securities Act.

SECTION 3.4

Authority; No Conflicts.   (a) The execution and delivery of this Agreement and,
subject to receipt of the Requisite Shareholder Approval of the issuance of the
Purchased Stock, the Charter Amendment and the Investment Advisory Agreement,
the execution and delivery of the Transaction Agreements, consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action of the Company, including, without limitation,
corporate action of the Company required to be taken by the Company under the
Investment Company Act of 1940, as amended (the “Investment Company Act”).  No
corporate or shareholder proceedings on the part of the Company are necessary to
approve the execution and delivery of this Agreement and, except for obtaining
the Requisite Shareholder Approval of the issuance of the Purchased Stock, the
Charter Amendment and the Investment Advisory Agreement, no corporate or
shareholder proceedings on the part of the Company are necessary to approve the
execution and delivery of the other Transaction Agreements to which the Company
is a party or to consummate the transactions contemplated hereby or thereby.
 This Agreement has been, and the other Transaction Agreements when executed and
delivered will be, duly and validly executed and delivered by the Company and
(assuming due authorization, execution and delivery by the Purchaser) constitute
(or, in the case of the other Transaction Agreements, will constitute when
executed and delivered) valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally.

(b)

The issuance and sale of the Purchased Stock pursuant to this Agreement is not
and will not be subject to any preemptive rights, rights of first refusal,
subscription or similar rights, other than as provided in this Agreement or the
other Transaction Agreements.  The Purchased Stock, when issued in accordance
with the terms of this Agreement, will be duly authorized, validly issued, fully
paid and nonassessable, and upon delivery to the Purchaser will be free and
clear of all Liens other than as provided in the Transaction Agreements.

(c)

The execution and delivery of this Agreement does not, and, subject to obtaining
the Requisite Shareholder Approval, the execution and delivery of the other
Transaction Agreements by the Company and the consummation by the Company of the
transactions contemplated hereby or thereby, or the compliance by the Company
with any of the terms or provisions hereof or thereof, will not (i) violate any
provision of the Company Charter or bylaws of the Company or any of the similar
governing documents of any of its Subsidiaries (except to the extent that the
issuance of the Purchased Stock shall require the filing with the Secretary of
State of the State of Delaware of the Charter Amendment) or (ii) assuming that
the consents and approvals referred to in




6




--------------------------------------------------------------------------------




Section 3.5 are duly obtained, (A) violate any statute, law, code, ordinance,
rule or regulation of any Governmental Entity (a “Law”), or any judgment, order,
writ, decision, settlement, stipulation, decree or injunction (an “Order”)
applicable to the Company or any of its Subsidiaries or any of their respective
properties or Assets or (B) violate, conflict with, result in a breach of any
provision of, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien (other than Permitted Liens)
upon any of the respective properties or Assets of the Company or any of its
Subsidiaries under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease or other agreement,
instrument or obligation to which the Company or any of its Subsidiaries is a
party, or by which they or any of their respective properties or Assets may be
bound, except (in the case of clause (ii) above) for such violations, conflicts,
breaches, defaults or other events which would not reasonably be expected to,
individually or in the aggregate, (1) materially and adversely affect the
ability of the Company or any of its Subsidiaries to operate their respective
businesses or own their respective Assets in the ordinary course or (2)
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement and the Transaction Agreements to which it is a
party and to consummate the transactions contemplated hereby and thereby.

SECTION 3.5

Consents. Except for (a) the approval of the listing of the Purchased Stock on
the NASDAQ Capital Market, (b) the filing with the Securities and Exchange
Commission (the “SEC”) of a proxy statement in definitive form relating to the
meeting of the shareholders of the Company to be held to vote on the approval of
the Charter Amendment, the Investment Advisory Agreement and the issuance of the
Purchased Stock (the “Proxy Statement”), (c) the filing of the restated
certificate of incorporation of the Company, reflecting the Charter Amendment,
with the Secretary of State of the State of Delaware pursuant to the General
Corporation Law of the State of Delaware (the “DGCL”), (d) the approval of the
Charter Amendment, the Investment Advisory Agreement and the issuance of the
Purchased Stock by the Requisite Shareholder Approvals, (e) the approval by the
Small Business Administration (the “SBA”) of the indirect change in ownership
and control of Elk upon acquisition of the Initial Purchased Stock by the
Purchaser and (f)  the effectiveness of any registration statement to be filed
in connection with the Registration Rights Agreement, no consents or approvals
of, or filings or registrations by the Company or any of its Subsidiaries with,
any court, administrative agency or commission or other federal, state, local or
foreign governmental authority or instrumentality or self-regulatory
organization including FINRA and the SBA (each, a “Governmental Entity”) or with
any other third party are necessary in connection with (i) the execution and
delivery by the Company of this Agreement or the other Transaction Agreements or
(ii) the consummation by the Company of the transactions contemplated hereby and
thereby and the performance by the Company of its obligations hereunder and
thereunder except where the failure to obtain such consent or approval or make
such filing or registration would not be reasonably expected, individually or in
the aggregate,  to materially and adversely affect the Company’s ability to
consummate the transactions contemplated by this Agreement or the Transaction
Agreements to which it is a party or to perform its obligations hereunder or
thereunder.

SECTION 3.6

SEC Documents; Other Reports; Internal Controls.   (a)  The Company has filed
with or furnished to the SEC all forms, reports, schedules, registration
statements and other documents required to be filed or furnished pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Investment
Company Act by the Company with the SEC since January 1, 2008 (collectively, and
in each case including all exhibits and schedules thereto and documents
incorporated by reference therein, the “SEC Reports”), except, in the case of
SEC Forms 8-K, N-17f-2 and filings required under Rule 17g-1 of the Investment
Company Act, where the failure to file or furnish such SEC Reports would not
reasonably be expected to, individually or in the aggregate, constitute a
material violation of Law or result in the delisting of the Common Stock from
the NASDAQ Capital Market.  As of their respective dates of filing with the SEC
(or, if amended or superseded by a subsequent filing prior to the date hereof,
as of the date of such subsequent filing), such SEC Reports complied in all
material respects with the requirements of the Securities Act, the Exchange Act
and the Investment Company Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such SEC Reports, and none of
such SEC Reports when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and there are no outstanding comments from or unresolved
issues raised by the SEC with respect to any of the SEC Reports.  None of the
Company’s Subsidiaries is required to file periodic reports with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act.

(b)

The Company and each of its Subsidiaries have timely (other than SBA Form 468)
filed all forms, reports, schedules and other documents, together with any
amendments required to be made with respect thereto, that they were required to
file since January 1, 2008 with any Governmental Entity (other than SEC Reports)
and have paid all fees and assessments due and payable in connection therewith.
 Except for normal examinations conducted by a Governmental Entity in the
regular course of the business of the Company and its Subsidiaries, no
Governmental Entity has initiated any Action or, to the knowledge of the
Company, threatened any Action into the business or operations of the Company or
any of its Subsidiaries since January 1, 2007.  There is no material unresolved
violation, criticism or exception by any Governmental Entity with respect to any
report, form, schedule or other document filed by, or relating to any audit,
examination, inquiry, inspection or investigation by any such Governmental
Entity of, the Company or any of its Subsidiaries.




7




--------------------------------------------------------------------------------




(c)

The Company (i) has designed disclosure controls and procedures (within the
meaning of Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that
material information relating to the Company and its Subsidiaries required to be
included in reports filed under the Exchange Act or the Investment Company Act,
including material information pertaining to the operations and the Assets of
the Company and its Subsidiaries (including, without limitation, the Assets
managed by the Adviser), is made known to the chief executive officer and the
chief financial officer of the Company by others within the Company to allow
timely decisions regarding required disclosure, and (ii) has disclosed, based on
its most recent evaluation prior to the date hereof, to the Company’s auditors
and the audit committee of the Company’s Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
control over financial reporting (within the meaning of Rules 13a-15(f) and
15d-15(f) of the Exchange Act) which are reasonably likely to adversely affect
in any material respect the Company’s ability to record, process, summarize and
report financial information and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting.  The Company has made
available to the Purchaser a summary of any such disclosure made by management
to the Company’s auditors and audit committee since January 1, 2008.

(d)

Since January 1, 2008 and except as described in the SEC Reports prior to the
date of this Agreement, (i) neither the Company nor any of its Subsidiaries nor,
to the knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any of its Subsidiaries has
received or otherwise had or obtained knowledge of any written material
complaint, allegation, assertion or claim, regarding the accounting or auditing
practices, procedures, methodologies or methods of the Company or any of its
Subsidiaries or their respective internal accounting controls, including any
material complaint, allegation, assertion or claim that the Company or any of
its Subsidiaries has engaged in questionable accounting or auditing practices,
and (ii) no attorney representing the Company or any of its Subsidiaries,
whether or not employed by the Company or any of its Subsidiaries, has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by the Company or any of its officers, directors, employees or
agents to the Board of Directors of the Company or any committee thereof or to
any director or officer of the Company.

SECTION 3.7

Financial Statements; Absence of Undisclosed Liabilities; Independence of
Auditors.   (a)  The consolidated financial statements of the Company (including
any related notes thereto) included in the SEC Reports complied as to form, as
of their respective dates of filing with the SEC (or, if amended or superseded
by a subsequent filing prior to the date hereof, as of the date of such
subsequent filing), in all material respects, with all applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto (except, in the case of unaudited statements, as permitted by
SEC Form 10-Q), have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be disclosed
therein), and fairly present, in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries and the
consolidated results of operations, changes in shareholders’ equity and cash
flows of such companies as of the dates and for the periods shown.

(b)

Except for liabilities incurred (i) in the ordinary course of business
consistent with past practice, (ii) in connection with the entry into the Senior
Secured Note, by and between Ameritrans Holdings LLC and Ameritrans Capital
Corporation, dated January 19, 2011, (iii) which are not greater than $100,000
in the aggregate, and (iv) liabilities reflected or reserved against in the
Company’s unaudited consolidated balance sheet included in the Company’s Form
10-Q for fiscal quarter ended December 31, 2010, since December 31, 2010 neither
the Company nor any of its Subsidiaries has incurred any liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), other than pursuant to this Agreement and the other
Transaction Agreements or the transactions contemplated hereby and thereby.

(c)

Rosen Seymour Shapps Martin & Company LLP, which has expressed its opinion with
respect to the financial statements and supporting schedules included in each of
the Company’s annual reports on SEC Form 10-K since the Form 10-K filed for
fiscal year ended June 30, 2008, is an independent registered public accounting
firm as required by the Securities Act and Exchange Act.

SECTION 3.8

Absence of Certain Changes. Since December 31, 2010, no event, change or
circumstance has occurred which, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect and neither the
Company nor any of its Subsidiaries has taken any action or entered into any
transaction, and no event has occurred, that would have required the Purchaser’s
consent pursuant to Section 5.2(b), (c), (d), (f), (g), (h), (i), (o), (q) or
(r) if such action had been taken, transaction had been entered into or event
had occurred, in each case, after the date of this Agreement.  For purposes of
this Agreement, “Material Adverse Effect” shall mean any change, effect, event,
occurrence, state of facts or development (each, an “Effect”) that, individually
or in the aggregate, has had or is reasonably expected to have, a material
adverse effect on the business, operations, properties, Assets, liabilities,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries, taken as a whole, provided, however, that in determining
whether a Material Adverse Effect has occurred, there shall be excluded any
Effect the cause of which is (a) any change after the date





8




--------------------------------------------------------------------------------




of this Agreement in Laws, rules or regulations of general applicability or
published interpretations thereof by Governmental Entities (including, without
limitation, the enactment of any rules or regulations promulgated under the
Dodd-Frank Wall Street Reform and Consumer Act) or in U.S. generally accepted
accounting principles (“GAAP”), (b) any changes after the date of this Agreement
in general economic conditions or in financial markets, (c) changes affecting
generally the industries or markets in which the Company or its Subsidiaries
operate, (d) a decline in the price or a change in the trading volume of the
Common Stock on the NASDAQ Capital Market, (e) acts of war, terrorism or natural
disasters and (f) the announcement of the execution of this Agreement or the
disclosure of its terms (including, without limitation, the impact of such
announcement on the Company’s relationship with its landlords, employees,
businesses in which the Company holds an investment, or the Adviser); provided,
that the effect of such changes described in clause (a) (b), (c) and (e) shall
not be excluded to the extent of the disproportionate impact, if any, they have
on the Company and its Subsidiaries, taken as a whole (relative to other
companies operating in the same industry as the Company and its Subsidiaries).

SECTION 3.9

Title to Properties and Assets; Liens; Condition.  (a) The Company and each of
its Subsidiaries have good, valid and marketable title to all tangible personal
property owned by them and necessary to conduct their businesses as currently
conducted, free and clear of all Liens (other than Permitted Liens) except as
would not reasonably be expected to, individually or in the aggregate,
materially and adversely affect the ability of the Company and its Subsidiaries,
taken as a whole, to operate their  businesses or own their Assets in the
ordinary course.  

(b)

Each parcel of real property owned by the Company or any of its Subsidiaries is
listed on Section 3.9(b) of the Company Disclosure Schedule.   All such parcels
of real property were acquired by the Company or its applicable Subsidiary upon
foreclosure by the Company or such applicable Subsidiary of a security interest
held therein.

(c)

All leases of real property and all other leases material to the Company or any
of its Subsidiaries under which the Company or such Subsidiary, as lessee,
leases personal property are valid and binding in accordance with their
respective terms, there is not under such lease any material existing default by
the Company or such Subsidiary or, to the knowledge of the Company, any other
party thereto, or any event which with notice or lapse of time would constitute
such a default, and, in the case of leased premises, the Company or such
Subsidiary quietly enjoys the premises provided for in such lease, except in any
such case as would not reasonably be expected to, individually or in the
aggregate, materially and adversely affect the ability of the Company and its
Subsidiaries, taken as a whole, to operate their businesses or own their Assets
in the ordinary course.

SECTION 3.10

Compliance with Law; Permits.   (a) Since December 31, 2008, the Company and
each of its Subsidiaries have complied in all material respects with all, and
have not violated in any material respect any, applicable Laws and Orders.  None
of the Company or any of its Subsidiaries has received any notice of any
violation of any Law or Order, except for any such violation that would not,
individually or in the aggregate, materially and adversely affect the ability of
the Company and its Subsidiaries, taken as a whole, to operate their businesses
or own their Assets in the ordinary course.

(b)

Except as would not materially and adversely affect the ability of the Company
and its Subsidiaries, taken as a whole, to operate their businesses or own their
Assets in the ordinary course, (i) the Company, each of its Subsidiaries, their
respective officers and employees hold all licenses, franchises, permits,
orders, consents, approvals, registrations, authorizations, qualifications and
filings with and under all federal, state, local or foreign Laws (“Permits”)
necessary for the Company and its Subsidiaries to conduct their business as
currently conducted, (ii) all such Permits are in full force and effect, (iii)
the Company, each of its Subsidiaries and their respective officers and
employees have complied in all material respects with the terms of such Permits
and have not received notice of any pending modifications, amendments or
revocations of any such Permits, and (iv) there are no pending (or, to the
knowledge of the Company, threatened) legal, administrative, regulatory or other
suits, actions, claims, audits, assessments, arbitrations or other proceedings
or, to the knowledge of the Company, investigations or inquiries, inspections or
examinations (“Actions”) with respect to the possible revocation, cancellation,
suspension, limitation or nonrenewal of any such Permits, and, to the knowledge
of the Company, there has occurred no event which (whether with notice or lapse
of time or both) could reasonably be expected to result in or constitute the
basis for such a revocation, cancellation, suspension, limitation or nonrenewal
thereof.  None of the execution and delivery of this Agreement and the other
Transaction Agreements, the consummation of the transactions contemplated hereby
and thereby or the performance by the Company of its obligations hereunder and
thereunder will result in the suspension, revocation, impairment, forfeiture or
nonrenewal of any material Permit applicable to the Company or any of its
Subsidiaries, their respective businesses or operations or any of their
respective Assets (including the ownership thereof); provided that the Company
and its Subsidiaries shall obtain the consents and approvals and make all
filings required to be obtained or made pursuant to this Agreement.




9




--------------------------------------------------------------------------------




SECTION 3.11

Litigation. Except as publicly disclosed in the SEC Reports filed prior to the
date hereof, there are no material Actions pending or, to the knowledge of the
Company, threatened against the Company, any of its Subsidiaries or any of their
respective properties or Assets or any of their past or present executive
officers or directors in their capacities as such which, if adversely resolved
or adjudicated would reasonably be expected to result in a material liability to
the Company.  Section 3.11 of the Company Disclosure Schedule sets forth a list
of all Actions pending or, to the knowledge of the Company, threatened against
the Company, any of its Subsidiaries or any of their respective properties or
Assets as of the date of the Agreement which seek monetary damages in excess of
$150,000 or the imposition of injunctive or other equitable relief which could
reasonably be expected to materially and adversely (a) affect the ability of the
Company or any of its Subsidiaries to operate their respective businesses or own
their respective Assets in the ordinary course or (b) affect the ability of the
Company to perform its obligations under this Agreement and the Transaction
Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby.  Except as publicly disclosed in the SEC
Reports filed prior to the date hereof, neither the Company nor any of its
Subsidiaries is a party or subject to the provisions of any material Order of
any Governmental Entity.

SECTION 3.12

Certain Contracts.  (a) Except as set forth in the exhibit index of the
Company’s most recent annual report on SEC Form 10-K or of any Form 10-Q or Form
8-K filed by the Company after July 1, 2010, made available to the Purchaser in
the Data Room or set forth in Section 3.12 of the Company Disclosure Schedule,
neither the Company nor any of its Subsidiaries is a party to or is bound by any
contract, arrangement, commitment or understanding (whether written or oral) (i)
which is a material contract (as defined in Item 601(b)(10) of SEC Regulation
S-K) to be performed in whole or in part after the date of this Agreement, (ii)
which limits the freedom of the Company or any of its Subsidiaries to compete in
any line of business, in any geographic area or with any Person, or which
requires referrals of business or requires the Company or any of its
Subsidiaries to make available investment or business opportunities to any
Person on a priority or exclusive basis, (iii) which evidences indebtedness of
the Company or any of its Subsidiaries in excess of $200,000 including any sale
and leaseback transactions, capitalized leases and other similar financing
transactions, (iv) which grants any right of first refusal, right of first offer
or similar right with respect to any material Assets or properties of the
Company or any of its Subsidiaries, (v) which limits the payment of dividends by
the Company, or any of its Subsidiaries, (vi) for a joint venture, partnership,
or similar agreement for a business venture involving a sharing of profits or
expenses or (vii) which involve payments by the Company or any of its
Subsidiaries during any annual period after the date hereof of more than
$200,000 or which could reasonably be expected to involve payments during any
annual period after the date hereof of more than $200,000 (other than, in the
case of this clause (vii), any such contract that is terminable at will by the
Company or its applicable Subsidiary without penalty on 60 days or less notice).
 Each contract, arrangement, commitment or understanding of the type described
in this Section 3.12(a), whether or not publicly disclosed in such specified SEC
Reports or set forth in Section 3.12(a) of the Company Disclosure Schedule, is
referred to herein as a “Company Contract.”  

(b)

(i) Each Company Contract is valid and binding on the Company or its applicable
Subsidiary and is in full force and effect, and, to the knowledge of the
Company, is valid and binding on the other parties thereto, (ii) the Company and
each of its Subsidiaries and, to the knowledge of the Company, each of the other
parties thereto, has in all material respects performed all obligations required
to be performed by it to date under each Company Contract, and (iii) no event or
condition exists which constitutes or, after notice or lapse of time or both,
would constitute a material breach or default on the part of the Company or any
of its Subsidiaries or, to the knowledge of the Company, any other party
thereto, under any such Company Contract, except, in each case, where such
invalidity, failure to be binding, failure to so perform or breach or default,
individually or in the aggregate, would not reasonably be expected to materially
and adversely affect the ability of the Company and  its Subsidiaries, taken as
a whole, to operate their businesses or own their respective Assets in the
ordinary course.

SECTION 3.13

Insurance. Each of the Company and its Subsidiaries is insured with reputable
and financially sound insurers against such risks and in such amounts as is
sufficient to comply with applicable Law, is consistent with industry practice
and which the management of the Company reasonably has determined to be prudent.
 Section 3.13 of the Company Disclosure Schedule contains a true and complete
list and summary description (including name of insurer, agent, type of coverage
and expiration date) of all insurance policies in force on the date hereof with
respect to the business and Assets of the Company and each of its Subsidiaries
(other than insurance policies under which the Company or any of its
Subsidiaries is named as a loss payee, insured or additional insured as a result
of its position as a secured lender on specific loans and mortgage insurance
policies on specific loans or pools of loans).  The Company and each of its
Subsidiaries are in material compliance with their insurance policies and are
not in default under any of the terms thereof and neither the Company nor any of
its Subsidiaries has taken any action or failed to take any action which, with
notice or the lapse of time, or both, would constitute such a default.  None of
the execution and delivery of this Agreement and the other Transaction
Agreements, the performance by the Company of its obligations hereunder and
thereunder or the consummation of the transactions contemplated hereby and
thereby will constitute a default (or an event which, with notice or lapse of
time, or both, would





10




--------------------------------------------------------------------------------




constitute a default) under, or result in the cancellation of or non-compliance
with any provisions of, such insurance policies (including any change of control
provisions thereof).  Each such insurance policy is outstanding and in full
force and effect and, except for any policies insuring against potential
liabilities of the officers, directors and employees of the Company or any of
its Subsidiaries, the Company or the relevant Subsidiary thereof is the sole
beneficiary of such policies.  No notice of cancellation or termination has been
received with respect to any such policy.  All premiums and other payments due
under any such policy have been paid, and all claims thereunder have been filed
in due and timely fashion.

SECTION 3.14

Tax Matters.   (a) (i) Each of the Company and its Subsidiaries has (A) duly and
timely filed (including pursuant to applicable extensions granted without
penalty) all material Tax Returns (as hereinafter defined) required to be filed
by it, and such Tax Returns are true, correct and complete in all material
respects, and (B) paid in full all material Taxes due or, where payment is not
yet due, made adequate provision in the financial statements of the Company (in
accordance with GAAP) for all such Taxes (as hereinafter defined), in each case
whether or not shown as due on such Tax Returns, (ii) no material deficiencies
for any Taxes have been proposed, asserted or assessed against or with respect
to any Taxes due by or Tax Returns of the Company or any of its Subsidiaries,
and (iii) there are no material Liens for Taxes upon the Assets of either the
Company or its Subsidiaries except for statutory liens for current Taxes not yet
due or Liens for Taxes that are being contested in good faith by appropriate
proceedings and for which reserves adequate in accordance with GAAP have been
provided in the financial statements set forth in the SEC Reports.

(b)

Neither the Company nor any of its Subsidiaries (i) is or has ever been a member
of an affiliated group (other than a group the common parent of which is the
Company) filing a consolidated Tax Return or (ii) has any material liability for
Taxes of any Person arising from the application of Treasury Regulation section
1.1502-6 or any analogous provision of state, local or foreign Law, or as a
transferee or successor, by contract, or otherwise.

(c)

None of the Company or any of its Subsidiaries is a party to, is bound by or has
any obligation under any Tax sharing or Tax indemnity agreement or similar
contract or arrangement (other than between the Company and its Subsidiaries).

(d)

No closing agreement pursuant to section 7121 of the Code (or any similar
provision of state, local or foreign Law) has been entered into by or with
respect to the Company or any of its Subsidiaries that will have any effect on
the Company following the Initial Closing.

(e)

None of the Company or any of its Subsidiaries has been either a “distributing
corporation” or a “controlled corporation” in a distribution occurring during
the last two years in which the parties to such distribution treated the
distribution as one to which Section 355 of the Code (or any similar provision
of state, local or foreign Law) is applicable.

(f)

All material Taxes required to be withheld, collected or deposited by or with
respect to the Company and each Subsidiary have been timely withheld, collected
or deposited as the case may be, and to the extent required, have been paid to
the relevant taxing authority.

(g)

Neither the Company nor any of its Subsidiaries has requested or been granted
any waiver of any federal, state, local or foreign statute of limitations with
respect to, or any extension of a period for the assessment of, any Tax.

(h)

Neither the Company nor any of its Subsidiaries has entered into any
transactions that are “listed transaction” under Sections 6011, 6111, or 6112 of
the Code (or any similar provision under any state, local or foreign Law).

(i)

the Company has made available to the Purchaser true and correct copies of all
Tax Returns filed by the Company and its Subsidiaries for taxable years
2006-2010.

(j)

No audit of any material Tax Return of the Company or any of its Subsidiaries is
pending or being conducted and no written notice threatening such audit has been
received from a Tax Authority.

(k)

Neither the Company nor any of its Subsidiaries has any requests for material
rulings in respect of Taxes pending between the Company or any Subsidiary and
any Tax Authority.  

(l)

Neither the Purchaser nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period ending after the Initial Closing as a result of any (i)
change in method of accounting either imposed by a Tax Authority or voluntarily
made by the Company or any of its Subsidiaries on or prior to the date hereof,
(ii) intercompany transaction or excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any similar provision of state,
local, or foreign income Tax law) or (iii) installment sale or open transaction
disposition made on or prior to the Initial Closing.




11




--------------------------------------------------------------------------------




(m)

Commencing with its initial taxable year ended June 30, 1999, the Company (i)
has elected to be treated, for federal income tax purposes, as a regulated
investment company (“RIC”) under Subchapter M of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) has satisfied the requirements for
qualification and taxation as a RIC under Subchapter M of the Code.  The
Company’s current and proposed method of operation will allow the Company to
continue to qualify and be taxed as a RIC under the Code.   

(n)

Since its formation, the Company has not been a United States real property
holding corporation as defined in Section 897 of the Code.

(o)

For purposes of this Agreement:

“Taxes”  shall mean all federal, state, local, foreign and other taxes, levies,
imposts, assessments, impositions or other similar government charges,
including, but not limited to income, estimated income, withholding, business,
occupation, franchise, license, real property, payroll, personal property,
sales, transfer, stamp, use, escheat, employment-related, commercial rent or
withholding, net worth, occupancy, premium, gross receipts, profits, windfall
profits, deemed profits, license, lease, severance, capital, production,
corporation, ad valorem, excise, duty, utility, environmental, value-added,
recapture or other taxes, including any interest, penalties, and additions (to
the extent applicable) thereto, whether disputed or not;

“Tax Return” shall mean any return, report, information return, declaration or
other document (including any related or supporting information) required to be
filed with any taxing authority with respect to Taxes, including all information
returns relating to Taxes of third parties, any claims for refunds of Taxes and
any amendments, schedules or supplements to any of the foregoing; and

“Tax Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, instrumentality,
dependency, agency, commission or authority thereof, or any quasi-governmental
body exercising any taxing authority or any other authority exercising Tax
regulatory authority.

SECTION 3.15

Environmental and Safety Laws. To the knowledge of the Company, there are no
Actions or remediation activities seeking to impose, or that reasonably could be
expected to result in the imposition, on the Company or any of its Subsidiaries
of any liability or obligation arising under common law standards relating to
environmental protection, human health or safety, or under any Law, including
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended (collectively, the “Environmental Laws”), pending or threatened
against the Company or any of its Subsidiaries, other than any such liability or
obligation that would not reasonably be expected to, individually or in the
aggregate, materially and adversely affect the ability of the Company or any of
its Subsidiaries to operate their respective businesses or own their respective
Assets in the ordinary course.  To the knowledge of the Company, there is no
reasonable basis for any such Action that would impose any such liability or
obligation.  To the knowledge of the Company, during or prior to the period of
(a) its or any of its Subsidiaries’ ownership or operation of any of their
respective current Assets, (b) its or any of its Subsidiaries’ participation in
the management or control of any Assets, or (c) its or any of its Subsidiaries’
holding of a security interest or other interest in any Assets, there were no
releases or threatened releases of hazardous, toxic, radioactive or dangerous
materials or other materials regulated under Environmental Laws in, on, under or
affecting any such property, except as would not reasonably be expected to,
individually or in the aggregate, materially and adversely affect the ability of
the Company or any of its Subsidiaries to operate their respective businesses or
own their respective Assets in the ordinary course.  To the knowledge of the
Company, none of the Company or any of its Subsidiaries is subject to any Order
by or with any Governmental Entity or third party imposing any liability or
obligation pursuant to or under any Environmental Law except as would not
reasonably be expected to, individually or in the aggregate, materially and
adversely affect the ability of the Company or any of its Subsidiaries to
operate their respective businesses or own their respective Assets in the
ordinary course.

SECTION 3.16

Intellectual Property.   (a) As used herein, the term “Intellectual Property”
shall mean all patents, patent applications, statutory invention registrations,
inventions and other industrial property rights; trademarks, service marks,
trade names, trade dress, logos, and other source identified, including
registrations and applications for the registration thereof; copyrights
(including without limitation, computer software programs); Internet domain name
registrations; Internet web sites, web content, and registrations and
applications for registrations thereof; confidential and proprietary
information, including know-how and trade secret rights, technologies,
techniques and processes; computer software, programs and databases in any form,
all versions, updates, corrections, enhancements, replacements, and
modifications thereof, and all documentation related thereto; and rights of
privacy, publicity and endorsement, in each case under the laws of any
jurisdiction in the world, and including rights under and with respect to all
applications, registrations, continuations, divisions, renewals, extensions and
reissues of the foregoing. As used herein, “Company Intellectual Property” shall





12




--------------------------------------------------------------------------------




mean the Intellectual Property currently used in connection with the business of
the Company or any of its Subsidiaries or owned or held for use by the Company
or any of its Subsidiaries.

(b)

Except as would not reasonably be expected to, individually or in the aggregate,
materially and adversely affect the ability of the Company and its Subsidiaries
to operate their respective businesses or own their respective Assets in the
ordinary course, (i) the Company and/or each of its Subsidiaries owns, or is
licensed or otherwise possesses sufficient rights to use such rights as it has
in and to all the Company Intellectual Property, (ii) the use of the Company
Intellectual Property by the Company or any of its Subsidiaries does not
constitute an infringement or misappropriation of any valid third party
Intellectual Property right in existence as of the date hereof, and (iii) except
for allegations that have since been resolved, neither the Company nor any of
its Subsidiaries has received any written notice from any Person alleging that
the use of any of the Company Intellectual Property or the operation of the
Company’s or its Subsidiaries’ businesses infringes, dilutes (in the case of
trademarks), or otherwise violates the Intellectual Property of such Person.

(c)

Except as would not reasonably be expected to, individually or in the aggregate,
materially and adversely affect the ability of the Company and its Subsidiaries
to operate their respective businesses or own their respective Assets in the
ordinary course, (i) no written claims, charges, or demands are currently
pending or, to the knowledge of the Company, threatened by any Person with
respect to the Company Intellectual Property and (ii) there are no pending
claims by the Company or any of its Subsidiaries alleging or asserting that any
third party has violated, misappropriated or infringed any of the Company
Intellectual Property.

(d)

The information technology Assets of the Company, including without limitation
all computer software, hardware, firmware and telecommunications systems, are
adequate in all material respects for the operation of the Company’s and its
Subsidiaries’ businesses as currently conducted.

SECTION 3.17

Employees. Neither the Company nor any of its Subsidiaries is a party to or
bound by any collective bargaining, labor or similar agreement or arrangement
and there are no pending or, to the knowledge of the Company, threatened,
activities or proceedings to organize any employees of the Company or any of its
Subsidiaries or to compel the Company or any of its Subsidiaries to bargain or
recognize any labor union or organization.  There are no material Actions
pending or, to the knowledge of the Company, threatened between the Company or
any of its Subsidiaries and any current or former employees of the Company or
any of its Subsidiaries (or any Person alleging such status) or any current or
former applicant for employment.  There has been no “mass layoff” or “plant
closing” as defined by the Worker Adjustment and Retraining Notification Act, as
amended, or similar state or local “plant closing” Law with respect to the
Company or any of its Subsidiaries since January 1, 2006.  Since January 1,
2006, neither the Company nor any of its Subsidiaries has experienced any
employee strikes, work stoppages, slowdowns, lockouts, or other labor disputes.
 There are no unfair labor practice complaints or claims against the Company or
any of its Subsidiaries pending or, to the knowledge of the Company, threatened
before any Governmental Entity, and no pending or, to the knowledge of the
Company, threatened arbitration arising out of any collective bargaining, labor
or similar agreement or arrangement.  The Company and each of its Subsidiaries
are in compliance in all material respects with all applicable Laws relating to
labor and employment, including but not limited to, Laws relating to
discrimination, disability, labor relations, hours of work, payment of wages and
overtime wages, pay equity, immigration, workers compensation, working
conditions, employee scheduling, occupational safety and health, family and
medical leave, employment and reemployment of members of the uniformed services,
employee terminations and worker classification.  No Company Employee who has
performed services for the Company or any of its Subsidiaries has been
improperly excluded from participation in any Plan, and neither the Company nor
any of its Subsidiaries has any direct or indirect liability, whether absolute
or contingent, with respect to any misclassification of any Person as an
independent contractor rather than as an employee or with respect to any
misclassification of any employee as exempt versus non-exempt.  No “leased
employee” (within the meaning of Section 414(n) of the Code) performs any
services for the Company or any of its Subsidiaries.

SECTION 3.18

Employee Benefit Plans.   (a) Section 3.18(a) of the Company Disclosure Schedule
contains a true and complete list of each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), including multiemployer plans within the meaning of ERISA
Section 3(37)), stock purchase, stock option, other equity or equity-based,
severance, employment, consulting, salary continuation, termination, retention,
retirement, loan, change-in-control, fringe benefit, collective bargaining,
bonus, incentive, deferred compensation and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA (including any funding mechanism therefore now in effect or required in
the future as a result of the transactions contemplated by this Agreement, the
other Transaction Agreements or otherwise), whether formal or informal, oral or
written, legally binding or not, under which any current or former employee,
officer, director, consultant or independent contractor of the Company or any of
its Subsidiaries (“Company Employees”) has any present or future right to
benefits or under which the Company or any of its Subsidiaries has any present
or future liability (including, without limitation, any liability by reason of
their affiliation with any ERISA Affiliate (as defined below) or arising out of
an indemnification, guarantee, hold harmless





13




--------------------------------------------------------------------------------




or similar agreement).  All such plans, agreements, programs, policies and
arrangements shall be collectively referred to as the “Plans”.  No Plan (i) is
sponsored, maintained or contributed to (or required to be sponsored, maintained
or contributed to) by the Company or any of its Subsidiaries for the benefit of
any Company Employee located outside of the United States, or (ii) is otherwise
subject to the Laws of any foreign jurisdiction or any political subdivision
thereof.

(b)

With respect to each Plan, the Company has delivered to the Purchaser a current,
accurate and complete copy (or, to the extent no such copy exists, an accurate
description) thereof (and any amendments thereto) and, to the extent applicable:
(i) any related trust agreement, insurance contract or other funding instrument,
(ii) the most recent determination or opinion letter, if applicable, and any
currently pending application for a determination or opinion letter, (iii) the
most recent summary plan description, if any, any summaries of material
modification and other written communications by the Company or any of its
Subsidiaries to Company Employees concerning such Plan, (iv) a summary of any
proposed amendments or changes anticipated to be made to the Plans at any time
within the twelve months immediately following the date hereof, (v) any material
communications to or from any Governmental Entity with respect to such Plan,
 and (vi) for the three most recent years (A) the Forms 5500 and attached
schedules, (B) any audited financial statements and (C) any actuarial valuation
reports.

(c)

(i) Each Plan has been established and administered in accordance with its
terms, and in material compliance with the applicable provisions of ERISA, the
Code and other applicable Laws, (ii) each Plan which is intended to be qualified
within the meaning of Section 401(a) of the Code is so qualified and has
received, or has timely submitted a request for, a favorable determination
letter or opinion letter as to its qualification, and nothing has occurred,
whether by action or failure to act, that could reasonably be expected to cause
the loss of such qualification, (iii) no event has occurred and no condition
exists that would subject the Company or any of its Subsidiaries, either
directly or by reason of their affiliation with any “ERISA Affiliate” (which is
defined as (A) any corporation which is a member of a controlled group of
corporations which includes the Company or any of its Subsidiaries, or (B) any
trade or business (whether or not incorporated) which is under common control
with the Company or any of its Subsidiaries, in each case, within the meaning of
Sections 414(b), (c), (m) or (o) of the Code), to any material Tax, fine, Lien,
penalty or other liability, whether absolute or contingent, imposed by ERISA,
the Code or other applicable Laws, (iv) for each Plan with respect to which a
Form 5500 has been filed, no material change has occurred with respect to the
matters covered by the most recent Form since the date thereof, (v) except as
could not be reasonably expected to result in material liability to the Company
or any Subsidiary: (A) no “reportable event” (as such term is defined in Section
4043 of ERISA) and (B) no “prohibited transaction” (as such term is defined in
Section 406 of ERISA and Section 4975 of the Code) has occurred with respect to
any Plan; (vi) no failure to satisfy the “minimum funding standard” (as such
term is defined in Section 302 of ERISA and Section 412 of the Code (whether or
not waived)) has occurred with respect to any Plan, (vii) no Plan provides
post-employment welfare (including health, medical or life insurance) benefits
and neither the Company nor any of its Subsidiaries have any obligation to
provide any such post-employment welfare benefits now or in the future, other
than as required by Section 4980B of the Code or similar state statute, (viii)
there is no present intention that any Plan be amended, suspended or terminated,
or otherwise modified to adversely change benefits (or the levels thereof) under
any Plan at any time within the twelve months immediately following the date
hereof, and (ix) neither the Company nor any ERISA Affiliate has engaged in, or
is a successor or parent corporation to an entity that has engaged in, a
transaction described in Sections 4069 or 4212(c) of ERISA.

(d)

None of the Plans is (i) a “single employer plan” (within the meaning of Section
3(41) of ERISA) subject to Section 302 or Title IV of ERISA or Section 412 of
the Code, (ii) a “multiemployer plan” (within the meaning of Section 4001(a)(3)
of ERISA) or (iii) a “multiple employer plan” (within the meaning of Section
4001 of ERISA and the related regulations thereunder), and none of the Company,
its Subsidiaries or any ERISA Affiliate has at any time sponsored, maintained or
contributed to (or been obligated to sponsor, maintain or contribute to), or has
or had any liability, whether absolute or contingent, with respect to, an
employee benefit plan described in subsections (i), (ii) or (iii) above.

(e)

With respect to any Plan, (i) no Actions (other than routine claims for benefits
in the ordinary course of business consistent with past practice) are pending
or, to the knowledge of the Company, threatened, (ii) no facts or circumstances
exist that could reasonably be expected to give rise to any such Actions, (iii)
all reports, returns, notices and other documentation that are required to have
been filed with or furnished to the Internal Revenue Service, the Department of
Labor, the Pension Benefit Guaranty Corporation (the “PBGC”), or any other
Governmental Entity have been filed or furnished on a timely basis, (iv) no
written or oral communication has been received from the PBGC in respect of any
Plan subject to Title IV of ERISA concerning the funded status of any such plan
or any transfer of assets and liabilities from any such plan in connection with
the transactions contemplated herein or in the other Transaction Agreements and
(v) no administrative investigation, audit or other administrative proceeding by
the Department of Labor, the PBGC, the Internal Revenue Service or other
Governmental Entities are pending, in progress or, to the knowledge of the
Company, threatened (including, without limitation, any routine requests for
information from the PBGC).

(f)

Neither the Company nor any of its Subsidiaries has made any payments or
provided any benefits to any “service provider,” within the meaning of Section
409A of the Code (“Section 409A”), which were or are subject to additional
income tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A; each Plan that is or forms a part of a
“nonqualified deferred compensation plan” within the meaning of Section 409A (i)
has been administered in compliance with the requirements of Section 409A and
(ii) either (A) has at all times been in a form which complies with the
requirements of Section




14

--------------------------------------------------------------------------------




409A of the Code, or (B) has been timely amended under guidance issued pursuant
to Section 409A so that its terms and provisions comply with the requirements of
Section 409A; to the knowledge of the Company, neither the Company’s nor any of
its Subsidiary’s U.S. federal income tax return is under examination by the
Internal Revenue Service with respect to nonqualified deferred compensation; and
no Plan provides any Company Employee with any amount of additional compensation
in connection with, or as result of, any penalty or the excise taxes imposed
under Section 409A.  

(g)

None of the execution or delivery of this Agreement or the other Transaction
Agreements, shareholder approval of this Agreement or the other Transaction
Agreements, or the consummation of the transactions contemplated by this
Agreement or the other Transaction Agreements could, either alone or in
conjunction with any other event (whether contingent or otherwise, including
without limitation, any termination of employment), (i) result in any severance
or increase in severance pay upon any termination of employment after the date
of this Agreement, (ii) result in any payment or benefit becoming due or
payable, or required to be provided, to any Company Employee, (iii) increase the
amount or value of any benefit or compensation otherwise payable or required to
be provided to any Company Employee, (iv) result in the acceleration of the time
of payment, vesting or funding of any such benefit or compensation, (v) result
in any new obligation pursuant to any of the Plans, (vi) result in any
limitation or restriction on the right of the Company and its Subsidiaries to
merge, amend or terminate any Plan, or (vii) result in any amount failing to be
deductible by reason of Section 162(m) or Section 280G of the Code.

SECTION 3.19

Board Approval; Requisite Shareholder Approvals

(a)

The Board of Directors of the Company, by resolutions duly adopted by unanimous
vote of the entire Board of Directors at a meeting duly called and held, has
(i) approved this Agreement, the other Transaction Agreements (including the
Investment Advisory Agreement), the issuance and sale of the Purchased Stock as
provided herein, the amendment to the certificate of incorporation of the
Company in substantially the form attached as Exhibit VII hereto (the “Charter
Amendment”), the granting of registration rights in accordance with the
Registration Rights Agreement and the other transactions contemplated hereby and
by the other Transaction Agreements (including the Investment Advisory
Agreement), determined that such agreements, such Charter Amendment and such
transactions are fair to and in the best interests of the Company and its
shareholders and declared such agreements, such amendment and such transactions
to be advisable and (ii) recommended that the shareholders of the Company
approve the issuance of the Purchased Stock, the Charter Amendment and the
Investment Advisory Agreement and directed that such matters be submitted for
consideration by the shareholders of the Company at the Company Shareholders
Meeting.  Such resolutions have not been amended, modified or rescinded and are
in full force and effect.

(b)

The affirmative vote of (i) the holders of a majority of the outstanding shares
of Common Stock and Series A Preferred Stock, voting together as a class, and
holders of a majority of the outstanding shares of Common Stock, voting
separately as a class, to approve the Charter Amendment, (ii) the holders of a
majority of the shares of Common Stock and Series A Preferred Stock having
voting power and present in person or represented by proxy and voting at a
meeting at which the holders of a majority of the outstanding Common Stock and
Series A Preferred Stock are present or represented by proxy, voting together as
a class, to approve the issuance of the Purchased Stock pursuant to this
Agreement and (iii) the lesser of (A) 67% of the voting power of the voting
securities of the Company present in person or represented by proxy and voting
at a meeting at which the holders of a majority of the outstanding voting
securities of the Company are represented or (B) a majority in voting power of
the outstanding voting securities of the Company to approve the Investment
Advisory Agreement (together, the “Requisite Shareholder Approvals”), are the
only votes of the holders of any class or series of capital stock of the Company
necessary to approve the transactions contemplated by this Agreement and the
other Transaction Agreements.

SECTION 3.20

Broker’s Fees. Except as set forth on Schedule 3.20 of the Company Disclosure
Schedule, none of the Company, any of its Subsidiaries or any of their
respective officers or directors has employed any broker or finder or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with any of the transactions contemplated by this Agreement.

SECTION 3.21

Regulated Investment Company; BDC Election

(a)

Pursuant to Section 6(f) of the Investment Company Act, the Company is not, and
at all times since inception has not been, required to register with the SEC as
a closed-end management investment company under the Investment Company Act.

(b)

The Company has elected to be regulated as a business development company under
the Investment Company Act and has filed with the SEC, pursuant to Section 54(a)
of the Investment Company Act, a duly completed and executed Form N-54A (the
“Company BDC Election”); the Company has not filed with the SEC any notice of
withdrawal of the Company BDC Election pursuant to Section 54(c) of the
Investment Company Act; the Company BDC Election remains in full force and
effect, and, to the Company’s knowledge, no Order of suspension or revocation of
such election under the Investment Company Act has been issued or proceedings
therefore initiated or threatened by the SEC. The operations of the Company are
in compliance in all material




15




--------------------------------------------------------------------------------




respects with the provisions of the Investment Company Act applicable to
business development companies and the rules and regulations of the SEC
applicable to business development companies.

(c)

The Board of Directors of the Company has been established and is currently
operating in conformity with the requirements and restrictions of Sections 10
and 16 of the Investment Company Act and satisfies the fund governance standards
as defined in Rule 0-1(a)(7) (except for clauses (i) and (iv) thereof) under the
Investment Company Act.

(d)

The Company (i) has duly adopted written policies and procedures required by
Rule 38a-1 under the Investment Company Act, (ii) has designated and approved an
appropriate chief compliance officer in accordance with Rule 38a-1 under the
Investment Company Act and (iii) has duly adopted a written code of ethics as
required by Rule 17j-1 under the Investment Company Act. All such policies and
procedures (including the code of ethics) comply in all material respects with
applicable Laws and there have been no material violations or allegations of
material violations of such policies and procedures.

(e)

Since January 1, 2008, the Company has complied in all material respects with
the capital structure requirements as set forth in Section 61 of the Investment
Company Act.

(f)

Section 3.21(f) of the Company Disclosure Schedule identifies, as of the date
hereof, all exemptive, no action or similar relief received by the Company from
any Governmental Authority. Such exemptive, no action or similar relief is in
full force and effect, and is being fully complied with in all material respects
by the Company. No requests for exemptive, no action or similar relief are
currently pending.

SECTION 3.22

Investment Advisory Agreements. The terms, including without limitation,
compensation terms of any investment advisory agreements in which the Company or
any of its Subsidiaries is a party, comply in all material respects as to the
Company or any of its Subsidiaries with all applicable provisions of the
Investment Advisers Act of 1940, as amended.  The approvals by the Board of
Directors and the stockholders of the Company of any such investment advisory
agreement have been made in accordance with the requirements of Section 15 of
the Investment Company Act applicable to companies that have elected to be
regulated as business development companies under the Investment Company Act.

SECTION 3.23

Compliance with the Sarbanes-Oxley Act of 2002. The Company has complied in all
material respects with Sections 302 and 906 of the Sarbanes-Oxley Act and has
made the evaluations of the Company’s disclosure controls and procedures
required under Rule 13a-15 under the Exchange Act.

SECTION 3.24

FINRA Matters. To the knowledge of the Company, all of the information provided
to FINRA in connection with letters, filings or other supplemental information
pursuant to FINRA Corporate Financing Rule 5110 is true and correct in all
material respects.

SECTION 3.25

Transactions with Affiliates. Except (a) as disclosed in the SEC Reports prior
to the date hereof and (b) for any arrangement, contract, agreement or
transaction which involves aggregate per annum payments by the Company and its
Subsidiaries of less than $60,000, there are no contracts or other agreements
the Company or any of its Subsidiaries, on the one hand, and any of its
Affiliates or any officer, director or employee of any such Affiliate, on the
other hand.

SECTION 3.26

Interested Persons. Except as disclosed in the SEC Reports, (a) no person is
serving or acting as an officer, director or investment adviser of the Company,
except in accordance with the provisions of the Investment Company Act and the
Advisers Act and (b) to the knowledge of the Company, no director of the Company
is an “interested person” (as defined in the Investment Company Act) of the
Company.

SECTION 3.27

Valid Offering. Assuming the accuracy of the representations and warranties of
the Purchaser contained in Section 4.2, the offer, sale and issuance of
Purchased Stock will be exempt from the registration requirements of the
Securities Act and will have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state or other local securities Laws.





16




--------------------------------------------------------------------------------




SECTION 3.28

Takeover Statutes; No Rights Plan. No takeover, anti-takeover, “fair price,”
“moratorium,” “control share acquisition” or other similar Law (a “Takeover
Statute”) or any anti-takeover provision in the Company Charter or the Company’s
bylaws is applicable to the transactions contemplated by this Agreement or the
other Transaction Agreements.  Prior to the date of this Agreement, the
Company’s Board of Directors has taken all action necessary so that the
restrictions on business combinations contained in Section 203 of the DGCL are
not applicable with respect to or as a result of this Agreement, the other
Transaction Agreements or the transactions contemplated hereby or thereby
without any further action on the part of the Company’s’ Board of Directors or
its stockholders. The Company does not have any shareholder rights plan in
effect.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Company on the date hereof
as follows:

SECTION 4.1

Organization; Authority. The Purchaser is a  company duly organized and validly
existing as a limited partnership and is in good standing under the laws of
Bermuda.  The Purchaser has all requisite power and authority to execute and
deliver this Agreement and the Transaction Agreements to which it is a party, to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder and to own its properties and Assets.  The
Purchaser has delivered to the Company true, complete and correct copies of the
Purchaser’s Certificate of Limited Partnership and limited partnership
agreement, in each case as amended through, and as in effect as of, the date of
this Agreement.  The execution and delivery of this Agreement and the
Transaction Agreements to which it is a party by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Purchaser.  This Agreement has been (and the Transaction Agreements to which it
is a party, when executed, will be) duly and validly executed and delivered by
the Purchaser and (assuming due authorization, execution and delivery by the
Company) constitute (or, in the case of the Transaction Agreements to which it
is a party, will constitute when executed and delivered) legal, valid and
binding obligations of the Purchaser, enforceable against it in accordance with
their terms, except as enforcement may be limited by general principles of
equity whether applied in a court of law or a court of equity and by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally.

SECTION 4.2

Investment Representations. The Purchaser acknowledges that the Purchased Stock
has not been registered under the Securities Act or under any state or local
securities laws.  The Purchaser (a) is acquiring the Purchased Stock for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, (b) is an
“accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the SEC, (c) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risk of an investment in the Purchased Stock and of
making an informed investment decision and is able to bear the complete loss of
its investment in the Purchased Stock and (d) acknowledges that the Purchased
Stock must be held indefinitely unless the distribution thereof is subsequently
registered under the Securities Act or unless an exemption from the registration
requirements of the Securities Act is available.

SECTION 4.3

Legend. The Purchaser understands that each certificate representing the
Purchased Stock shall bear a legend substantially in the following form (in
addition to the legend set forth in the Stockholders Agreement):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO AN EFFECTIVE REGISTRATION
OR AN EXEMPTION FROM REGISTRATION WHICH, IN THE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, IS AVAILABLE.





17




--------------------------------------------------------------------------------




SECTION 4.4

Consents. Except for (a) filings required as a result of facts or circumstances
solely attributable to the Company and its Subsidiaries, a direct or indirect
change of control thereof or the operation of their businesses and (b) the
consents and approvals of third parties which are not Governmental Entities, the
failure of which to be obtained would not be reasonably expected to have,
individually or in the aggregate, a material adverse effect on the Purchaser’s
ability to consummate the transactions contemplated by this Agreement or the
Transaction Agreements to which it is a party or to perform its obligations
hereunder or thereunder, no consents or approvals of, or filings or
registrations by, the Purchaser with any Governmental Entity or with any other
third party are necessary in connection with (i) the execution and delivery by
the Purchaser of this Agreement or the Transaction Agreements to which it is a
party and (ii) the consummation by the Purchaser of the transactions
contemplated hereby and thereby and the performance by the Purchaser of its
obligations hereunder and thereunder.

SECTION 4.5

No Conflicts. The execution and delivery of this Agreement does not and the
execution and delivery of the other Transaction Agreements by the Purchaser, the
consummation by the Purchaser of the transactions contemplated hereby or thereby
and the compliance by the Purchaser with any of the terms or provisions hereof
or thereof, will not (a) violate any provision of the Memorandum of Association
and Articles of Association or Articles and Certificate of Continuation of the
Purchaser or (b) violate any Law or Order applicable to the Purchaser or any of
its properties or Assets, except for such violations which would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the ability of the Purchaser to perform its obligations under this Agreement
and the Transaction Agreements to which it is a party and to consummate the
transactions contemplated hereby and thereby.

SECTION 4.6

Litigation. There is no Action pending or, to the Purchaser’s knowledge,
threatened against the Purchaser which would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
the Purchaser to perform its obligations under this Agreement and the
Transaction Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby.

SECTION 4.7

Financial Resources. As of the date hereof, the Purchaser has Liquid Assets in
an estimated amount as of the date hereof equal to or greater than $3.5 million
and has an estimated Adjusted Tangible Net Worth as of the date hereof of not
less than $300 million.  

SECTION 4.8

No Brokers. The Purchaser has not employed any broker or finder, or incurred any
liability for any brokerage or finders’ fees or any similar fees or commissions,
in connection with the transactions contemplated by this Agreement and the other
Transaction Agreements in the event that the Closing does not occur.

SECTION 4.9

SBA Disclosure. The information furnished to the Company in writing by the
Purchaser, its officers, directors, managers or partners to the Company
expressly for use in  any filing made by Elk with the SBA in furtherance of the
regulatory approval referred to in Section 3.5(e) is true and correct in all
material respects.  Except as set forth in Schedule A, the Purchaser does not
own any interest in any Small Business Investment Company as defined in the U.S.
Small Business Investment Act of 1958.

ARTICLE V

COVENANTS

SECTION 5.1

Conduct of Business Prior to the Initial Closing. Except as otherwise expressly
contemplated or permitted by the terms of this Agreement or any of the
Transaction Agreements or with the prior written consent of the Purchaser,
during the period from the date of this Agreement to the Initial Closing Date
(the “Pre-Closing Period”), the Company shall, and shall cause each of its
Subsidiaries to, (a) conduct its business in the ordinary course of business
consistent with past practice, (b) use commercially reasonable efforts to
preserve intact its current business organizations and its rights and Permits,
keep available the services of its current officers and key employees and
preserve its relationships with customers, suppliers, Governmental Entities and
others having business dealings with it and (c) not take any action that could
reasonably be expected to adversely affect or delay the receipt of any approvals
of any Governmental Entity required to consummate the transactions contemplated
hereby or by the other Transaction Agreements or adversely affect or delay the
consummation of the transactions contemplated hereby or by the other Transaction
Agreements.




18




--------------------------------------------------------------------------------




SECTION 5.2

Company Forbearances. Except as otherwise expressly contemplated or permitted by
this Agreement, the Transaction Agreements (or, solely with respect to
Section 5.2(c), (d), (e), (h) and (j), as required pursuant to any agreement
identified in any SEC Report filed or furnished prior to the date hereof or made
available to the Purchaser in the Data Room) or as required by applicable Law or
as set forth in Section 5.2 of the Company Disclosure Schedule, during the
Pre-Closing Period, the Company shall not, and shall not permit any of its
Subsidiaries to, without the prior written consent of the Purchaser:

(a)

(i) adjust, split, combine or reclassify any of its capital stock, (ii) set any
record or payment dates for the payment of any dividends or distributions on its
capital stock or make, declare or pay any dividend or make any other
distribution on, or directly or indirectly redeem, purchase or otherwise
acquire, any shares of its capital stock or any securities or obligations
convertible into or exercisable or exchangeable for any shares of its capital
stock or stock appreciation rights or grant any Person any right to acquire any
shares of its capital stock, other than (A) dividends paid by any of the
Subsidiaries of the Company so long as such dividends are only paid to the
Company or any of its other wholly owned Subsidiaries and (B) dividends required
to be declared and paid, if any, to maintain the Company’s status as a
“registered investment company” under the Code, or (iii) issue or commit to
issue any additional shares of capital stock (except pursuant to the exercise of
stock options, restricted stock unit grants or warrants outstanding as of the
date hereof and disclosed in Section 3.3(a) of the Company Disclosure Schedule),
Voting Debt or any securities convertible into or exercisable or exchangeable
for, or any rights, warrants or options to acquire, any additional shares of
capital stock (including stock options) or Voting Debt;

(b)

enter into any new line of business, except as required by Law or by policies
imposed by a Governmental Entity, it being acknowledged and agreed that
investments made by the Company or any of its Subsidiaries and the exercise of
the Company’s or any of its Subsidiary’s  right to foreclose on the assets of
any portfolio company in the ordinary course of business shall not violate this
Section 5.2(b), irrespective of the industry or line of business conducted by
the entity in which such investment is made

(c)

other than in the ordinary course of business consistent with past practice, or
as expressly required by the terms of any contracts or agreements in force at
the date of this Agreement and set forth in Section 5.2(c) of the Company
Disclosure Schedule, sell, lease, transfer, mortgage, encumber or otherwise
dispose of any of its Assets or properties to any Person (other than a wholly
owned Subsidiary of the Company);

(d)

other than in the ordinary course of business consistent with past practice with
respect to non-controlled, non-affiliated investments and acquisitions made
pursuant to the exercise of the Company’s rights and remedies in connection with
non-affiliated, non-controlled investments, make any acquisition of or
investment in any other Person, by purchase or other acquisition of stock or
other equity interests, by merger, consolidation, asset purchase or other
business combination, or by formation of any joint venture, partnership or other
business organization or by contributions to capital; or make any purchases or
other acquisitions of any property or assets in or from any Person other than a
wholly owned Subsidiary of the Company, except for (i) foreclosures and other
similar acquisitions in connection with debts contracted in the ordinary course
of business consistent with past practice, (ii) purchases of U.S. government and
U.S. government agency securities which are investment grade rated and have a
final maturity of five years or less and (iii) transactions that, together with
all other such transactions, do not exceed $100,000 in the aggregate, in each
case, in the ordinary course of business consistent with past practice;

(e)

enter into, renew, extend or terminate any Company Contract, or make any
material change in or waive any material provision of any Company Contract other
than in the ordinary course of business consistent with past practice,

(f)

except pursuant to applicable Law, the terms of any Plan in effect on the date
of this Agreement, and which was provided to Purchaser prior to the date of this
Agreement and disclosed in Section 3.18(a) of the Company Disclosure Schedule:
(i) increase the compensation, perquisites or benefits of any Company Employee,
(ii) grant any severance or termination pay to any Company Employee, (iii) loan
or advance any money or other property to any Company Employee, (iv) establish,
adopt, enter into, amend, terminate, renew, or grant any waiver or consent under
any Plan or any plan, agreement, program, policy, trust, fund or other
arrangement that would be a Plan if it were in existence as of the date of this
Agreement; or (including, without limitation, any employment, severance, change
in control, retention or similar agreement), (v) grant any equity or
equity-based awards, (vi) accelerate the vesting or payment of the compensation
payable or the benefits provided or to become payable or provided to any Company
Employee, (vii) terminate the employment of any officer or director of the
Company or any of its Subsidiaries, (viii) other than in the ordinary course of
business consistent with past practice, make any deposits or contributions of
cash or other property to or take any other action to fund or in any other way
secure the payment of compensation or benefits under the Plans or agreements
subject to the Plans or (ix) enter into, amend, extend or terminate any
collective bargaining, labor or other similar agreement or arrangement;




19




--------------------------------------------------------------------------------




(g)

make or authorize any capital expenditures in excess of (i) $50,000 per project
or related series of projects or (ii) $100,000 in the aggregate, other than
expenditures budgeted in the capital expenditure budget delivered to the
Purchaser prior to the date of this Agreement;

(h)

except as permitted under the Senior Secured Note, (i) incur any indebtedness
for borrowed money, other than indebtedness incurred in the ordinary course of
business and consistent with past practices for use as working capital in an
aggregate principal amount not to exceed $500,000 (ii) guarantee, endorse or
assume responsibility for, the obligations of any Person other than any wholly
owned Subsidiary of the Company, or (iii) redeem, repurchase, prepay, defease,
or cancel, or modify in any material respect the terms of, indebtedness of the
Company or its Subsidiaries for borrowed money;

(i)

subject any of the Assets of the Company or any of its Subsidiaries to any Liens
other than Permitted Liens;

(j)

except as otherwise expressly permitted elsewhere in this Section 5.2 as a
result of the transactions contemplated hereby, engage or participate in any
material transaction or incur or sustain any material obligation, in each case
other than in the ordinary course of business consistent with past practice;

(k)

settle any Action involving monetary damages or other payments in excess of
$50,000, agree or consent to the issuance of any Order restricting or otherwise
affecting its business or operations, or release or dismiss any material claim
against any other Person;

(l)

amend the Company Charter, the Company’s bylaws, or the certificate of
incorporation, bylaws or similar governing documents of any of the Company’s
Subsidiaries, or enter into a plan of consolidation, merger, share exchange,
reorganization or complete or partial liquidation with any Person (other than
consolidations, mergers or reorganizations solely among wholly owned
Subsidiaries of the Company), or a letter of intent or agreement in principle
with respect thereto (other than as otherwise permitted by this Agreement);

(m)

materially change its investment securities portfolio policies, or the manner in
which the portfolio is classified or reported;

(n)

take any action that is intended to result in any of its representations and
warranties set forth in this Agreement being or becoming untrue in any material
respect at any time prior to the Closing, or in any of the conditions to the
Initial Closing set forth in Section 7.1 or 7.2 not being satisfied or in a
Requisite Regulatory Approval not being obtained without imposition of a
condition of the type referred to in the last sentence of Section 7.1(e) or in a
material violation of any provision of this Agreement;

(o)

make any changes in its accounting methods or method of Tax accounting,
practices or policies, except as may be required under Law or GAAP, in each case
as approved in writing by the Company’s independent public accountants;

(p)

fail to maintain insurance in such amounts and against such risks and losses as
are consistent in all material aspects with the insurance maintained by the
Company and the Company Subsidiaries as of the date hereof;

(q)

except as required by Law, make or change any Tax election (other than in the
ordinary course of business), file any amended Tax Returns, settle or compromise
any material Tax liability of the Company or any of its Subsidiaries, agree to
an extension or waiver of the statute of limitations with respect to the
assessment or determination of Taxes of the Company or any of its Subsidiaries,
enter into any closing agreement with respect to any Tax or surrender any right
to claim a Tax refund;

(r)

take any action that would cause the Company to fail to qualify as a “regulated
investment company” under the Code; or

(s)

agree to, or make any commitment to, take any of the actions prohibited by this
Section 5.2.

SECTION 5.3

Access.   (a) During the Pre-Closing Period, the Company shall, and shall cause
its Subsidiaries, and its and its Subsidiaries’ officers, directors, employees,
accountants and other agents and representatives (collectively, the “Company
Representatives”) to (i) afford the directors, officers, partners, members,
accountants and attorneys of the Purchaser (collectively, the “Purchaser
Representatives”), reasonable access during the Company’s regular business hours
to its properties, offices, branches and other facilities, to the Company
Representatives and to all books and records of the Company and each of its
Subsidiaries, (ii) furnish the Purchaser with a copy of each report, schedule,
registration statement and other document filed or received by it during such
period pursuant to the requirements of any federal, state, local or foreign
securities Law or the Small Business Investment Act of 1958, as amended (the
“SBIA”) and all financial, operating and other data and information as the
Purchaser may from time to time reasonably request, to the extent such report,
schedule, registration statement or other document is not available on the SEC’s
EDGAR website





20




--------------------------------------------------------------------------------




and (iii) afford the Purchaser the opportunity to discuss the Company’s affairs,
finances and accounts with the Company’s officers, in each case upon reasonable
notice to the Company and in such manner so as not to interfere with the normal
operations of the Company; provided that nothing contained herein shall require
the Company to provide access to information to the extent that access to, or
disclosure of, such information is prohibited by Law.

(b)

During the Pre-Closing Period, the Purchaser shall use all non-public
information delivered by or on behalf of the Company pursuant to Section 5.3(a)
or delivered before the date of this Agreement, and all notes, reports,
analyses, compilations, studies, files or other documents or material, whether
prepared by the Purchaser or the Purchaser Representatives, to the extent the
same are based on, contain or otherwise reflect such information (collectively,
the “Confidential Information”), solely in connection with the transactions
contemplated by this Agreement and will keep the Confidential Information
strictly confidential and shall not, without the Company’s prior written
consent, disclose such Confidential Information to any Person, except that
Confidential Information (or any portion thereof) may be disclosed to those of
the Purchaser Representatives who need to know such Confidential Information for
purposes of evaluating and consummating the transactions contemplated by this
Agreement and who are advised of the confidential nature of the Confidential
Information and obligated to maintain the same in confidence.  Notwithstanding
the foregoing, the term “Confidential Information” shall not include, and the
provisions of this Section 5.3(b) shall not apply to, information that (i) at
the time of disclosure or thereafter is generally known by or available to the
public (other than as a result of disclosure by the Purchaser or the Purchaser
Representatives in violation of this Section 5.3(b)), (ii) was or becomes
available to the Purchaser on a non-confidential basis from a Person not
otherwise known to the Purchaser to be bound by a confidentiality agreement with
the Company or the Company Representatives or prohibited from transmitting the
information to the Purchaser by a contractual, legal or fiduciary obligation
owed to the Company, (iii) was available to the Purchaser or any of the
Purchaser Representatives prior to its disclosure by or on behalf of the Company
as contemplated by this Section 5.3(b) or (iv) has been or is independently
conceived or discovered by the Purchaser or the Purchaser Representatives
without reliance upon any Confidential Information.  In the event that the
Purchaser or any of the Purchaser Representatives are requested or required to
disclose all or any part of the information contained in the Confidential
Information pursuant to the terms of a valid and effective subpoena or Order
issued by a Governmental Entity or pursuant to a civil investigative demand or
other similar judicial process, the Purchaser will, to the extent consistent
with legal requirements, promptly notify the Company of the existence, terms and
circumstances surrounding such a request or requirement so that the Company may
seek a protective order or other appropriate remedy and consult with the Company
on the advisability of taking legally available steps to resist or narrow such
request or requirement and use reasonable efforts, at the Company’s request and
expense, to cooperate with the Company if the Company determines to seek a
protective order or other remedy. If disclosure of such information is required,
the Purchaser or the Purchaser Representatives may disclose any of such
information which the Purchaser or the Purchaser Representatives are advised by
legal counsel is legally required to be disclosed and the Purchaser will
exercise its commercially reasonable efforts, at the Company’s request and
expense, to obtain an order or other reliable assurance that confidential
treatment will be accorded to such information.  In addition, the Purchaser and
the Purchaser Representatives may disclose Confidential Information (A) in the
course of inspections, audits, examinations, inquiries or investigations by
Governmental Entities that have requested or required the inspection of records
that contain the Confidential Information and will exercise reasonable efforts
to obtain reliable assurances that confidential treatment will be accorded to
such information and (B) to the extent that the Company so agrees in writing.
 The provisions of this Section 5.3(b) shall survive any termination of this
Agreement but shall terminate one year following the date hereof.

(c)

No investigation by either of the parties or their respective Representatives
shall constitute a waiver of or otherwise affect the representations,
warranties, covenants or agreements of the other party set forth herein.

(d)

The Purchaser hereby acknowledges that it and each of the Purchaser
Representatives is aware, or prior to receiving any Confidential Information
will be advised by the Purchaser, of the restrictions imposed by federal and
state securities laws on a person possessing material non-public information
about a company.  The Purchaser hereby agrees that neither the Purchaser nor any
Purchaser Representative will purchase or sell any securities of the Company (a)
while in possession of Confidential Information, or (b) otherwise in violation
of any such laws.  Without limiting the generality of foregoing sentence, the
Purchaser hereby agrees not to purchase or sell any securities of the Company
(other than pursuant to this Agreement) until three (3) business days after the
transactions contemplated by this Agreement have been consummated or the
material terms thereof, and any financial information pertaining to the Company
that is provided to the Purchaser or any Purchaser Representative and is
required to be disclosed under federal securities laws, have been publicly
disclosed by the Company.

SECTION 5.4

Use of Proceeds. The cash proceeds of the issuance of and sale of the Purchased
Stock shall be used (a) first, to pay the fees and expenses of the Company and
the Purchaser in connection with the negotiation and execution of this Agreement
and the Transaction Agreements, (b) second, to repay the Senior Secured Note,
dated January 19, 2011, issued by the Company to the Purchaser, (c) third, for
general working capital and (4) fourth, to fund an equity investment in Elk
Associates Funding Corporation.





21




--------------------------------------------------------------------------------




SECTION 5.5

Proxy Statement

(a)

As soon as reasonably practicable following the date of this Agreement, the
Company shall prepare and shall cause to be filed with the SEC (and the
Purchaser shall cooperate with the Company in the preparation and filing with
the SEC of) a proxy statement in preliminary form relating to the special
meeting of the Company’s shareholders (the “Company Shareholders Meeting”) to be
held to consider the approval of the matters requiring the Requisite Shareholder
Approvals and as promptly as practicable following the date on which the Company
receives confirmation from the SEC that it will not comment on, or that it has
no additional comments on such proxy statement in preliminary form, shall file
the Proxy Statement.  The Company shall include the recommendation of the Board
of Directors of the Company in favor of approval of the Charter Amendment, the
Investment Advisory Agreement and the issuance of the Purchased Stock to the
Purchaser (the “Company Recommendation”), except that the Company shall not be
obligated to so include the Company Recommendation if the Company has effected a
Change in Recommendation in accordance with Section 5.7.  None of the
information with respect to the Company or any of its Subsidiaries to be
included in the Proxy Statement will, at the time of the mailing of the Proxy
Statement or any amendments or supplements thereto, and at the time of the
Company Shareholders Meeting, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The Proxy Statement will comply as to form in
all material respects with the provisions of the Exchange Act and the rules and
regulations promulgated thereunder.

(b)

The Purchaser shall use its commercially reasonable efforts to furnish the
Company with all information that the Company may reasonably request in
connection with the preparation of the Proxy Statement (including, without
limitation, in connection with the preparation of responses to any comments
thereto provided by the SEC). The Purchaser covenants and agrees that none of
the information with respect to the Purchaser or its Affiliates furnished in
writing by the Purchaser to the Company specifically for use in the Proxy
Statement will, at the time of the mailing of the Proxy Statement or any
amendments or supplements thereto, and at the time of the Company Shareholders
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(c)

The Company and the Purchaser shall cooperate and consult with each other in the
preparation of the Proxy Statement.  The Company shall reasonably cooperate and
provide the Purchaser with a reasonable opportunity to review and comment on the
draft of the Proxy Statement (including each amendment or supplement thereto)
prior to filing with the SEC.  The Purchaser will use its commercially
reasonable efforts to furnish to the Company the information relating to it
required by the Exchange Act and the rules, regulations and SEC guidance
promulgated thereunder to be set forth in the Proxy Statement and the
information in connection with the preparation of responses to any comments
provided by the SEC to the Proxy Statement that relate to the Purchaser.  Each
of the Company and the Purchaser shall promptly (i) notify the other of the
receipt of any comments from the SEC with respect to the Proxy Statement and of
any request by the SEC for amendments of, or supplements to, the Proxy
Statement, (ii) provide the other with copies of all filings made with the SEC
and correspondence between the Company and the SEC with respect to the Proxy
Statement and (iii) provide the other with the reasonable opportunity to review
and comment on responses to requests for additional information and replies to
comments prior to their being filed with or sent to the SEC to the extent
practicable.  Each of the Company and the Purchaser shall use its commercially
reasonable efforts to respond to and resolve all comments from the SEC with
respect to the Proxy Statement as promptly as practicable.

(d)

The Company shall mail, as promptly as practicable after filing the Proxy
Statement with the SEC, the Proxy Statement to the holders of Common Stock and
Series A Preferred Stock as of the record date established for the Company
Shareholders Meeting.  If at any time prior to the Initial Closing any event or
circumstance relating to the Company or the Purchaser or any of their respective
Affiliates, officers or directors, should be discovered by the Company or the
Purchaser, respectively, which, pursuant to the Exchange Act and the rules and
regulations promulgated thereunder should be set forth in an amendment or a
supplement to the Proxy Statement, such party shall promptly inform the other.
 Each of the Purchaser and the Company agrees to correct any information
provided by it for use in the Proxy Statement which shall have become false or
misleading in any material respect.  All documents that each of the Company and
the Purchaser is responsible for filing with the SEC in connection with the
transactions contemplated hereby will comply as to form in all material respects
with the applicable requirements of the Exchange Act and the rules and
regulations promulgated thereunder.

SECTION 5.6

Company Shareholders Meeting. The Company shall, as promptly as reasonably
practicable following the date of this Agreement, establish a record date for,
duly call, give notice of, convene and hold the Company Shareholders Meeting;
provided that the Company shall not be required to call, give notice of,
convene, set the record date for and hold the Company Shareholder Meeting until
the Proxy Statement shall have been filed with the SEC, and shall use its
commercially reasonable efforts to cause such meeting to occur as promptly as
reasonably practicable; provided further that the Company shall have the right
to change the record date or meeting date for the Company Shareholder Meeting to
such dates as are necessary to comply with the provisions of the by-laws of the
Company, the





22




--------------------------------------------------------------------------------




DGCL and the Exchange Act.  At such Company Shareholders Meeting, the Company
shall make the Company Recommendation to its shareholders, and the Company shall
use all commercially reasonable efforts to solicit from its shareholders proxies
in favor of the approval of the Charter Amendment, the Investment Advisory
Agreement and the issuance of the Purchased Stock; provided, however, that the
Company shall not be obligated to recommend to its shareholders the approval of
the Charter Amendment, the Investment Advisory Agreement and the issuance of the
Purchased Stock at the Company Shareholders Meeting or solicit proxies in favor
of such approval to the extent that the Board of Directors of the Company has
duly made a Change in Recommendation in accordance with Section 5.7; provided,
further, that unless this Agreement is validly terminated, the Company shall
nevertheless submit this Agreement to the Company’s shareholders for adoption at
the Company Shareholders Meeting.

SECTION 5.7

No Solicitation of Competing Proposal

(a)

From and after the date of this Agreement until the earlier of the Initial
Closing or the date, if any, on which this Agreement is terminated pursuant to
Section 8.1, the Company agrees that neither it nor any of its Subsidiaries
shall, and that it shall direct and use its commercially reasonable efforts to
cause the Company Representatives not to, directly or indirectly: (i) solicit,
initiate or knowingly take action to facilitate or encourage (including by
providing information) any inquiries, proposals or offers with respect to, or
the making or completion of, a Competing Proposal, (ii) engage or participate in
any negotiations regarding, or furnish or cause to be furnished to any Person
any nonpublic information relating to the Company or any of its Subsidiaries in
connection with, or have any discussions with any Person relating to, a
Competing Proposal, or otherwise knowingly take action to encourage or
facilitate any effort or attempt to make or implement, any Competing Proposal,
(iii) approve or recommend, or propose publicly to approve or recommend any
Competing Proposal, (iv) approve or recommend, or publicly announce an intention
to approve or recommend, or enter into, any letter of intent or similar document
or any agreement or commitment providing for or relating to any Competing
Proposal or requiring the Company to abandon, terminate or fail to consummate
the transactions contemplated hereby or breach its obligations hereunder or (vi)
amend, terminate, waive or fail to enforce, or grant any consent under, any
confidentiality, standstill or similar agreement.  Any violation of the
foregoing restrictions by any Subsidiary of the Company or any Company
Representative shall be deemed to be a breach of this Section 5.7 by the
Company.

(b)

The Company shall, and shall cause each of its Subsidiaries to, and shall direct
and use its commercially reasonable efforts to cause each of the Company
Representatives to, immediately cease any existing solicitations, discussions or
negotiations with any Person with respect to a Competing Proposal.

(c)

Notwithstanding the limitations set forth in Section 5.7(a), if after the date
of this Agreement and prior to the Company Shareholders Meeting the Company
receives a bona fide written Competing Proposal which did not result from or
arise in connection with a breach of Sections 5.7(a) or 5.7(b), and (i) which
constitutes a Superior Proposal or (ii) which the Board of Directors of the
Company determines in good faith, after consultation with the Company’s outside
legal and financial advisors, could reasonably be expected to result in a
Superior Proposal, the Company may take the following actions: (A) furnishing
nonpublic information with respect to the Company and its Subsidiaries to the
Person making such Competing Proposal and (B) engaging in discussions or
negotiations with the Person with respect to the Competing Proposal, provided
that in the case of clause (A), prior to so furnishing such information, the
Company and such Person enter into a confidentiality agreement that is no less
restrictive of and no more favorable to such Person than the terms of the
Confidentiality Agreement, dated November 19, 2010, by and between Daroth
Capital Advisors LLC, as representative of the Company, and Columbus Nova are to
Columbus Nova; provided, however, that as promptly as reasonably practicable
following the Company taking such actions as described in clauses (A) or (B)
above (and in any event within 24 hours thereof), the Company shall provide
written notice to the Purchaser of such Competing Proposal or the determination
of the Board of Directors of the Company as provided for in clause (ii) above,
as applicable, and the Company shall promptly provide to the Purchaser an
executed copy of such confidentiality agreement and provide or make available to
the Purchaser any non-public information concerning the Company or any of its
Subsidiaries that is being provided to the Person making such Competing Proposal
or its representatives which was not previously provided or made available to
the Purchaser.

(d)

Neither the Board of Directors of the Company nor any committee thereof shall
withdraw, qualify or modify the Company Recommendation in a manner adverse to
the Purchaser, or publicly propose to do so, or make any other public statement
in connection with the Company Shareholders Meeting or otherwise which is
inconsistent with the Company Recommendation (any of the foregoing, a “Change in
Recommendation”) or approve or recommend or publicly propose to approve or
recommend, any Competing Proposal.  Notwithstanding the foregoing and the
limitations set forth in Section 5.7(a), if, prior to receipt of the Requisite
Shareholder Approvals, the Board of Directors of the Company determines in good
faith, after consultation with the Company’s outside legal and financial
advisors, that the failure to withdraw, qualify or modify the Company
Recommendation would be inconsistent with the Board of Directors’ fiduciary
duties to the Company’s shareholders under applicable Law, the Board of
Directors of the Company may effect a Change in Recommendation and, in the case
of a Superior Proposal, terminate this Agreement to enter into a definitive
agreement with respect to such Superior Proposal in accordance with Article VIII
(it being understood and agreed that this Agreement may not be terminated in
such case unless the Company pays the Purchaser the Termination Fee as required
by Section 8.2); provided, however, that (i) the Company is not in material
breach of any of the terms of this Agreement and (ii) if such Change in
Recommendation is made at a time when a Competing Proposal has been made or is
the result of a Superior Proposal, the Company shall have first (A) provided
three Business Days prior written notice (such notice, a “Notice of Superior




23

--------------------------------------------------------------------------------




Proposal”) to the Purchaser that it is prepared to effect a Change in
Recommendation in response to a Superior Proposal and specifying the reasons
therefor, including the terms and conditions of the Superior Proposal that is
the basis of the proposed Change in Recommendation, and the identity of the
Person making the proposal (it being understood and agreed that any amendment to
the financial terms or any material amendment to any other material term of any
such Superior Proposal shall require a new Notice of Superior Proposal and a new
three Business Day period), (B) provided to the Purchaser all materials and
information delivered or made available to the Person making any Superior
Proposal in connection with such Superior Proposal, (C) during such three
Business Day period, if requested by the Purchaser, engaged in, and caused its
financial and legal advisors to engage in, good faith negotiations with the
Purchaser to amend this Agreement in such a manner that any Competing Proposal
which was determined to be a Superior Proposal no longer is a Superior Proposal
and (D) at the end of such applicable period, such Competing Proposal has not
been withdrawn and continues to constitute a Superior Proposal (taking into
account any changes to the terms of this Agreement proposed by the Purchaser
following a Notice of Superior Proposal, as a result of the negotiations
contemplated by clause (C) or otherwise).

(e)

The Company promptly (and in any event within 24 hours) shall advise the
Purchaser orally and in writing of the receipt of (i) any Competing Proposal,
(ii) any request for non-public information relating to the Company or its
Subsidiaries, other than requests for information that could not reasonably be
expected to relate to or result in a Competing Proposal, or (iii) any inquiry or
request for discussions or negotiations regarding a Competing Proposal,
including in each case the identity of the Person making any such Competing
Proposal or indication, inquiry or request and the material terms of any such
Competing Proposal or indication, inquiry or request (including copies of any
document or correspondence evidencing such Competing Proposal or indication,
inquiry or request).  The Company shall keep the Purchaser informed on a
reasonably current basis of any material change to the terms of any such
Competing Proposal or indication, inquiry or request.

(f)

Nothing contained in this Agreement shall prohibit the Company or the Board of
Directors of the Company from (i) disclosing to the Company’s shareholders a
position contemplated by Rules 14d-9 and 14e-2(a) promulgated under the Exchange
Act; provided that any disclosure other than a “stop, look and listen”
communication to the shareholders of the Company pursuant to Rule 14d-9(f)
promulgated under the Exchange Act shall be deemed to be a Change in
Recommendation unless the Board of Directors of the Company expressly rejects
the applicable Competing Proposal and expressly reaffirms the Company
Recommendation contemporaneously with such disclosure; or (ii) making any
disclosure to the shareholders of the Company if, in the good faith judgment of
the Board of Directors (after consultation with outside counsel), the failure to
make such disclosure would be inconsistent with its obligations under applicable
Law; provided, however, that this clause (ii) shall not be deemed to permit the
Board of Directors to make a Change in Recommendation or take any of the actions
referred to in 5.7(d) except to the extent permitted by Section 5.7(d).

(g)

As used in this Agreement, “Competing Proposal” shall mean any inquiry, proposal
or offer from any Person or Persons other than the Purchaser or any of its
Subsidiaries involving, in a single transaction or a series of transactions, (i)
a merger, reorganization, share exchange, consolidation, business combination,
recapitalization, dissolution, liquidation, or similar transaction involving the
Company or any of its Significant Subsidiaries, (ii)  the issuance by the
Company or any of its Significant Subsidiaries of securities which, upon the
consummation of such Competing Proposal, would represent 15% or more of its
outstanding voting securities (including upon the conversion, exercise or
exchange of securities convertible into or exercisable or exchangeable for such
voting securities) and equity securities or (iii) the acquisition in any manner,
directly or indirectly, of (A) 15% or more of the outstanding voting securities
and equity securities of the Company or any of its Significant Subsidiaries
(including through the acquisition of securities convertible into or exercisable
or exchangeable for such voting securities), (B) 15% or more of the consolidated
total Assets of the Company and its Subsidiaries, taken as a whole or (C) one or
more businesses or divisions that constitute 15% or more of the revenues or net
income of the Company and its Subsidiaries, taken as a whole.

(h)

As used in this Agreement, “Superior Proposal” shall mean a bona fide written
Competing Proposal not solicited in violation of Section 5.7(a) or 5.7(b) that
(i) (A) relates to the acquisition by any Person or Persons in any manner,
directly or indirectly, of any of (1) more than 50% of the outstanding voting
securities (including upon the conversion, exercise or exchange of securities
convertible into or exercisable or exchangeable for such voting securities) and
equity securities of the Company, by tender or exchange offer, merger or
otherwise, (2) more than 50% of the consolidated total assets of the Company and
its Subsidiaries, taken as a whole, or (3) one or more businesses or divisions
that constitute more than 50% of the revenues or net income of the Company and
its Subsidiaries, taken as a whole, or (B) relates to the issuance by the
Company of securities which, upon the consummation of such Superior Proposal,
would represent more than 50% of its outstanding voting securities (including
upon the conversion, exercise or exchange of securities convertible into or
exercisable or exchangeable for such voting securities) and equity securities to
any Person or Persons, (ii) is not subject to any financing contingency or
qualification, (iii) is otherwise on terms that the Board of Directors of the
Company determines in good faith, after consultation with the Company’s
financial and legal advisors and taking into account all the terms and
conditions of such proposal and this Agreement (including any breakup fees,
expense reimbursement provisions and financial terms and the anticipated timing,
conditions and prospects for completion of such proposal, and any change to the
terms of this Agreement committed to by the Purchaser), are more favorable to
the Company and its shareholders than the transactions contemplated by this
Agreement and (iv) is, in the good faith judgment of the Board of Directors of
the Company, reasonably capable of being completed on its stated terms, taking
into account all financial, regulatory, legal and other aspects of such inquiry,
proposal or offer.




24

--------------------------------------------------------------------------------




SECTION 5.8

Efforts.   (a) Subject to the terms and conditions of this Agreement, each of
the Company and the Purchaser shall, and the Company shall cause its
Subsidiaries to, use their commercially reasonable efforts (i) to take, or cause
to be taken, all actions necessary, proper or advisable to consummate the
transactions contemplated by this Agreement and the other Transaction Agreements
and (ii) to obtain (and to cooperate with the other party to obtain) any
consent, authorization, order or approval of, or any exemption by, any
Governmental Entity and any other third party which is required to be obtained
by the Company, any of its Subsidiaries or the Purchaser in connection with the
transactions contemplated by this Agreement and the other Transaction
Agreements.

(b)

Subject to the terms and conditions of this Agreement, each of the Company and
the Purchaser agrees to use commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective, as soon as practicable
after the date of this Agreement, the transactions contemplated hereby and by
the other Transaction Agreements, including using commercially reasonable
efforts to (i) in the case of the Company, modify or amend any contracts, plans
or arrangements to which the Company or any of its Subsidiaries is a party (to
the extent permitted by the terms thereof) if necessary in order to satisfy the
conditions to closing set forth in Article VII hereof, (ii) lift or rescind any
injunction or restraining order or other Order adversely affecting the ability
of the parties to consummate the transactions contemplated hereby or by the
other Transaction Agreements, and (iii) defend any litigation seeking to enjoin,
prevent or delay the consummation of the transactions contemplated hereby or by
the other Transaction Agreements or seeking material damages.

(c)

From and after the Initial Closing Date, subject to the terms and conditions of
this Agreement, the Company and the Purchaser shall, and each shall cause the
Company and its Subsidiaries to, use their commercially reasonable efforts (i)
to take, or cause to be taken, all actions necessary, proper or advisable to
consummate the transactions, perform the obligations and satisfy the conditions
contemplated by this Agreement and the other Transaction Agreements to be taken,
performed or satisfied following the Initial Closing Date and (ii) to obtain or
maintain the effectiveness of (and to cooperate with the other party to obtain
and continue the effectiveness of) any consent, authorization, order or approval
of, or any exemption by, any Governmental Entity and any other third party which
is required to be obtained by or maintained in effect following the Initial
Closing Date with respect to the Company, any of its Subsidiaries or the
Purchaser in connection with the transactions contemplated by this Agreement and
the other Transaction Agreements.

SECTION 5.9

Notification of Certain Matters.   (a) During the Pre-Closing Period, the
Company shall give prompt notice to the Purchaser of the occurrence or
non-occurrence of any event known to the Company the occurrence or
non-occurrence of which would reasonably be expected to (i) cause any
representation or warranty contained in Article III to be untrue in any material
respect, (ii) cause the Company to fail to comply with or satisfy in any
material respect any covenant or agreement under this Agreement or (iii) have a
Material Adverse Effect; provided, however, that the delivery of any notice
pursuant to this Section 5.9(a) shall not cure any breach of any representation
or warranty requiring disclosure of such matter prior to the date of this
Agreement or otherwise limit or affect the remedies available hereunder to the
Purchaser.

(b)

During the Pre-Closing Period, the Purchaser shall give prompt notice to the
Company of the occurrence or non-occurrence of any event known to the Purchaser
the occurrence or non-occurrence of which would reasonably be expected to (i)
cause any representation or warranty contained in Article IV or Article VI to be
untrue in any material respect or (ii) cause the Purchaser to fail to comply
with or satisfy in any material respect any covenant or agreement under this
Agreement; provided, however, that the delivery of any notice pursuant to this
Section 5.9(b) shall not cure any breach of any representation or warranty
requiring disclosure of such matter prior to the date of this Agreement or
otherwise limit or affect the remedies available hereunder to the Company.

SECTION 5.10

Regulatory and Other Authorizations; Notices and Consents.   (a) Subject to the
other provisions of this Agreement, the parties hereto shall cooperate with each
other and use commercially reasonable efforts to promptly prepare and file all
necessary documentation, to effect all applications, notices, petitions and
filings, to obtain as promptly as practicable all Permits, consents, approvals
and authorizations of all third parties and Governmental Entities which are
necessary or advisable to consummate the transactions contemplated by this
Agreement and by the other Transaction Agreements (including, without
limitation, the Requisite Regulatory Approvals) and to comply with the terms and
conditions of all such Permits, consents, approvals and authorizations of all
such third parties and Governmental Entities.





25




--------------------------------------------------------------------------------




(b)

Each of the parties hereto shall, upon request, furnish each other with all
information concerning themselves, their Subsidiaries, directors, officers and
shareholders or other equity holders (to the extent applicable) and such other
matters as may be reasonably necessary or advisable in connection with any
statement, filing, notice or application made by or on behalf of the Company,
any of its Subsidiaries or the Purchaser to any Governmental Entity in
connection with the transactions contemplated by this Agreement.

(c)

The parties hereto shall promptly advise each other upon receiving any
communication from any Governmental Entity whose consent or approval is required
for consummation of the transactions contemplated by this Agreement which causes
such party to believe that there is a reasonable likelihood that any Requisite
Regulatory Approval will not be obtained or that the receipt of any such
approval will be materially delayed or conditioned.

(d)

The Company shall consult with the Purchaser in connection with the preparation
of any material submissions to the SBA and shall provide the Purchaser with a
reasonable opportunity to review and comment upon any such submissions prior to
furnishing or filing such submission to or with the SBA.  

SECTION 5.11

Litigation. The Company shall give the Purchaser the opportunity to participate
in, but not control, any litigation against the Company or any of its directors
or officers relating to or arising from the transactions contemplated hereby or
by the other Transaction Agreements; provided, however, that no settlement of
any such litigation shall be agreed to or effected without the Purchaser’s prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned).

SECTION 5.12

Designation of Directors. The Company and the Board of Directors shall cause the
Board of Directors of the Company to be reconstituted to be comprised of the
Closing Directors immediately prior to the Initial Closing by (i) accepting the
resignations of the Resigning Directors (which shall be effective immediately
prior to the Initial Closing), (ii) increasing the size of the Board of
Directors to 11 and (iii) appointing each of the CN Identified Directors to fill
the vacant seats thereby created or, if the procedures described in (i) through
(iii) are not effective to reconstitute the Board of Directors to be comprised
of the Closing Directors immediately prior to the Initial Closing, through such
other means as may be necessary in order to comply with such obligations.
 Except as set forth in this Section 5.12, the size of the Board of Directors
shall not be increased or decreased prior to the Closing.  Except as set forth
in this Section 5.12, the size of the Board of Directors shall not be increased
or decreased prior to the Closing.  In the event that any current member of the
Company’s Board of Directors ceases to be a director prior to the Closing, no
replacement for such director may be appointed or elected to or otherwise become
a member of the Board of Directors unless and until such replacement director
has delivered to the Company, to be held in escrow pending the Closing, an
unconditional resignation, in form satisfactory to the Purchaser, to be accepted
by the Company in accordance with clause (i) of the previous sentence.

SECTION 5.13

Employees; Employee Benefit Plans

(a)

Prior to the Initial Closing, the Company shall cause the employees of the
Company or its Subsidiaries set forth in Section 5.13 of the Company Disclosure
Schedule to agree in writing that, notwithstanding anything to the contrary
(including, without limitation, the terms of any Plan), none of them shall have
“Good Reason” (as such term is defined in the applicable Plan) (including,
without limitation, the applicable employee’s employment agreement with the
Company or its Subsidiaries, as applicable) to terminate his or her employment
solely as a result of the consummation of the transactions contemplated by this
Agreement and/or the other Transaction Agreements.

(b)

Prior to the Initial Closing and effective as of the Initial Closing, the
Company shall take all necessary or appropriate action to ensure that (i) to the
extent practicable, any Persons holding Company Equity Awards are given advance
notice of and afforded the rights required in connection with, the consummation
of the transactions contemplated by this Agreement and the other Transaction
Agreements, as required pursuant to the Company Stock Plans and agreements
related thereto, and (ii) all Company Equity Awards shall terminate on the
Initial Closing Date as permitted under their terms, without any liability,
whether absolute or contingent, to the Purchaser, the Company or any of its
Subsidiaries on or after such termination.

(c)

As soon as reasonably practicable after the date hereof, the Company shall take
all actions necessary or appropriate (i) to amend the Elk Associates Funding
Corporation Simplified Employee Pension-Individual Retirement Account Terms,
dated as of April 15, 1996 (the “SEP”) as required by applicable Law as of the
date hereof (including, without limitation, the Economic Growth and Tax Relief
Reconciliation Act of 2001, as amended) and (ii) to submit the SEP, as amended
pursuant to Section 5.13(c)(i), under the Internal Revenue Service’s Voluntary
Correction Program, a part of the Employee Plans Compliance Resolution System,
to cure the failure to timely amend the SEP.




26




--------------------------------------------------------------------------------




SECTION 5.14

Directors’ and Officers’ Indemnification and Insurance

(a)

The Purchaser agrees that all rights to exculpation, indemnification and
advancement of expenses for acts or omissions occurring at or prior to the
Initial Closing, whether asserted or claimed prior to, at or after the Initial
Closing (including any matters arising in connection with the transactions
contemplated by this Agreement), now existing in favor of the current or former
directors or officers of the Company or its Subsidiaries in their capacities as
such (the “Indemnitees”) as provided in the respective certificates of
incorporation or bylaws (or equivalent organization documents) of the Company
and its Subsidiaries or in any agreement set forth in Section 5.14(a) of the
Company Disclosure Schedule, in each case as in effect as of the date of this
Agreement (the “Indemnification Provisions”), shall survive the Initial Closing
and each Subsequent Closing and shall continue in full force and effect.
 Following the Initial Closing and any Subsequent Closing, the Purchaser shall
cause the Company to indemnify, defend and hold harmless, and advance expenses
to, the Indemnitees with respect to all acts or omissions by them in their
capacities as such at any time prior to the Initial Closing, to the fullest
extent required by the Indemnification Provisions.

(b)

The Purchaser shall cause the Company to provide, for a period of not less than
six years after the Initial Closing Date, the Indemnitees who are insured under
the Company’s directors’ and officers’ insurance and indemnification policies
set forth in Section 5.14(b) of the Company Disclosure Schedule (the “Current
D&O Policies”) with insurance coverage under renewals of the Current D&O
Policies and/or under separate “tail policies” for events occurring at or prior
to the Initial Closing Date (the “D&O Insurance”) that is no less favorable, in
the aggregate, than the Current D&O Policies or, if substantially equivalent
insurance coverage is unavailable, the best available coverage; provided,
however, that the Purchaser shall not be required to cause the Company to pay an
annual premium for the D&O Insurance in excess of 350% of the last annual
premium paid by the Company prior to the date hereof for the Current D&O
Policies; provided, further, that if the annual premiums of such insurance
coverage exceed such amount, the Purchaser shall cause the Company to obtain a
policy with the greatest coverage available for a cost not exceeding such
amount.

(c)

The Indemnitees to whom this Section 5.14 applies shall be third party
beneficiaries of this Section 5.14.  The provisions of this Section 5.14 are
intended to be for the benefit of each Indemnitee and his or her successors,
heirs or representatives.

SECTION 5.15

Takeover Statutes. The parties shall use their respective commercially
reasonable efforts (i) to take all action necessary so that no Takeover Statute
is or becomes applicable to the issuance and sale of the Purchased Stock to the
Purchaser or any of the other transactions contemplated by this Agreement or the
other Transaction Agreements and (ii) if any such Takeover Statute is or becomes
applicable to any of the foregoing, to take all action necessary so that the
issuance and sale of the Purchased Stock to the Purchaser or any of the other
transactions contemplated by this Agreement and the other Transaction Agreements
may be consummated as promptly as practicable on the terms contemplated by this
Agreement and the other Transaction Agreements and otherwise to minimize the
effect of such Takeover Statute on the issuance and sale of the Purchased Stock
to the Purchaser and the other transactions contemplated by this Agreement and
the other Transaction Agreements.

SECTION 5.16

Stock Exchange Listing. The Company shall use its commercially reasonable
efforts to cause the Initial Purchased Stock and any Additional Purchased Stock
to be approved for listing on the NASDAQ Capital Market, subject to official
notice of issuance, prior to the Initial Closing and each Subsequent Closing,
respectively.

SECTION 5.17

Public Announcements. The Purchaser and the Company shall consult with each
other before issuing any press release or making any other public statement with
respect to the transactions contemplated by this Agreement and the other
Transaction Agreements, and shall not issue any such press release or make any
such other public statement without the other party’s prior consent, provided
that the Company may, without the consent of the Purchaser (but after prior
consultation, to the extent practicable in the circumstances) make such public
disclosures as may be required upon the advice of outside counsel by applicable
Law or the rules and regulations of the NASDAQ Capital Market.  The parties
agree that the initial press release or releases to be issued with respect to
the transactions contemplated by this Agreement shall be mutually agreed upon
prior to the issuance thereof. In addition, the Company and its Subsidiaries
shall consult with the Purchaser regarding communications with customers,
shareholders and employees related to the transactions contemplated hereby.





27




--------------------------------------------------------------------------------




SECTION 5.18

Interest Related Dividends. To the maximum permitted under Law, the Company
shall designate and treat as “interest related dividends” (as defined in Section
871(k) of the Code) any distributions that it declares after the Initial Closing
Date and shall take all steps necessary such that such designation will be
respected.

SECTION 5.19

Notice of Election to Terminate Investment Advisory and Management Agreement.
Within three (3) Business Days following the date hereof, the Company shall
deliver to the Adviser notice (the “Advisory Termination Notice”) of the
Company’s election to terminate the Investment Advisory and Management
Agreement, effective on the later of (a) 60 days from the date of such notice
and (b) the Initial Closing.

ARTICLE VI

CLO EQUITY INTEREST

SECTION 6.1

Contribution of CLO Equity Interest. At the Initial Closing, the Purchaser shall
contribute or cause to be contributed to Newco each of the interests identified
on Schedule B hereto (the “CLO Equity Interests”).

SECTION 6.2

No Distribution From Newco. Prior to the time when the Purchaser has satisfied
in full all of its obligations set forth in Section 1.2 of this Agreement, the
Purchaser shall not, and shall cause Newco not to, make any payment or
distribution of any CLO Cash Proceeds except for the purpose of (a) funding the
purchase or Additional Purchased Stock at one or more Subsequent Closings and
(b) paying any tax liabilities of Newco arising in respect of Newco’s ownership
of the CLO Equity Interests.

SECTION 6.3

Pledge of Newco Equity Interests. In order to secure the obligations of the
Purchaser set forth in Section 1.2 of this Agreement, the Company and the
Purchaser have, on the date hereof, entered into the Pledge and Security
Agreement providing for the pledge to the Company by the Purchaser of 100% of
the Purchaser’s equity interests in Newco.

SECTION 6.4

No Pledge of CLO Equity Interests. The Purchaser shall cause Newco not to incur
any Lien in respect of the CLO Equity Interests other than Permitted Liens (the
definition of which, for the purposes of this Section 6.4, shall not include
clauses (C), (D), (E) and (F) of the definition of Permitted Liens).

SECTION 6.5

Delivery of Financial Information. The Purchaser shall deliver to the Company,
no later than 45 days following the end of each fiscal quarter, a balance sheet
of Newco as of the end of such quarter prepared in accordance with GAAP.

SECTION 6.6

Mandatory Sale of CLO Equity Interests. The Purchaser shall from time to time
cause Newco to sell CLO Entity Interests to the extent necessary for the
Purchaser to satisfy its obligations set forth in Section 1.2(c).

ARTICLE VII

CONDITIONS TO CLOSINGS

SECTION 7.1

Conditions to the Obligations of the Purchaser to Purchase the Initial Purchased
Stock. The Purchaser’s obligation to purchase the Initial Purchased Stock at the
Initial Closing is subject to the satisfaction (or waiver by the Purchaser), on
or prior to the Initial Closing Date, of the following conditions:





28




--------------------------------------------------------------------------------




(a)

Representations and Warranties True; Performance of Obligations.  Each of the
representations and warranties of the Company contained in this Agreement which
are qualified as to materiality or Material Adverse Effect shall be true and
correct, and each of the representations and warranties of the Company contained
in this Agreement which are not so qualified shall be true and correct in all
material respects, in each case as of the date of this Agreement and as of the
Initial Closing Date as though made on and as of the Initial Closing Date
(except for those representations and warranties which address matters only as
of a particular date, which shall be true and correct, or true and correct in
all material respects, as the case may be, as of such date).  The Company shall
have performed in all material respects all of its agreements, obligations,
covenants and conditions herein required to be performed or observed by it on or
prior to the Initial Closing Date.

(b)

No Material Adverse Effect.  From the date of this Agreement, there shall not
have occurred a Material Adverse Effect.  

(c)

Orders. No court or other Governmental Entity of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary, or permanent) that is in effect and restrains, enjoins, renders
illegal or otherwise prohibits consummation of the purchase and sale of the
Initial Purchased Stock or any of the other transactions contemplated by this
Agreement and the Transaction Agreements.

(d)

Proceedings and Litigation.  No Action shall have been commenced by any
Governmental Entity against any party hereto seeking to restrain or delay the
purchase and sale of the Initial Purchased Stock or the consummation of any of
the other transactions contemplated by this Agreement or the other Transaction
Agreements.

(e)

Regulatory Matters.  All approvals, consents, Permits and waivers of all
Governmental Entities necessary for the purchase of the Initial Purchased Stock
by the Purchaser and the consummation of the other transactions contemplated to
occur on or prior to the Initial Closing Date by this Agreement and the other
Transaction Agreements, including, without limitation, the approval by the SBA
referred to in Section 3.5 of this Agreement and any other regulatory approvals
requested by Elk in connection with the transactions contemplated hereby in
customary form, without adverse condition (collectively, the “Requisite
Regulatory Approvals”), shall have been obtained and shall be in full force and
effect, and all waiting periods required by Law in connection therewith shall
have expired or been terminated and Elk shall remain in good standing with the
SBA and in substantial compliance with all applicable rules and regulations and
eligible to receive leverage commitments under normal requirements and
conditions, except to the extent that any failure to be in good standing, to so
comply or to be so eligible is reasonably likely to be cured by the consummation
of the Initial Closing.

(f)

Board of Directors.  The Company shall have taken all actions required by
Section 5.12 hereof.

(g)

Requisite Shareholder Approvals.  The Requisite Shareholder Approvals shall have
been obtained in accordance with the DGCL, the Company Charter, the bylaws of
the Company, the Investment Company Act and the rules and regulations of the
NASDAQ Capital Market, as applicable.

(h)

Certificate.  The Company shall have delivered to the Purchaser a certificate,
executed on behalf of the Company by the Chief Executive Officer of the Company
and the Chief Financial Officer of the Company, dated the Initial Closing Date,
to the effect that the conditions specified in paragraphs (a) and (b) have been
satisfied.

(i)

Listing Qualification of Purchased Stock.  The Initial Purchased Stock shall
have been approved for listing on the NASDAQ Capital Market, subject to official
notice of issuance.

(j)

Termination of Advisory Agreement.  The Advisory Termination Notice shall not
have been revoked or rescinded.

(k)

Other Agreements.  The other Transaction Agreements shall have been duly
authorized, executed and delivered by the Company.

SECTION 7.2

Conditions to Obligations of the Company to Issue the Initial Purchased Stock.
The Company’s obligation to issue and sell the Initial Purchased Stock at the
Initial Closing is subject to the satisfaction (or waiver by the Company), on or
prior to the Initial Closing Date, of the following conditions:





29




--------------------------------------------------------------------------------




(a)

Representations and Warranties True; Performance of Obligations.  Each of the
representations and warranties of the Purchaser contained in this Agreement
which are qualified as to materiality or material adverse effect shall be true
and correct, and each of the representations and warranties of the Purchaser
contained in this Agreement which are not so qualified shall be true and correct
in all material respects, in each case as of the date of this Agreement and as
of the Initial Closing Date as though made on and as of the Initial Closing Date
(except for those representations and warranties which address matters only as
of a particular date, which shall be true and correct, or true and correct in
all material respects, as the case may be, as of such date).  The Purchaser
shall have performed in all material respects all of its agreements,
obligations, covenants and conditions herein required to be performed or
observed by it on or prior to the Initial Closing Date.

(b)

Orders. No court or other Governmental Entity of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary, or permanent) that is in effect and restrains, enjoins, renders
illegal or otherwise prohibits consummation of the purchase and sale of the
Initial Purchased Stock or any of the other transactions contemplated by this
Agreement and the Transaction Agreements.

(c)

Regulatory Matters.  The Requisite Regulatory Approvals shall have been obtained
and shall be in full force and effect, and all waiting periods required by Law
in connection therewith (including under the DGCL) shall have expired or been
terminated.

(d)

Requisite Shareholder Approvals.  The Requisite Shareholder Approvals shall have
been obtained in accordance with the DGCL, the Company Charter, the Bylaws of
the Company as in effect as of the date of this Agreement, the Investment
Company Act and the rules and regulations of the NASDAQ Capital Market, as
applicable.

(e)

Certificate.  The Purchaser shall have delivered to the Company a certificate,
executed on behalf of the Purchaser by Chief Executive Officer, dated the
Initial Closing Date, to the effect that the conditions specified in paragraph
(a) have been satisfied.  

(f)

Other Agreements. The Transaction Agreements to which the Purchaser is a party
shall have been duly authorized, executed and delivered by the Purchaser.

SECTION 7.3

Condition to the Obligations of the Purchaser to Purchase Additional Purchased
Stock. The Purchaser’s obligation to purchase the Additional  Purchased Stock at
each Subsequent Closing is subject to the satisfaction (or waiver by the
Purchaser), on or prior to the applicable Subsequent Closing Date, of the
conditions set forth in Section 1.2(e).

SECTION 7.4

Conditions to Obligations of the Company to Issue the Additional Purchased
Stock. The Company’s obligation to issue and sell the Additional Purchased Stock
at the applicable Subsequent Closing is subject to the satisfaction (or waiver
by the Company), on or prior to such Subsequent Closing Date, of the following
conditions:

(a)

Performance of Obligations.  The Purchaser shall have performed in all material
respects all of its agreements, obligations, covenants and conditions herein
required to be performed or observed by it on or prior to the Subsequent Closing
Date.

(b)

Orders. No court or other Governmental Entity of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary, or permanent) that is in effect and restrains, enjoins, renders
illegal or otherwise prohibits consummation of the purchase and sale of the
applicable Additional Purchased Stock.

ARTICLE VIII

TERMINATION AND AMENDMENT

SECTION 8.1

Termination. This Agreement may be terminated at any time prior to the Initial
Closing:

(a)

by mutual consent of the Company and the Purchaser;




30




--------------------------------------------------------------------------------




(b)

by (i) either the Company or the Purchaser if (A) any Governmental Entity which
must grant a Requisite Regulatory Approval has denied such approval, or (B) any
Governmental Entity of competent jurisdiction shall have issued an Order
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement or (ii) any party hereto or any of its Affiliates
receives notice from the SBA that it will not grant the applicable Requisite
Regulatory Approvals described in Section 7.1(e);

(c)

by either the Company or the Purchaser if the Initial Closing shall not have
occurred on or before November 30, 2011, unless the failure of the Initial
Closing to occur by such date shall be due to the failure of the party seeking
to terminate this Agreement to perform or observe the covenants and agreements
of such party set forth herein;

(d)

by either the Company or the Purchaser (provided that the terminating party is
not then in material breach of any representation, warranty, covenant or other
agreement contained herein), if the other party shall have breached any of the
covenants, agreements, representations or warranties made by such other party
herein, and such breach (i) is not cured within 30 days following written notice
to the party committing such breach, or which breach, by its nature, cannot be
cured prior to the Initial Closing and (ii) would entitle the non-breaching
party not to consummate the transactions contemplated hereby under Article VII
hereof;

(e)

by either the Company or the Purchaser if the Requisite Shareholder Approvals
shall not have been obtained upon a vote taken thereon at the Company
Shareholders Meeting or at any adjournment or postponement thereof;

(f)

(i) by the Purchaser, (A) if the Board of Directors of the Company shall have
failed to recommend the approval of the issuance of the Purchased Stock, the
Charter Amendment and the Investment Management Agreement by the shareholders of
the Company or shall have effected a Change in Recommendation, whether or not
permitted by this Agreement, (B) the Company shall have willfully and materially
breached its obligations under Section 5.6 by failing to call, give notice of,
convene and hold the Company Shareholders Meeting in accordance with Section 5.6
or (C) the Company shall have willfully breached its obligations under Section
5.7 in any respect materially adverse to the Purchaser or (ii) by the Company if
it effects a Change in Recommendation in the case of a Superior Proposal in
accordance with Section 5.7(d) in order to enter into a definitive agreement
with respect to such Superior Proposal; or

(g)

by the Purchaser if a Bankruptcy Event has occurred.

SECTION 8.2

Effect of Termination

(a)

In the event of termination of this Agreement by either the Company or the
Purchaser as provided in Section 8.1, this Agreement shall forthwith become void
and have no effect, and neither the Company nor the Purchaser shall have any
liability of any nature whatsoever hereunder, or in connection with the
transactions contemplated hereby, except that (i) Section 5.3(b), this Section
8.2 and Article IX shall survive any termination of this Agreement and (ii)
except as set forth in Section 8.2(g), notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor the Purchaser shall be
relieved or released from any liabilities or damages arising out of its
intentional breach of any provision of this Agreement.

(b)

In the event that this Agreement is terminated (i) by either the Company or the
Purchaser (A) pursuant to Section 8.1(c) without a vote of the shareholders of
the Company contemplated by this Agreement at the Company Shareholders Meeting
having occurred and provided that the SBA Approval referred to in Section 3.5 of
this Agreement shall have been obtained (or would reasonably be expected to have
been obtained but for any breach of any representation, warranty or covenant of
the Company in this Agreement) or (B) pursuant to Section 8.1(e), (ii) by the
Company pursuant to Section 8.1(f)(ii) or (iii) by the Purchaser pursuant to
Section 8.1(d), Section 8.1(f)(i)(A), Section 8.1(f)(i)(B), Section 8.1(f)(i)(C)
or Section 8.1(g), then the Company shall reimburse the Purchaser for all
expenses reasonably incurred by or on its behalf in connection with the
transactions contemplated by this Agreement up to $1,000,000, including all
reasonable expenses of counsel, accountants, investment bankers, experts and
other consultants retained by the Purchaser, its limited partners and their
respective Affiliates, in connection with the transactions contemplated hereby
(and not theretofore paid or reimbursed by the Company) within two Business Days
after the receipt by the Company of an invoice therefor; provided, that the
payment by the Company of such expenses shall not relieve the Company of any
subsequent obligation to pay the Termination Fee pursuant to Section 8.2(c),
except to the extent expressly provided therein; provided, further, that in the
event of any termination of this Agreement referred to in this Section 8.2(b),
other than a Full Expense Reimbursement Termination, in the event that the
amount of the expense reimbursement payable pursuant to Section 8.2(b) is equal
to more than $500,000, (x) except in set forth in clause (y) below, the amount
of such excess shall only be due and payable to the extent the Company receives
cash proceeds after the date of this Agreement from any issuance of debt or
equity securities, asset sale, asset recovery, dividend from any Subsidiary, or
any other recovery or payment (a “Cash Event”), in excess of $500,000 in the
aggregate, in which event 15% of the proceeds of such Cash Event shall be
payable to the Purchaser in respect of such excess until the full amount of the
expense reimbursement payable pursuant to this Section 8.2(b) is paid and (y)
any remaining balance shall be payable immediately at such time that the Company
or any of its Subsidiaries enters into a definitive agreement with respect to,
or




31




--------------------------------------------------------------------------------




consummates, a Competing Proposal; and provided, further, that in no event shall
the amount of the Termination Fee plus the amount actually paid by the Company
pursuant to this Section 8.2(b) exceed $3,000,000 in the aggregate.  For
purposes of the foregoing, a “Full Expense Reimbursement Termination” means a
termination by the Company pursuant to Section 8.1(f)(ii), a termination by the
Purchaser pursuant to Section 8.1(d) or, if a bona fide Competing Proposal with
respect to the Company shall have been publicly announced or otherwise
communicated to the senior management or Board of Directors of the Company at
any time after the date of this Agreement (including any such Competing Proposal
made after the date of this Agreement with respect to any Competing Proposal
initially announced or communicated prior to the date of this Agreement) and not
withdrawn on or prior to the date of termination, a termination by the Purchaser
pursuant to Section 8.1(f)(i)(C).

(c)

The Company shall pay to or as directed by the Purchaser the Termination Fee:

(i)

upon the date of termination of this Agreement if this Agreement is terminated
(A) by the Purchaser pursuant to Section 8.1(f)(i)(A) or, if a bona fide
Competing Proposal with respect to the Company shall have been publicly
announced or otherwise communicated to the senior management or Board of
Directors of the Company at any time after the date of this Agreement (including
any such Competing Proposal made after the date of this Agreement with respect
to any Competing Proposal initially announced or communicated prior to the date
of this Agreement) and not withdrawn on or prior to the date of termination,
pursuant to Section 8.1(f)(i)(B); or (B) by the Company pursuant to Section
8.1(f)(ii);

(ii)

upon the earlier of the execution and delivery by the Company or any of its
Subsidiaries of a definitive agreement with respect to, or consummation of, a
Competing Proposal referred to in clause (B) below if (A) this Agreement is
terminated (1) by the Purchaser pursuant to Section 8.1(d) because of the
Company’s willful breach of any representation, warranty, covenant or agreement
under this Agreement, (2) by the Purchaser pursuant to Section 8.1(f)(i)(A),
Section 8.1(f)(i)(B) or Section 8.1(f)(i)(C), or (3) by either the Company or
the Purchaser pursuant to Section 8.1(e); and (B) in any such case, if, and only
if, prior to the date that is 12 months following a termination of this
Agreement as provided in clause (i) above the Company or any of its Subsidiaries
enters into a definitive agreement with respect to, or consummates, a Competing
Proposal; or

(iii)

upon the execution and delivery by the Company or any of its Subsidiaries of a
definitive agreement with respect to a Competing Proposal described in clause
(C) below if (A) this Agreement is terminated by either the Company or the
Purchaser pursuant to Section 8.1(c) without a vote of the shareholders of the
Company contemplated by this Agreement at the Company Shareholders Meeting
having occurred, (B) a bona fide Competing Proposal with respect to the Company
shall have been publicly announced or otherwise communicated to the senior
management or Board of Directors of the Company at any time after the date of
this Agreement and not withdrawn on or prior to the date of termination,
provided that the approval of the SBA referred to in Section 3.5 of this
Agreement shall have been obtained (or would reasonably be expected to have been
obtained but for any breach of any representation, warranty or covenant of the
Company in this Agreement), and (C) if, and only if,  prior to the date that is
12 months following a termination of this Agreement, the Company or any of its
Subsidiaries enters into a definitive agreement with respect to a Competing
Proposal;

provided, that in no event shall the Company be required to pay the Termination
Fee on more than one occasion (other than a Termination Fee payable pursuant to
Section 8.2(c)(ii) following a termination of this Agreement referred to in
Section 8.2(c)(i)(A)), whether or not the Termination Fee may be payable under
more than one provision of this Agreement at the same or at different times and
the occurrence of different events.

(d)

Any expenses that become payable pursuant to Section 8.2(b) and any Termination
Fee or portion thereof that becomes payable pursuant to Section 8.2(c) shall be
paid by wire transfer of immediately available funds to an account designated by
the Purchaser in writing to the Company.

(e)

In the event that this Agreement is terminated by the Company pursuant to
Section 8.1(d) (or is terminated pursuant to another paragraph of Section 8.1 at
a time when this Agreement was terminable pursuant to the foregoing specified
provision and by the party specified above), then the Purchaser shall reimburse
the Company for all expenses reasonably incurred by or on its behalf in
connection with the transactions contemplated by this Agreement up to
$1,000,000, including all reasonable expenses of counsel, accountants, experts
and other consultants retained by the Company, its Subsidiaries and their
respective Affiliates, in connection with the transactions contemplated hereby
(and not theretofore paid or reimbursed by the Purchaser) within two Business
Days after the receipt by the Purchaser of an invoice therefor.  Any expenses
that become payable pursuant to this Section 8.2(e) shall be paid by wire
transfer of immediately available funds to an account designated by the Company
in writing to the Purchaser.




32




--------------------------------------------------------------------------------




(f)

Each of the Purchaser and the Company acknowledges that the agreements contained
in paragraphs (b), (c), (d) and (e) above are an integral part of the
transactions contemplated by this Agreement, that without such agreement by the
Company and the Purchaser, neither the Company nor the Purchaser would have
entered into this Agreement, and that such amounts do not constitute a penalty.
 If the Company or the Purchaser, as applicable, fails to pay any amounts due
under paragraph (b), (c), (d) or (e) above within the time periods specified in
such paragraphs, the Company or the Purchaser, as applicable, shall pay the
costs and expenses (including reasonable legal fees and expenses) incurred by
the Purchaser in connection with any action, including the filing of any
lawsuit, taken to collect payment of such amounts, together with interest on the
amount of any such unpaid amounts at the prime rate of JPMorgan Chase Bank, N.A.
from the date such amounts were required to be paid until the date of actual
payment.

(g)

Notwithstanding any other provision of this Section 8.2, unless the amounts
payable pursuant to Sections 8.2(b) and (c) shall not have been paid when due,
the parties have agreed that the payments pursuant to Section 8.2(b) and (c)
will be the sole and exclusive remedy of the Purchaser except in the case of a
willful and material breach or default.  The parties are entitled to specific
performance of the terms of this Agreement and the Transaction Agreements,
including the right to cause the consummation of the transactions contemplated
hereby and thereby on the terms and subject to the conditions set forth herein
and therein, except that the Purchaser shall only be entitled to specific
performance if the Termination Fee is not payable.

(h)

For purposes of this Section 8.2, all references to “15%” in the definition of
Competing Proposal shall be deemed to be references to “50%”.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1

Other Definitions; Terms Generally

(a)

The following terms as used in this Agreement shall have the following meanings:

(i)

"Adjusted Tangible Net Worth" means, with respect to the Purchaser at any time,
the net worth of the Purchaser calculated in accordance with International
Financial Reporting Standard (IFRS) after subtracting, without duplication, (A)
intangible assets, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, tradenames, copyrights and service marks, and (B)
all zero interest bearing shareholder loans from Renova Industries Ltd., the
sole indirect shareholder of the Purchaser.

(ii)

“Aggregate Purchase Price” refers, collectively, to the total Initial Purchase
Price and the aggregate amount of Additional Purchase Price.

(iii)

“Applicable Per Share Purchase Price” means the greater of (A) $1.80 and (B) the
per share net asset value of the Company, as determined by the Board of
Directors of the Company, as of a time that is no more than 48 hours, in each
case excluding Sundays and holidays recognized as such for purposes of Section
23(b) of the Investment Company Act, prior to the applicable Initial Closing or
Subsequent Closing, as the case may be.  The Applicable Per Share Purchase Price
shall be subject to appropriate adjustments in the event that the outstanding
shares of Common Stock shall have been increased, decreased, changed into or
exchanged for a different number or kind of shares or securities through any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, or other like changes in the Company’s capitalization.

(iv)

“Adviser” means Velocity Capital Advisors, LLC.

(v)

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such specified Person, for so long as such Person
remains so associated to the specified Person.   

(vi)

“Assets” means, with respect to each of the Company and each of its
Subsidiaries, its interests in each entity in which it holds an investment and
any other assets of the Company or such Subsidiary.

(vii)

“Bankruptcy Event” means, with respect to the Company or any of its Significant
Subsidiaries: (A) that the Company or such Significant Subsidiary (1) shall have
an order for relief entered with respect to it under any Bankruptcy Law, (2)
commences a voluntary case under any Bankruptcy Law, (3) files a petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any Law now or
hereafter in effect as of the date thereof, (4) consents to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any Bankruptcy Law, (5) files an answer or other
pleading admitting or failing to contest the material allegations of, or
consents to the




33




--------------------------------------------------------------------------------




entry of an order for relief in, a petition filed against it in any proceeding
under any Bankruptcy Law, (6) seeks, consents to, or acquiesces in the
appointment of or taking possession by a Custodian for all or a substantial part
of the property or assets of the Company or such Significant Subsidiary, (7)
makes an assignment for the benefit of creditors, (8) is unable, fails
generally, or admits its writing to its inability, to pay its debts as such
debts become due or (9) the Board of Directors (or similar governing body or
committee thereof) of the Company or such Significant Subsidiary adopts any
resolution or otherwise authorizes any action to approve any of the events
referred to in clauses (A) or (B) of this definition, or (B) that (1) a court of
competent jurisdiction enters a decree or order for relief in respect of the
Company or such Significant Subsidiary in an involuntary case under any
Bankruptcy Law, which decree or order is not stayed, or any similar relief shall
be granted under any applicable Law, (2) an involuntary case is commenced
against the Company or such Significant Subsidiary under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar Law now or
hereafter in effect, (3) a decree or order of a court having jurisdiction
regarding the appointment of a Custodian over the Company or such Significant
Subsidiary, or over all or a substantial part of the property and assets of the
Company or such Significant Subsidiary, has been entered, (4) there has occurred
the involuntary appointment of an interim Custodian of the Company or such
Significant Subsidiary for all or a substantial part of the property and assets
of the Company or such Significant Subsidiary, shall have been entered or (5) a
warrant of attachment, execution or similar process has been issued against any
substantial part of the property or assets of the Company or such Significant
Subsidiary.

(viii)

“Bankruptcy Law” means Title 11 of the United States Code entitled “Bankruptcy,”
as now and hereafter in effect, or any successor statute, or any other
applicable bankruptcy, insolvency or similar Law now or hereafter in effect as
of the applicable date.  

(ix)

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in New York, New York are required or authorized to close.

(x)

"Cash" means, at any time, any coin or currency of the United States.

(xi)

"Cash Equivalents" means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by S&P
or P-1 or the equivalent thereof by Moody’s or R-1 (mid) or the equivalent
thereof by DBRS and in either case maturing within 90 days after the day of
acquisition, (e) securities with maturities of 90 days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or DBRS or A2 by Moody’s, (f) securities with maturities of 90 days or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the requirements of clause (b) of this
definition, (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or (h) investments in money market or common trust funds having
a rating from each of Moody’s and S&P in the highest investment category for
short-term unsecured debt obligations or certificates of deposit granted
thereby.

(xii)

“CLO Cash Proceeds” means 100% of the cash proceeds actually received by Newco
in respect of the CLO Equity Interests during the applicable time period,
whether by sale of any CLO Equity Interests, receipt of any distribution in
respect of any CLO Equity Interests, or otherwise; provided, that CLO Cash
Proceeds shall not include any distribution or payment in respect of any CLO
Equity Interests for the purpose of covering a tax liability of Newco in respect
of its ownership of such CLO Equity Interests.

(xiii)

“Closing Directors” means the CN Identified Directors and the Company Identified
Directors.

(xiv)

“CN Identified Directors” means Andrew Intrater, Jason Epstein, Paul Lipari,
Iosif Bakaleynik, Robert Machinist and Daniel Schrupp.

(xv)

“Company Charter” means the certificate of incorporation of the Company, as
amended and supplemented (including, without limitation, by its certificate of
designations) through, and as in effect as of, the date of this Agreement.




34




--------------------------------------------------------------------------------




(xvi)

“Company Identified Directors” means five of the individuals currently serving
on the Board of Directors of the Company as selected by the Company, four of
whom shall not be “interested” (as such term is defined in Section 2(a)(19) of
the Investment Company Act) with respect to the Company.  

(xvii)

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.

(xviii)

“Custodian” means any receiver, trustee, conservator, assignee, liquidator,
custodian or similar official under any Bankruptcy Law or banking Law.

(xix)

“FINRA” means the Financial Industry Regulatory Authority, Inc.

(xx)

"Liquid Assets" means, with respect to any Person on any determination date, the
cash or Cash Equivalents owned by such Person on such determination date.

(xxi)

“Permitted Liens” means: (A) Liens for Taxes, assessments or other governmental
charges which are not yet due and payable or are being contested in good faith
by appropriate proceedings and as to which the Company has set aside adequate
reserves, (B) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business, (C) Liens (other than any Lien imposed by the
Employment Retirement Income Security Act of 1974, as amended) incurred or
deposits made in the ordinary course of business (1) in connection with workers’
compensation, unemployment insurance and other types of social security
benefits, or (2) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than capitalized leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property,
(D) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ordinary conduct of the business of the
Company, provided, that such Liens do not, in the aggregate, materially detract
from the value of such property, (E) Liens (1) arising by reason of zoning
restrictions, easements, licenses, reservations, restrictions, covenants,
rights-of-way, encroachments, minor defects or irregularities in title
(including leasehold title) and other similar encumbrances on the use of real
property or (2) consisting of leases, licenses or subleases granted by a lessor,
licensor or sublessor on its property (in each case other than capital leases)
otherwise permitted herunder that, for each of the Liens in clauses (1) and (2)
above, do not, in the aggregate, materially (x) impair the value or
marketability of such real property or (y) interfere with the ordinary conduct
of the business conducted and proposed to be conducted at such real property and
(F) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a capital lease), in each case extending
only to such personal property.  Without limiting the generality of the
foregoing, with respect to the Company and its Subsidiaries, any Lien arising
under the Stock Pledge Agreement, dated January 19, 2011, between the Company
and Ameritrans Holdings LLC shall be a Permitted Lien for purposes of this
Agreement.  

(xxii)

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group (within the meaning of Section 13(d)(3) of the Exchange
Act) comprised of two or more of the foregoing.

(xxiii)

“Resigning Directors” means all of the directors serving on the Board of
Directors of the Company immediately prior to the Initial Closing, other than
the Company Identified Directors..

(xxiv)

“Significant Subsidiary” has the meaning ascribed thereto in Rule 1.02 of
Regulation S-X promulgated by the SEC.

(xxv)

“Subsidiary” means (A) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly, and (B) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests or the general partner.




35




--------------------------------------------------------------------------------




(xxvi)

“Termination Fee” means, (i) in the event of the payment of a Termination Fee
pursuant to Section 8.2(c)(i)(A), $1,000,000 and (ii) in all other cases, an
amount equal to (x) the lesser of (A) $3,000,000 and (B) (1) four percent (4%)
of the consideration to the stockholders of the Company and to the Company or
any of its Subsidiaries in connection the applicable Competing Proposal plus (2)
five percent (5%) of the aggregate value of all equity capital and net
indebtedness raised by the Company or any of its successors or Subsidiaries in
connection with, or consummated between the date the Competing Proposal is
consummated and the second anniversary of the consummation of, such Competing
Proposal minus (y) in the case of the payment of a Termination Fee pursuant to
Section 8.2(c)(ii) following a termination of this Agreement referred to in
Section 8.2(c)(i)(A), the amount actually previously paid pursuant to clause (i)
of this definition of Termination Fee.  Notwithstanding the foregoing, in no
event shall the amount of the Termination Fee plus the amount actually paid by
the Company pursuant to Section 8.2(b) exceed $3,000,000 in the aggregate.

(xxvii)

“to the knowledge of the Company” or any similar expression means the actual
knowledge of the chief executive officer or chief financial officer of the
Company and its Subsidiaries.

(b)

Terms Generally.  The definitions in this Agreement shall apply equally to both
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, unless the context expressly
provides otherwise.  All references herein to Sections, paragraphs,
subparagraphs, clauses, Exhibits or Schedules shall be deemed references to
Sections, paragraphs, subparagraphs or clauses of, or Exhibits or Schedules to
this Agreement, unless the context requires otherwise.  Unless otherwise
expressly defined, terms defined in this Agreement have the same meanings when
used in any Exhibit or Schedule hereto, including the Company Disclosure
Schedule.  Unless otherwise specified, the words “this Agreement”, “herein”,
“hereof”, “hereto” and “hereunder” and other words of similar import refer to
this Agreement as a whole (including the Schedules, Exhibits and the Company
Disclosure Schedule) and not to any particular provision of this Agreement.  The
term “or” is not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”.  Any Law defined or referred to herein means such
Law as from time to time amended, modified or supplemented, including by
succession of comparable successor Laws and references to all attachments
thereto and instruments incorporated therein.  References to a Person are also
to its permitted successors and assigns.

SECTION 9.2

Representations and Warranties. Each of the Company and the Purchaser
acknowledges and agrees that, except for the representations and warranties
expressly set forth in this Agreement (a) no party makes, and has not made, any
representations or warranties relating to itself or its businesses or otherwise
in connection with the transactions contemplated by this Agreement and (b) no
Person has been authorized by any party to make any representation or warranty
relating to itself or its businesses or otherwise in connection with the
transactions contemplated by this Agreement and, if made, such representation or
warranty must not be relied upon as having been authorized by such party.

SECTION 9.3

Governing Law; Jurisdiction; Waiver of Jury Trial.  (a) This Agreement shall be
governed in all respects by the laws of the State of New York except, in the
case of the Company, to the extent that the DGCL is mandatorily applicable.

(b)

Each of the Company and the Purchaser hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware and in the courts hearing appeals therefrom
unless exclusive jurisdiction over such matter is vested in the federal courts,
in which event each party hereto irrevocably consents to the exclusive
jurisdiction and venue of the federal courts within the State of Delaware, and
the courts hearing appeals therefrom, for any action, suit or proceeding arising
out of or relating to this Agreement and the transactions contemplated hereby.
 Each of the Company and the Purchaser irrevocably and unconditionally waives,
and agrees not to assert, by way of motion, as a defense, counterclaim or
otherwise, in any such action, suit or proceeding, any claim that is not
personally subject to the jurisdiction of the aforesaid courts for any reason,
other than the failure to serve process in accordance with this Section 9.3,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the action, suit or proceeding in any such
court is brought in an inconvenient forum, that the venue of such action, suit
or proceeding is improper, or that this Agreement, or the subject matter hereof,
may not be enforced in or by such courts and further irrevocably waives, to the
fullest extent permitted by applicable law, the benefit of any defense that
would hinder, fetter or delay the levy, execution or collection of any amount to
which the party is entitled pursuant to the final judgment of any court having
jurisdiction.  Each of the parties hereto hereby irrevocably and unconditionally
agrees (1) to the extent such party is not otherwise subject to service of
process in the State of Delaware, to appoint and maintain an agent in the State
of Delaware as such party’s agent for acceptance of legal process and (2) that,
to the fullest extent permitted by applicable law, service of process may be
made on such




36




--------------------------------------------------------------------------------




party by prepaid certified mail with a proof of mailing receipt validated by the
U.S. Postal Service constituting evidence of valid service, and that such
service  shall, to the fullest extent permitted by applicable law, have the same
legal force and effect as if served upon such party personally within the State
of Delaware.  For purposes of implementing the agreement of the parties hereto
to appoint and maintain an agent for service of process in the State of
Delaware, each such party that has not as of the date hereof duly appointed such
an agent does hereby appoint Corporation Service Company as such agent.  Each of
the Company and the Purchaser expressly acknowledges that the foregoing waivers
are intended to be irrevocable under the laws of the State of Delaware and of
the United States of America; provided that consent by the parties hereto to
jurisdiction and service contained in this Section 9.3 is solely for the purpose
referred to in this Section 9.3 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

(c)

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING IN RELATION TO THIS AGREEMENT OR THE
OTHER TRANSACTION AGREEMENTS AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 9.4

Successors and Assigns; Assignment; No Third Party Beneficiaries. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto.  This Agreement may not be
assigned by a party without the prior written consent of the other party (and
any purported assignment without such consent shall be void and without effect),
except that the Purchaser may assign all or any of its rights and obligations
hereunder to any Affiliate or Affiliates; provided that no such assignment shall
relieve the Purchaser of its obligations hereunder.  Except as otherwise
specifically provided in Section 5.14, this Agreement is not intended to and
shall not confer upon any Person other than the parties hereto any rights or
remedies hereunder.

SECTION 9.5

Entire Agreement. This Agreement (including the Exhibits and Schedules hereto,
which constitute part of this Agreement as if fully set forth herein) and the
other Transaction Agreements constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and no party
shall be liable or bound to any other in any manner by any representations,
warranties, covenants and agreements except as specifically set forth herein and
therein.  

SECTION 9.6

Severability. In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby
are fulfilled to the extent possible.

SECTION 9.7

Amendment and Waiver. This Agreement may be amended by the parties hereto (in
the case of the Company, by action taken by or on behalf of its Board of
Directors or any committee thereof authorized to take such action) at any time
prior to the Initial Closing, whether before or after receipt of the Requisite
Shareholder Approvals; provided, however, that, after receipt of the Requisite
Shareholder Approvals, no amendment may be made which under applicable Law
requires the further approval of the shareholders of the Company without such
further approval.  This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.  At any time prior to the Initial Closing,
any party hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) subject to the requirements of
applicable law, waive compliance with any of the agreements or conditions
contained for the benefit of such party contained herein.  Any such extension or
waiver shall be valid if set forth in an instrument in writing signed by the
party or parties to be bound thereby.

SECTION 9.8

Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the other Transaction
Agreements shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  All remedies, either under this Agreement or the other
Transaction Agreements, by law, or otherwise afforded to any party, shall be
cumulative and not alternative.





37




--------------------------------------------------------------------------------




SECTION 9.9

Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next Business Day or (c) one
Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a party may from time to time specify by notice
to the other parties hereto:

If to the Company:

Ameritrans Capital Corporation

50 Jericho Quadrangle

Suite 109

Jericho, New York  11753

Telephone:  (212) 355-2449

Attn:  Michael Feinsod
mfeinsod@ameritranscapital.com

with a copy to:

Elliot Press, Esq.

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Fax: (212) 940-6621

Elliot.press@kattenlaw.com


If to the Purchaser:

Renova US Holdings, Ltd.

c/o Columbus Nova

900 Third Avenue

19th Floor

New York, NY 10022

Telephone: (212) 418-9600

Fax: (646) 359-4800

Attn: Paul Lipari

with a copy to:

Latham & Watkins, LLP

885 Third Avenue

New York, NY 10022




Attn:

James C. Gorton

Telephone: (212) 906-1804

Email: james.gorton@lw.com




Attn:

David S. Allinson

Telephone: (212) 906-1749

Email: david.allinson@lw.com




SECTION 9.10

Expenses

(a)

Except as otherwise provided in this Agreement (including, without limitation,
Section 8.2 and Section 9.10(b)) or the other Transaction Agreements, all costs
and expenses incurred in connection with this Agreement, the other Transaction
Agreements and the transactions contemplated hereby and thereby shall be paid by
the party incurring such expense.




38




--------------------------------------------------------------------------------




(b)

The Company agrees that if the Initial Closing occurs, then at the Initial
Closing and at each Subsequent Closing, the Company shall pay the Purchaser’s
expenses in connection with this Agreement, the other Transaction Agreements and
the closing of transactions contemplated hereby and thereby, including, without
limitation, the negotiations leading up to this Agreement, the other Transaction
Agreements and the transactions contemplated hereby and thereby.

SECTION 9.11

Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

SECTION 9.12

Remedies; Survival

(a)

The parties hereto agree that irreparable damage would occur in the event that
any provision of this Agreement were not performed by any party hereto in
accordance with the terms hereof and that, prior to the termination of this
Agreement pursuant to Section 8.1, each such party shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.  

(b)

The covenants, agreements, representations and warranties made pursuant to
Sections 5.14 and Article IX shall survive the Initial Closing and any
Subsequent Closing indefinitely.  Except as otherwise provided in the
immediately preceding sentence and in Section 9.12(c), no covenant, agreement,
representation, or warranty by either party pursuant to this Agreement shall
survive the Initial Closing.

(c)

The covenants, agreements, representations and warranties made pursuant to
Sections 1.2, 2.1(b), 2.3, 5.4, 5.8(c), 6.2, 6.4, 6.6, 7.3 and 7.4 shall survive
the Initial Closing until the date on which the Purchaser has no future
obligation to purchase any Additional Purchased Stock.

SECTION 9.13

Counterparts; Execution by Facsimile Signature. This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.  This Agreement may be executed
by facsimile signature(s).

[Remainder of Page Left Blank]





39




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

AMERITRANS CAPITAL CORPORATION







By:                                                                     

Name:  

Title:








[Stock Purchase Agreement]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.

RENOVA US HOLDINGS LTD.







By:                                                                     

Name:

Title:  

















[Stock Purchase Agreement]




--------------------------------------------------------------------------------




Schedule A




Small Business Investment Company Investments

·

An Affiliate of the Purchaser has a $3 million commitment in the limited
partnership interests, which represents less than 5% of the total limited
partnership commitment, of Core Capital Partners II, L.P., a Small Business
Investment Company.

 











--------------------------------------------------------------------------------




Section B




CLO Equity Interests



·

ColumbusNova CLO 2007-I:  20% of the outstanding Subordinated Notes, principal
amount of $38,000,000, issued by ColumbusNova CLO IV Ltd. 2007-I (CUSIP
19964RAC8)



·

ColumbusNova CLO 2007-II: 100% of the outstanding Subordinated Notes, principal
amount of $46,250,000, issued by ColumbusNova CLO IV Ltd. 2007-II (CUSIP
19964NAB9)



·

Friedberg Milstein: 4.2% of the 5,000 outstanding Preferred Shares in Friedberg
Milstein Private Capital Fund I (CUSIP 35842P201)



·

Flagship CLO III: 81.3% of the outstanding Subordinated Notes, principal amount
of $26,000,000, issued by Flagship CLO III (CUSIP 33842BAG3)



·

ICONS, Ltd.: 41.7% of the outstanding Subordinated Notes, principal amount of
$15,000,000, issued by ICONS, Ltd. (CUSIP 45105S206)

















--------------------------------------------------------------------------------




EXHIBIT I




























                                                                                                                                                







SUPPORT AGREEMENT




by and among




RENOVA US HOLDINGS LTD.




and




THE STOCKHOLDERS PARTY HERETO




DATED AS OF APRIL 12, 2011










                                                                                                                                                
































--------------------------------------------------------------------------------

SUPPORT AGREEMENT

This SUPPORT AGREEMENT is entered into as of April 12, 2011 (this “Agreement”),
by and among Renova US Holdings Ltd., a company incorporated under the laws of
the Bahamas (the “Purchaser”), Infinity Capital Partners, L.P., a Delaware
limited partnership (“ICP”), Shoulda Partners L.P., a Delaware limited
partnership (“Shoulda”),  SRK Associates LLC, a New York limited liability
company (“SRK”), Lances Property Development Corp. Pension Plan (“Lances”),
Steven Etra (“Etra”), Blair Etra (“Blair Etra”) Michael Feinsod (“Feinsod”) and
Gary C. Granoff (“Granoff” and collectively with ICP, Shoulda, SRK, Lances,
Etra, Blair Etra and Feinsod, the “Stockholders”).  Capitalized terms that are
used but not defined herein shall have the meanings set forth in the Stock
Purchase Agreement (as defined below).

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Purchaser and Ameritrans Capital Corporation, a Delaware corporation (the
“Company”) are entering into a Stock Purchase Agreement (as the same may be
amended, varied, novated, modified, supplemented or restated from time to time,
the “Stock Purchase Agreement”) (capitalized terms used but not defined herein
shall have the meanings set forth in the Stock Purchase Agreement) pursuant to
which the Purchaser will acquire (i) certain shares of Common Stock in exchange
for $25 million on the Initial Closing Date and (ii) certain shares of
additional Common Stock on one or more Subsequent Closing Dates, subject to the
terms and conditions contained in the Stock Purchase Agreement;

WHEREAS, as of the date hereof, the Stockholders are the record and/or
beneficial owners (for purposes of this Agreement, “beneficial owner” (including
“beneficially own” and other correlative terms) shall have the meaning set forth
in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder) of the shares of Common
Stock and Preferred Stock set forth opposite each Stockholder’s name on Schedule
I hereto (the aggregate number of such shares of Common Stock, Preferred Stock
and any New Shares (as defined below) acquired by any Stockholder, collectively,
the “Subject Shares”); and

WHEREAS, prior to the Purchaser’s entering into the Stock Purchase Agreement,
the Stockholders have been requested by the Purchaser to enter into this
Agreement concurrently with the execution and delivery of the Stock Purchase
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements contained in this
Agreement and intending to be legally bound, the parties agree as follows:

ARTICLE I
VOTING MATTERS

Section 1.1

Agreement to Vote.  Subject to the provisions of Section 1.3, each of the
Stockholders, in their capacities as stockholders of the Company, hereby agrees
that, from and after the date hereof until the termination of this Agreement, at
any meeting of the stockholders of the Company and at any postponement or
adjournment thereof, and in any action by written consent of the stockholders of
the Company, such Stockholder shall, vote or consent, in person or by proxy, all
the Subject Shares owned of record by such Stockholder as set forth on Schedule
I  (or cause to be voted or consented, in person or by proxy, all the Subject
Shares beneficially owned by such Stockholder) (i) in favor of (A) the adoption
and approval of the Charter Amendment, (B) the issuance of the Purchased Stock
pursuant to the Stock Purchase Agreement, (C) the approval of the Investment
Management Agreement and (D) the adoption or approval of any other actions
necessary to consummate the Initial Closing or other transactions contemplated
by the Stock Purchase Agreement, (ii) against any action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement (A) of the Company under the Stock Purchase Agreement or
(B) of the Stockholder under this Agreement, (iii) against any proposal made in
opposition or in competition or inconsistent with the transactions contemplated
by the Stock Purchase Agreement, (iv) against any Competing Proposal and (v)
against any action, agreement, transaction or proposal that would reasonably be
expected to result in any of the conditions to the Company's obligations under
the Stock Purchase Agreement not being fulfilled or that is intended to or would
reasonably be expected to prevent, impede, interfere with, delay or adversely
affect the Initial Closing or any of the other transactions contemplated by the
Stock Purchase Agreement or any of the Transaction Agreements.

Section 1.2

Proxies.  Subject to the provisions of Section 1.3, each Stockholder that is the
record owner of Subject Shares agrees that if, and only if, such Stockholder
fails to comply with the provisions of Section 1.1, then, without any further
action by such Stockholder and effective as of the date of any such failure,
such failure shall result in the appointment of the Purchaser from and after the
date of determination of such failure until the termination of this Agreement as
such Stockholder’s attorney, agent and proxy, with full power of substitution,
to vote (or cause to be voted) and otherwise act with respect to all of the
Stockholder’s Subject Shares, at any meeting of the Stockholders of the Company,
however called, and in any action by consent of the Stockholders of the Company,
on the matters and in the manner specified in Section 1.1 hereof.  This power of
attorney and proxy is irrevocable to the fullest extent permitted by law until
the expiration or termination of this Agreement and coupled with an interest
and, to the extent permitted under applicable Law, shall be valid and binding on
any Person to whom the Stockholder may transfer any of its Subject Shares in
breach of, or in accordance with, this Agreement.  Each Stockholder hereby
revokes any and all previous proxies, if any, granted that may conflict or be
inconsistent with the matters set forth in Section 1.1 above and each such
Stockholder agrees not to, directly or indirectly, grant any proxy or power of
attorney with respect to the matters set forth in Section 1.1 above, except for
any proxy or power of attorney solicited by the Company (or its Board of
Directors) pursuant to the Proxy Statement which directs the holder thereof to
vote in a manner consistent with the provisions of Section 1.1.




--------------------------------------------------------------------------------




Section 1.3

Change of Recommendation. Notwithstanding anything to the contrary contained
herein, in the event that the Board of Directors of the Company effects a Change
of Recommendation pursuant to, and in accordance with, Section 5.7(d) of the
Stock Purchase Agreement, the obligation of Feinsod, ICP, ICL, IML and Shoulda
(the “Feinsod Parties”) to vote the Subject Shares in the manner set forth in
clauses (i) through (v) of Section 1.1 shall automatically cease to apply with
respect to a number of Subject Shares held by the Feinsod Parties carrying an
aggregate number of votes equal to 6% of the total voting power of all issued
and outstanding Common Stock and Preferred Stock (the allocation of such Subject
Shares to be determined by the Feinsod Parties); provided, however, that this
Section 1.3 shall not apply if such Change of Recommendation is the result of a
Superior Proposal and such Superior Proposal is subsequently withdrawn or is no
longer a Superior Proposal.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Each Stockholder hereby severally and not jointly represents and warrants to the
Purchaser as follows with respect to itself only:

Section 2.1

Existence; Authorization.  Such Stockholder, if not an individual, is duly
organized, validly existing and in good standing (with respect to jurisdictions
that recognize such concept) under the laws of the jurisdiction of its
organization or formation.  Such Stockholder has all requisite capacity,
corporate, limited liability company, limited partnership or other
organizational power and authority to enter into this Agreement, to carry out
its obligations hereunder and to consummate the transactions contemplated by
this Agreement.  This Agreement has been duly and validly executed and delivered
by such Stockholder and, assuming due execution and delivery by the Purchaser
and each other Stockholder, this Agreement constitutes a legal, valid and
binding obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, except as enforcement may be limited by general
principles of equity whether applied in a court of law or a court of equity and
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally.  If such
Stockholder is married, and any of the Subject Shares constitute community
property or spousal approval is otherwise necessary for this Agreement to be
legal, binding and enforceable, this Agreement has been duly authorized,
executed and delivered by, and constitutes the legal, valid and binding
obligation of, such Stockholder’s spouse, enforceable against such Stockholder’s
spouse in accordance with its terms.

Section 2.2

No Conflict; Required Filings and Consents.

(a)

The execution and delivery of this Agreement by such Stockholder does not, and
the performance of this Agreement by such Stockholder will not, (i) if such
Stockholder is not an individual, conflict with or violate the certificate of
incorporation, certificate of formation, bylaws, limited liability company
agreement or equivalent organizational documents, as the case may be, of such
Stockholder, (ii) to the knowledge of such Stockholder conflict with or violate
any applicable Law by which such Stockholder or any property or asset of such
Stockholder is bound or affected, or (iii) (A) result in any breach of, or
constitute a default (or event that with notice or lapse of time or both would
become a default) under, (B) give to others any rights of termination,
amendment, acceleration or cancellation of, or (C) result in the creation of a
Lien on any Subject Shares (other than any Lien created by this Agreement)
pursuant to, in the cases of (A), (B) or (C) any note, bond, mortgage,
indenture, contract, agreement, lease, license, Permit, franchise or other
instrument or obligation of such Stockholder (including any trust agreement,
voting agreement, stockholders agreement or voting trust), except, in the cases
of (i), (ii) or (iii) for any such conflicts, violations, breaches, defaults or
other occurrences that would not prevent or materially delay the ability of such
Stockholder to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement.

(b)

The execution and delivery of this Agreement by such Stockholder does not, and
the performance of this Agreement by such Stockholder will not, require any
Permit with, or notification to, any Governmental Entity other than filings
required by Rules 13d-1 or 13d-2 of the Exchange Act, except where the failure
to obtain such Permits or notifications, would not prevent or materially delay
the ability of such Stockholder to carry out its obligations under, and to
consummate the transactions contemplated by, this Agreement.

Section 2.3

Ownership of Subject Shares.  Such Stockholder is the sole record and/or
beneficial owner of the Subject Shares set forth opposite its name on Schedule
I, except to the extent that any other Stockholder party to this Agreement may
be the record or beneficial owner of such Subject Shares or as otherwise
described in Schedule II.  Such Stockholder has sole voting power, sole power of
disposition, and sole power to issue instructions with respect to the matters
set forth in this Agreement, in each case with respect to all of the Subject
Shares set forth opposite his or its name on Schedule I, except to the extent
that such voting power, dispositive power or power to issue instructions is
shared by another Stockholder party to this Agreement or as otherwise described
in Schedule II.  Except as set forth on Schedule II, (i) the Subject Shares
owned by such Stockholder are all of the equity securities of the Company owned,
either of record or beneficially, by such Stockholder as of the date hereof,
(ii) no Affiliate of such Stockholder is the record or beneficial owner of any
equity securities of the Company other than with respect to any Subject Shares
held by such Affiliate set forth opposite such Affiliate’s name on Schedule 1.
 The Subject Shares owned by such Stockholder are free




2




--------------------------------------------------------------------------------




and clear of all Liens, other than any Liens created by this Agreement and
restrictions on transfer under applicable securities laws.  Such Stockholder has
not appointed or granted any proxy inconsistent with this Agreement, which
appointment or grant is still effective, with respect to the Subject Shares.

Section 2.4

No Litigation.  There is no suit, claim, action, investigation or proceeding
pending or, to the knowledge of such Stockholder, threatened against such
Stockholder at law or in equity before or by any Governmental Entity that could
reasonably be expected to impair the ability of such Stockholder to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby.

Section 2.5

Receipt; Reliance.  Such Stockholder has received and reviewed a copy of the
Stock Purchase Agreement.  Such Stockholder understands and acknowledges that
the Purchaser is entering into the Stock Purchase Agreement in reliance upon
such Stockholder’s execution, delivery and performance of this Agreement.

ARTICLE III
COVENANTS OF THE STOCKHOLDERS

Each such Stockholder hereby covenants and agrees as follows:

Section 3.1

Restriction on Transfer of Shares.  

(a)

Except as provided with respect to Granoff in Section 3.1(b) below, such
Stockholder shall not, directly or indirectly: (i) offer for sale, sell
(including short sales), transfer, tender, pledge, encumber, assign or otherwise
dispose of (including by gift) or enter into any contract, option, derivative,
hedging or other arrangement or understanding (including any profit-sharing
arrangement) with respect to or consent to the offer for sale, sale, transfer,
tender, pledge, encumbrance, assignment or other disposition of (any of the
foregoing, a “Transfer”), any or all of the Subject Shares or any interest
therein, except to any Affiliate of such Stockholder who agrees in writing to be
bound by the terms of this Agreement as a Stockholder, and, in the case of
stockholders that are individuals, to members of the Stockholder’s immediate
family or trusts for the benefit of such Stockholder or members of such
Stockholder’s immediate family, (ii) grant any proxies or powers of attorney,
deposit any of the Subject Shares into a voting trust or enter into any other
voting arrangement or permit to exist any Lien of any nature whatsoever with
respect to the Subject Shares (other than any Liens created by or arising under
this Agreement or existing by operation of Law) or (iii) commit or agree to take
any of the foregoing actions.  

(b)

Notwithstanding the provisions of Section 3.1(a) of this Agreement, Purchaser
acknowledges and agrees that Granoff (either individually or through an IRA
account or other pension account maintained by Granoff) shall be entitled to
sell up to 30,000 shares of Common Stock, whether or not such shares are Subject
Shares, and up to 3,000 shares of Preferred Stock during the term of this
Agreement under Rule 144 in the open market, free and clear of any of the
restrictions contained in this Agreement and the Purchaser agrees that in the
event of any such sale, the terms and conditions and any rights created herein
in favor of Purchaser shall be void and of no effect whatsoever in the event of
any such sale, as pertains to the sale of up to 30,000 shares of Common Stock
and 3,000 shares of Preferred Stock by Granoff.  

Section 3.2

Inconsistent Agreements.  Such Stockholder agrees that it shall not enter into
any agreement or understanding or make any commitment with any Person that would
violate any provision, agreement or obligation contained in this Agreement.  

Section 3.3

 Certain Events.  Such Stockholder agrees that this Agreement and the
obligations hereunder shall attach to the Subject Shares and shall be binding
upon any Person or entity to which beneficial ownership of the Subject Shares
shall pass, whether by operation of Law or otherwise, including such
Stockholder's administrators, successors or receivers.

Section 3.4

Cooperation with Transaction.  Such Stockholder agrees to provide any
information concerning such Stockholder reasonably requested by the Company or
the Purchaser that is required in any regulatory application or filing made, or
approval sought, in connection with the Initial Closing or any Subsequent
Closings.  The Purchaser’s sole remedy in the event of a breach of this
Section 3.4 shall be specific performance.

Section 3.5

Additional Purchases.  Such Stockholder agrees that in the event that (a) any
shares of Common Stock, Preferred Stock or other equity securities of the
Company are issued to such Stockholder after the date of this Agreement pursuant
to any stock dividend, stock split, recapitalization, reclassification,
combination or exchange of shares of capital stock of the Company on, of or
affecting the Subject Shares of such Stockholder or otherwise, (b) such
Stockholder purchases or otherwise acquires beneficial ownership of any shares
of Common Stock, Preferred Stock or other equity securities of the Company after
the date of this Agreement, or (c) such Stockholder acquires the right to vote
or share in the voting of any shares of Common Stock, Preferred Stock or other
equity securities of the Company after the date of this Agreement (such Common
Stock, Preferred Stock or other equity securities of the Company, collectively,
the “New Shares”), then such Stockholder agrees to vote (or cause to be voted)
such New Shares in the same manner as the Subject Shares and agrees that any
such New Shares shall be subject to the same




3




--------------------------------------------------------------------------------




restrictions as the Subject Shares as set forth in this Agreement.  Such
Stockholder also agrees that any New Shares acquired or purchased by Stockholder
shall be subject to the terms of this Agreement to the same extent as if they
constituted Subject Shares.

Section 3.6

Non-Solicitation.  Each Stockholder herby agrees to be bound by and subject to
the provisions set forth in Section 5.7(a) and Section 5.7(b) of the Stock
Purchase Agreement as such provisions apply to the Company and such Stockholder
hereby agrees that it will not take or agree or commit to take any action that
would be inconsistent with the requirement and restrictions of such provision.
 Each Stockholder shall promptly advise the Company and the Purchaser of such
Stockholder’s receipt of any competing Proposal.  The Purchaser’s sole remedy in
the event of a breach of this Section 3.6 shall be specific performance.

Section 3.7

Waiver of Appraisal Rights and Claims.  Such Stockholder hereby waives any
rights of appraisal or rights to dissent from the consummation of the Initial
Closing, any Subsequent Closing, and the transactions contemplated by the Stock
Purchase Agreement that such Stockholder may have.   

ARTICLE IV
MISCELLANEOUS

Section 4.1

Annual Meeting.  Notwithstanding any contrary provision contained in this
Agreement, no proxy or power of attorney granted and no vote, in person or by
proxy, by any Stockholder with respect to the election of the directors
identified in Schedule III hereto and/or the ratification of the Company’s
independent registered public accounting firm for the year ending June 30, 2011
at an annual meeting of the stockholders of the Company held prior to the
Company Shareholders Meeting shall be deemed a violation of this Agreement.

Section 4.2

Termination.  Except with respect to this Article IV, this Agreement shall
automatically terminate, and neither the Purchaser nor any Stockholder shall
have any rights or obligations hereunder, upon the earlier to occur of (i) the
valid termination of the Stock Purchase Agreement in accordance with its terms
and (ii) the consummation of the Initial Closing.  In the event the Purchaser
consummates the Initial Closing, no Stockholder shall have any liability under
this Agreement, and each Stockholder shall, automatically, without further
action by the Purchaser or any other person, be released from any liability,
claim or cause of action that the Purchaser may have against such  Stockholder
that accrued prior to the date of the Initial Closing as a result of such
Stockholder’s breach, or alleged breach, of this Agreement.  

Section 4.3

Non-Survival of Representations and Warranties.  None of the representations and
warranties in this Agreement shall survive the termination of this Agreement.
This Section 4.2 shall not limit any covenant or agreement of the parties
contained herein which by its terms contemplates performance after the
termination of this Agreement.

Section 4.4

Notices.  All notices and other communications under or in connection with this
Agreement shall be in writing and shall be deemed to have been duly given (i)
upon personal delivery to the person to be notified, (ii) when sent by confirmed
facsimile or (iii) when delivered by a nationally recognized overnight courier
service. All such notices or communications to the parties hereto shall be sent
at the following addresses or at such other address for a party hereto as shall
be specified by notice to the other parties hereto:

If to the Purchaser, to:

Renova US Holdings Ltd.

c/o Columbus Nova

900 Third Avenue

19th Floor

New York, NY 10022

Telephone: (212) 418-9600

Fax: (646) 359-4800

Attn: Paul Lipari





4




--------------------------------------------------------------------------------




with a copy to:




Latham & Watkins LLP

885 Third Avenue

Suite 1000

New York, New York 10022

Attention:  David S. Allinson, Esq.

James Gorton, Esq.

Fax:  (212) 751-4864

Telephone:  (212) 906-1200

Email: james.gorton@lw.com; david.allinson@lw.com




If to any Stockholder, to the address of such Stockholder listed on Schedule I.

with a copy to:

Elliot Press, Esq.

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Fax: (212) 940-6621

Email: Elliot.press@kattenlaw.com

Section 4.5

Headings.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

Section 4.6

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  

Section 4.7

Entire Agreement.  This Agreement and the Stock Purchase Agreement constitute
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and thereof.

Section 4.8

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of Law or otherwise), without the prior written
consent of the other parties, and any attempt to make any such assignment
without such consent shall be null and void; except that the Purchaser may
assign all or any of its rights and obligations hereunder to any of its
Affiliates; provided that such assignee shall have agreed, in writing signed by
and enforceable by the Stockholders against such assignee to be bound by the
terms and conditions of this Agreement.

Section 4.9

Parties in Interest.  This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 4.10

Mutual Drafting.  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing this Agreement to be drafted.

Section 4.11

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a)

This Agreement, and all matters arising hereunder or in connection herewith,
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware without regard to the conflicts of Law rules (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

(b)

Each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of the state courts of Delaware and to the jurisdiction
of the United States District Court for the District of Delaware for the purpose
of any action, suit or proceeding arising out of or relating to this Agreement
and the transactions contemplated hereby.  Each of the parties irrevocably and
unconditionally waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such action, suit or proceeding, any
claim that is not personally subject to the jurisdiction of the aforesaid courts
for any reason,




5




--------------------------------------------------------------------------------




other than the failure to serve process in accordance with this Section 4.10,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the action, suit or proceeding in any such
court is brought in an inconvenient forum, that the venue of such action, suit
or proceeding is improper, or that this Agreement, or the subject matter hereof,
may not be enforced in or by such courts and further irrevocably waives, to the
fullest extent permitted by applicable law, the benefit of any defense that
would hinder, fetter or delay the levy, execution or collection of any amount to
which the party is entitled pursuant to the final judgment of any court having
jurisdiction. Each of the parties expressly acknowledges that the foregoing
waivers are intended to be irrevocable under the laws of the State of Delaware
and of the United States of America; provided that consent by the parties hereto
to jurisdiction and service contained in this Section 4.10 is solely for the
purpose referred to in this Section 4.10 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.

(c)

Each of the parties hereto irrevocably consents to the service of any summons
and complaint and any other process in any other action, suit or proceeding
relating to this Agreement or the Stock Purchase Agreement, on behalf of itself
or its property, by the personal delivery of copies of such process to such
party.  Nothing in this Section 4.10 shall affect the right of any party hereto
to serve legal process in any other manner permitted by law.

(d)

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING IN RELATION TO THIS AGREEMENT OR THE
OTHER TRANSACTION AGREEMENTS AND FOR ANY COUNTERCLAIM THEREIN.

Section 4.12

Amendment; Waiver.  No provision of this Agreement may be waived unless in
writing signed by all of the parties to this Agreement, and the waiver of any
one provision of this Agreement shall not be deemed to be a waiver of any other
provision.  This Agreement may be amended, supplemented or otherwise modified
only by a written agreement executed by all of the parties to this Agreement.  

Section 4.13

Further Assurances.  From time to time, at any other party’s request and without
further consideration, each party hereto shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to carry out and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

Section 4.14

Specific Performance.  The parties acknowledge that the transactions
contemplated by this Agreement are unique and that irreparable damage would
occur in the event that any provision of this Agreement were not performed by
any party hereto in accordance with the terms hereof. Accordingly, each party
agrees that, in the event of any breach or threatened breach by such party of
any covenant or obligation contained in this Agreement, the sole remedy of the
party seeking to enforce such covenant or obligation shall be to seek and obtain
(i) a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation and (ii) an injunction restraining
such breach or threatened breach.  Under no circumstances will the Purchaser
seek to obtain any monetary damages from any Stockholder for any breach
hereunder, unless such breach relates to a sale of shares by the Stockholder
that is not permitted hereunder or if the Stockholder fails, without
justification therefor, to vote to approve the Stock Purchase Agreement or other
items to be voted upon as contemplated by this Agreement.  Each party hereto
further agrees that the party seeking to enforce any covenant or obligation
contained in this Agreement shall not be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Agreement, and each such party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.  In any action for specific performance, each party
agrees that it shall waive the defense of adequacy of a remedy at law.  This
provision is without prejudice to any other rights that any party hereto may
have against another party hereto for any failure to perform its obligations
under this Agreement.

Section 4.15

Counterparts.  This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[Signature page follows]





6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







RENOVA US HOLDINGS LTD.







By:                                                                    

Name:

Title:  








SUPPORT AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







INFINITY CAPITAL PARTNERS, L.P.




By: Infinity Capital, LLC, its General Partner







By:                                                                    

Name: Michael Feinsod

Title:   Managing Member








SUPPORT AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







SHOULDA PARTNERS, L.P.







By:                                                                    

Name: Michael Feinsod

Title:   General Partner








SUPPORT AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







                                                                   

Michael Feinsod











SUPPORT AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







                                                                   

Gary C. Granoff








SUPPORT AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







SRK ASSOCIATES LLC







By:                                                                    

Name:

Title:  








SUPPORT AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







LANCE’S PROPERTY DEVELOPMENT CORP. PENSION PLAN







By:                                                                    

Name:

Title:  








SUPPORT AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







                                                                   

Steven Etra

 








SUPPORT AGREEMENT




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date hereof.







                                                                   

Blair Etra

 












































SUPPORT AGREEMENT




--------------------------------------------------------------------------------




Schedule I

Stockholders




Name of Stockholder

Address

Shares of Common Stock Owned of Record and/or Beneficially

Shares of Preferred Stock Owned of Record and/or Beneficially

Infinity Capital Partners, L.P.

c/o Ameritrans Capital Corporation

50 Jericho Quadrangle

Suite 109

Jericho, New York 11753

1,078,735

--

Shoulda Partners L.P.

c/o Ameritrans Capital Corporation

50 Jericho Quadrangle

Suite 109

Jericho, New York 11753

14,000

--

Michael Feinsod

c/o Ameritrans Capital Corporation

50 Jericho Quadrangle

Suite 109

Jericho, New York 11753

22,9501

--

Gary C. Granoff

c/o Elk Associates Funding Corporation

830 Third Avenue, 8th Floor

New York, NY 10022

216,7592

--

SRK Associates LLC

c/o Steven Etra

Heather Hill

Brookville, NY 11545

10,000

--

Lances Property Development Corp. Pension Plan

c/o Steven Etra

Heather Hill

Brookville, NY 11545

10,000

--

Blair Etra

Heather Hill

Brookville, NY 11545

27,000

--

Steven Etra

Heather Hill

Brookville, NY 11545

123,574

--

 

Total:

1,503,018

--







                                                                   

 

1   Shares held through an IRA Account.

2   Includes shares held through IRAs.  














--------------------------------------------------------------------------------




Schedule II




·

Feinsod is the Managing Member of Infinity Capital, LLC (“Infinity Capital”) and
Infinity Management, LLC (“Infinity Management”) the General Partner and
Investment Manager, respectively, of ICP.  Accordingly, each of Feinsod,
Infinity Capital and Infinity Management may be deemed to beneficially own any
Subject Share set forth opposite ICP’s name in Schedule I hereto.  In addition,
Feinsod is the general partner of Shoulda and may be deemed to beneficially own
any Subject Shares set forth opposite the name of Should on Schedule I hereto.
 Mr. Feinsod exercises sole voting and investment power with respect to the
Subject Shares owned by ICP and Shoulda.  All of the 22,950 Subject Shares set
forth opposite Feinsod’s name in Schedule I hereto are held through IRA
accounts.  Feinsod also may be deemed to beneficially own 200,000 shares of
Common Stock issuable upon exercise of stock options, which are not included in
the Subject Shares identified in Schedule I hereto.  




·

The Subject Shares set forth opposite Granoff’s name in Schedule I hereto
include 71,979 shares of Common Stock held in various IRA accounts.  Granoff
also may be deemed to beneficially own (i) 13,350 shares of Common Stock
issuable upon exercise of stock options, (ii) 12,937 shares of Common Stock
owned directly by Granoff’s wife, (iii) 261 shares of Common Stock held by GCG
Associates Inc., (iv) 16,900 shares of Common Stock held by Granoff Family
Foundation, (v) 6,000 shares of Common Stock held by a trust for the benefit of
Granoff’s son pursuant to which Granoff is the trustee, (vi) 78,584 shares of
Common Stock held by DAPARY Management  Corp. and (vii) 12,000 shares of Common
Stock held by J&H Associates Ltd., none of which are  included in the Subject
Shares.




·

The Subject Shares set forth opposite Etra’s name in Schedule I include (i)
55,472 shares of Common S held directly by Mr. Etra; (ii) 29,022 Shares owned
jointly by Mr. Etra and his wife; (iii) 39,080 Shares held by Fiserv Securities
Inc. for the benefit of Etra’s IRA.  Etra may be deemed to beneficially own the
Subject Shares held by SRK and Lances.  Etra may also be deemed to beneficially
own 13,888 shares of Common Stock issuable upon exercise of stock options, which
are not included in the Subject Shares identified in Schedule I hereto.  

















--------------------------------------------------------------------------------




Schedule III




Michael Feinsod

Gary C. Granoff

Elliott Singer

Steven Etra

Peter Boockvar

Ivan J. Wolpert

Murray Indick

John Laird

Howard Sommer




















--------------------------------------------------------------------------------




EXHIBIT II




LLC PLEDGE AGREEMENT

This LLC PLEDGE AGREEMENT, dated as of ____, 2011 (together with all amendments,
restatements, supplements or other modifications, if any, from time to time
hereto, this “Agreement”), between CN Credit Opportunities Fund 2007-1 Ltd., a
company organized under the laws of the Cayman Islands (the “Pledgor”), and
Ameritrans Capital Corporation, a Delaware corporation (the “Secured Party”).

W I T N E S S E T H:

WHEREAS, Renova US Holdings, Ltd., a company organized under the laws of the
Bahamas (the “Purchaser”), is the record and beneficial owner of 100% of the
equity interests of Columbus Nova Investments IV Ltd., a company organized under
the laws of the Bahamas, which is the record and beneficial owner of 100% of the
equity interests of CN Special Opportunity Fund Ltd., a company organized under
the laws of the Bahamas, which is the record and beneficial owner of 100% of the
equity interests of the Pledgor, which is the record and beneficial owner of
100% of the limited liability company membership interests of CN CLO Equity
Holdings LLC, a Delaware limited liability company (the “Pledged Entity”) (the
“Initial Pledged LLC Interests”);

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of ____, by
and among the Purchaser and the Secured Party, (including all annexes, exhibits
and schedules thereto, and as from time to time amended, restated, supplemented
or otherwise modified, the “Stock Purchase Agreement”), the Purchaser has agreed
to acquire certain shares of common stock, par value $0.001 per share, of the
Secured Party (the “Common Stock”); and

WHEREAS, in order to induce the Secured Party to enter into the Stock Purchase
Agreement based on the terms and conditions therein and in consideration for the
contribution of certain CLO Assets to the Pledgor, the Pledgor, on behalf of the
Purchaser, has agreed to pledge the Pledged Collateral (as defined below) to the
Secured Party in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce the Secured Party to enter into the Stock Purchase
Agreement based on the terms and conditions therein, it is agreed as follows:

1.

Definitions.  Unless otherwise defined herein, terms defined in the Stock
Purchase Agreement are used herein as therein defined, and the following shall
have (unless otherwise provided elsewhere in this Agreement) the following
respective meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined):

“Additional Pledged LLC Interests” means all membership interests of the Pledged
Entity acquired by the Pledgor after the date hereof regardless of how acquired.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code,
11 U.S.C. §§ 101 et seq., as amended or supplemented from time to time, or any
successor statute, and any and all rules and regulations issued or promulgated
in connection therewith.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in New York, New York are required or authorized to close.

“Governmental Entity” means any court, administrative agency or commission or
other federal, state, local or foreign governmental authority or instrumentality
or self-regulatory organization including the Financial Industry Regulatory
Authority, Inc. and the Small Business Administration.

“Organizational Documents” means that certain Certificate of Formation, dated as
of March 7, 2011, of the Pledged Entity, and that certain Limited Liability
Company Agreement, dated as of March 7, 2011, of the Pledged Entity (together
with all amendments, restatements, supplements or other modifications, if any,
from time to time).

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof.

“Pledged Collateral” means the Pledged LLC Interests and the certificates
representing the Pledged LLC Interests.

“Pledged LLC Interests” means the Initial Pledged LLC Interests and any
Additional Pledged LLC Interests.  

“Proceeds” has the meaning set forth in Section 9-102(a)(64) of the UCC.

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.





--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

2.

Pledge.  The Pledgor hereby pledges and grants to the Secured Party a first
priority security interest in the Pledged Collateral.

3.

Security for Obligations.  This Agreement secures, and the Pledged Collateral is
security for, the payment of the Additional Purchase Price pursuant to the terms
and conditions of the Stock Purchase Agreement (collectively, the
“Secured Obligations”).

4.

Delivery of Pledged Collateral.  The certificates evidencing the Initial Pledged
LLC Interests shall be delivered to the Secured Party on the date hereof.  All
certificates and instruments, if any, evidencing any other Pledged Collateral
shall be delivered to the Secured Party promptly after the Pledgor acquires
rights therein and held by or on behalf of the Secured Party pursuant hereto.
 All Pledged LLC Interests delivered to the Secured Party shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Secured Party.  The Pledgor shall at all times
prior to the satisfaction in full of the Secured Obligations cause the Pledged
LLC Interests to be “Certificated securities” within the meaning of Section
8-102(a)(16) of the UCC.

5.

Representations and Warranties.  The Pledgor represents and warrants to the
Secured Party that:

(a)

The Pledgor is, and at the time of delivery of the Pledged LLC Interests to the
Secured Party will be, the sole holder of record and the sole beneficial owner
of such Pledged Collateral free and clear of any Lien thereon or affecting the
title thereto, except for any Lien created by this Agreement;

(b)

All of the Pledged LLC Interests have been duly authorized, validly issued and
are fully paid and non-assessable;

(c)

The Pledgor has the right and requisite authority to pledge, assign, transfer,
deliver, deposit and set over the Pledged Collateral pledged by the Pledgor to
the Secured Party as provided herein;

(d)

None of the Pledged LLC Interests have been issued or transferred in violation
of the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;

(e)

No consent, approval, authorization or other order or other action by, and no
notice to or filing with, any Governmental Entity or any other Person is
required (i) for the pledge by the Pledgor of the Pledged Collateral pursuant to
this Agreement or for the execution, delivery or performance of this Agreement
by the Pledgor or (ii) for the exercise by the Secured Party of the voting or
other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement, except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally;

(f)

The pledge, assignment and delivery of the Pledged Collateral pursuant to this
Agreement will create a valid first priority Lien on and a first priority
perfected security interest in favor of the Secured Party in the Pledged
Collateral and the proceeds thereof, securing the payment of the Secured
Obligations, subject to no other Lien;

(g)

This Agreement has been duly authorized, executed and delivered by the Pledgor
and (assuming due authorization, execution and delivery by the Secured Party)
constitutes a legal, valid and binding obligation of the Pledgor enforceable
against the Pledgor in accordance with its terms except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability;

(h)

The Pledgor has been duly organized as a company solely under the laws of the
Country of the Cayman Islands and remains duly existing as such.  The full legal
name of the Pledgor is as set forth on the signature pages hereof and the
Pledgor has not (i) within the period of four months prior to the date hereof,
changed its location or (ii) changed its name or jurisdiction of incorporation
within the past five years; and

(i)

The Initial Pledged LLC Interests constitute 100% of the issued and outstanding
interests in the Pledged Entity.

6.

Covenants and Agreements.  The Pledgor covenants and agrees that until the date
on which the Additional Purchase Price is paid in full (the “Termination Date”):

(a)

Without the prior written consent of the Secured Party (which consent shall not
be unreasonably withheld, delayed or conditioned), the Pledgor will not sell,
assign, transfer, pledge, or otherwise encumber any of its rights in or to the
Pledged Collateral, or any unpaid dividends, interest or other distributions or
payments with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral;

(b)

Without the prior written consent of the Secured Party, the Pledgor shall not
vote to enable or take any other action to: (i) amend or terminate any
Organizational Documents, (ii) permit the Pledged Entity to issue any additional
limited liability company interests or other equity interests of any nature or
to issue securities convertible into or granting the right of purchase or
exchange for




2




--------------------------------------------------------------------------------

any equity interest of any nature of the Pledged Entity or (iii) declare or pay
any dividend or distribution to its members other than a payment in cash 100% of
which will be applied to the payment of the Additional Purchase Price;

(c)

The Pledgor shall comply with all of its obligations under the Organizational
Documents and shall enforce all of its rights thereunder; and

(d)

The Pledgor has and will defend the title to the Pledged Collateral and the
Liens of the Secured Party in the Pledged Collateral against the claim of any
Person and will maintain and preserve such Liens.

7.

Pledgor’s Rights.  As long as no Event of Default shall have occurred and be
continuing and until written notice shall be given to the Pledgor in accordance
with Section 8 hereof:

(a)

The Pledgor shall have the right, from time to time, to vote and give consents
with respect to the Pledged Collateral, or any part thereof for all purposes not
inconsistent with the provisions of this Agreement and the Stock Purchase
Agreement; provided, however, that no vote shall be cast, and no consent shall
be given or action taken, which would have the effect of impairing the position
or interest of the Secured Party in respect of the Pledged Collateral or which
would authorize, effect or consent to:

(i)

the dissolution or liquidation, in whole or in part, of the Pledged Entity;

(ii)

the consolidation or merger of the Pledged Entity with any other Person;

(iii)

the sale, disposition or encumbrance of all or substantially all of the assets
of the Pledged Entity;

(iv)

the issuance of any additional shares of equity interests of the Pledged Entity;
or

(v)

the alteration of the voting rights with respect to the equity of a Pledged
Entity; and

(b)

Prior to the occurrence of an Event of Default, the Pledgor shall be entitled,
from time to time, to collect and receive for its own use all cash dividends and
interest paid in respect of the Pledged LLC Interests to the extent not in
violation of the Stock Purchase Agreement.

8.

Defaults and Remedies; Proxy

(a)

In the event that the Purchaser fails to pay any amount of the Additional
Purchase Price pursuant to the terms and conditions of Section 1.2 of the Stock
Purchase Agreement within ten (10) Business Days of the date that such payment
is due (an “Event of Default”), then the Secured Party is authorized and
empowered:

(i)

to transfer and register in its name or in the name of its nominee the whole or
any part of the Pledged Collateral, to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, and to exercise the voting and all other rights
as a holder with respect thereto;

(ii)

to collect and receive all cash dividends, interest, principal and other
distributions made thereon;

(iii)

to sell in one or more sales after ten (10) Business Days’ notice of the time
and place of any public sale or of the time at which a private sale is to take
place, the whole or any part of the Pledged Collateral and/or the CLO Equity
Interests and to otherwise act with respect to the Pledged Collateral and the
CLO Equity Interests as though the Secured Party was the outright owner thereof;
and

(iv)

to appoint a third-party liquidation agent (the “Liquidation Agent”) to
administer the Pledged Collateral and the CLO Equity Interests, which
Liquidation Agent may take title to the Pledged Collateral and/or the CLO Equity
Interests, in whole or in part, and which may sell or dispose of such Pledged
Collateral and/or CLO Equity Interests on behalf of the Secured party.  The
Liquidation Agent must be (x) a commercial bank or investment manger with
demonstrable expertise in holding and marketing illiquid securities similar in
nature to the CLO Equity Interests and (y) an entity which would not be an
“affiliated person” of the Pledgor within the meaning of Section 2(a)(3) of the
Investment Company Act of 1940, as amended.  

All such remedies (i) through (iv) above are cumulative, and may be exercised
singly, or in any combination. Any sale shall be made at a public or private
sale at the Secured Party’s place of business, or at any place to be named in
the notice of sale, either for cash or upon credit or for future delivery at
such price as the Secured Party may deem fair, and the Secured Party may be the
purchaser of the whole or any part of the Pledged Collateral and/or CLO Equity
Interests so sold and hold the same thereafter in its own right free from any
claim of the Pledgor or any right of redemption.  Each sale shall be made to the
highest bidder, but the Secured Party reserves the right to reject any and all
bids at such sale which, in its discretion, it shall deem inadequate. Demands of
performance, except as otherwise herein specifically provided for, notices of
sale, advertisements and the presence of property at sale are hereby waived and
any sale hereunder may be conducted by an auctioneer or any officer or agent of
the Secured Party.  THE PLEDGOR HEREBY





3




--------------------------------------------------------------------------------

IRREVOCABLY CONSTITUTES AND APPOINTS THE SECURED PARTY AS THE PROXY AND
ATTORNEY-IN-FACT OF THE PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL AND THE
CLO EQUITY INTERESTS, INCLUDING THE RIGHT TO VOTE THE PLEDGED LLC INTERESTS AND
THE CLO EQUITY INTERESTS, WITH FULL POWER OF SUBSTITUTION TO DO SO.  THE
APPOINTMENT OF THE SECURED PARTY AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH
AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE.  IN ADDITION TO
THE RIGHT TO VOTE THE PLEDGED LLC INTERESTS AND THE CLO EQUITY INTERESTS, THE
APPOINTMENT OF THE SECURED PARTY AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE
RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A
HOLDER OF THE PLEDGED LLC INTERESTS AND THE CLO EQUITY INTERESTS WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS).  SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY PLEDGED LLC INTERESTS OR THE CLO EQUITY INTERESTS
ON THE RECORD BOOKS THEREFOR) BY ANY PERSON (INCLUDING THE PLEDGOR, THE PLEDGED
ENTITY OR ANY OFFICER OR THE SECURED PARTY THEREOF), UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT.  NOTWITHSTANDING THE FOREGOING, THE SECURED PARTY SHALL NOT
HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT
BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

(b)

If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral and/or the CLO Equity Interests, the highest bid,
if there be but one sale, shall be inadequate to discharge in full all the
Secured Obligations, or if the Pledged Collateral and/or the CLO Equity
Interests be offered for sale in lots, if at any of such sales, the highest bid
for the lot offered for sale would indicate to the Secured Party and/or any
Liquidation Agent, in its discretion, that the proceeds of the sales of the
whole of the Pledged Collateral and/or the CLO Equity Interests would be
unlikely to be sufficient to discharge all the Secured Obligations, the Secured
Party and/or any Liquidation Agent may, on one or more occasions and in its
discretion, postpone any of said sales by public announcement at the time of
sale or the time of previous postponement of sale, and no other notice of such
postponement or postponements of sale need be given, any other notice being
hereby waived; provided, however, that any sale or sales made after such
postponement shall be after ten (10) Business Days’ notice to the Pledgor.

(c)

If, at any time when the Secured Party and/or any Liquidation Agent shall
determine to exercise its right to sell the whole or any part of the Pledged
Collateral and/or the CLO Equity Interests hereunder, such Pledged Collateral
and/or the CLO Equity Interests or the part thereof to be sold shall not, for
any reason whatsoever, be effectively registered under the Securities Act of
1933, as amended (or any similar statute then in effect) (the “Act”), the
Secured Party and/or any Liquidation Agent may, in its discretion (subject only
to applicable requirements of law), sell such Pledged Collateral and/or the CLO
Equity Interests or part thereof by private sale in such manner and under such
circumstances as the Secured Party and/or any Liquidation Agent may deem
necessary or advisable, but subject to the other requirements of this Section 8,
and shall not be required to effect such registration or to cause the same to be
effected.  Without limiting the generality of the foregoing, in any such event,
the Secured Party and/or any Liquidation Agent in its discretion (i) may, in
accordance with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Collateral and/or the CLO Equity Interests or part thereof could be
or shall have been filed under said Act (or similar statute), (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and (iii)
may restrict such sale to a purchaser who is an accredited investor under the
Act and who will represent and agree that such purchaser is purchasing for its
own account, for investment and not with a view to the distribution or sale of
such Pledged Collateral and/or the CLO Equity Interests or any part thereof.  In
addition to a private sale as provided above in this Section 8, if any of the
Pledged Collateral and/or the CLO Equity Interests shall not be freely
distributable to the public without registration under the Act (or similar
statute) at the time of any proposed sale pursuant to this Section 8, then the
Secured Party and/or any Liquidation Agent shall not be required to effect such
registration or cause the same to be effected but, in its discretion (subject
only to applicable requirements of law), may require that any sale hereunder
(including a sale at auction) be conducted subject to restrictions:

(i)

as to the financial sophistication and ability of any Person permitted to bid or
purchase at any such sale;

(ii)

as to the content of legends to be placed upon any certificates representing the
Pledged Collateral and/or the CLO Equity Interests sold in such sale, including
restrictions on future transfer thereof;

(iii)

as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about the Pledgor and such Person’s intentions as to the holding of
the Pledged Collateral and/or the CLO Equity Interests so sold for investment
for its own account and not with a view to the distribution thereof; and

(iv)

as to such other matters as the Secured Party and/or any Liquidation Agent may,
in its reasonable discretion, deem necessary or appropriate in order that such
sale (notwithstanding any failure so to register) may be effected in compliance
with the Bankruptcy Code and other laws affecting the enforcement of creditors’
rights and the Act and all applicable state securities laws.




4




--------------------------------------------------------------------------------




(d)

The Pledgor recognizes that the Secured Party and/or any Liquidation Agent may
be unable to effect a public sale of any or all the Pledged Collateral and/or
the CLO Equity Interests and may be compelled to resort to one or more private
sales thereof in accordance with clause (c) of this Section 8.  The Pledgor also
acknowledges that any such private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  The Secured Party and/or any Liquidation
Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral for the period of time necessary to permit the Pledged Entity to
register such securities for public sale under the Act, or under applicable
state securities laws, even if the Pledgor and the Pledged Entity would agree to
do so.

9.

Amendments.  This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.

10.

Successors, Assigns, Assignment, No Third Party Beneficiaries. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto.  This Agreement may not be
assigned by a party without the prior written consent of the other party (and
any purported assignment without such consent shall be void and without effect).
 This Agreement is not intended to and shall not confer upon any Person other
than the parties hereto any rights or remedies hereunder.

11.

Termination.  Immediately following the Termination Date, the Secured Party
shall deliver to the Pledgor the Pledged Collateral at the time subject to this
Agreement and all instruments of assignment executed in connection therewith,
free and clear of the Liens hereof.

12.

Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against the Pledgor
or the Pledged Entity for liquidation or reorganization, should the Pledgor or
the Pledged Entity become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of the Pledgor’s or the Pledged Entity’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference”, “fraudulent conveyance”, or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

13.

Governing Law, Jurisdiction, Wavier of Jury Trial.

(a)

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE, AND NONE OF THE TERMS OR PROVISIONS OF THIS AGREEMENT
MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT IN WRITING DULY SIGNED FOR
AND ON BEHALF OF THE SECURED PARTY AND THE PLEDGOR.

(b)

EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF THE STATE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL COURTS LOCATED
IN NEW YORK, NEW YORK IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT.

(c)

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING IN RELATION TO THIS AGREEMENT OR THE
OTHER TRANSACTION AGREEMENTS AND FOR ANY COUNTERCLAIM THEREIN.

14.

Severability.  If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.

15.

Notices.  Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other a communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and either shall be delivered in person or sent by registered or
certified mail, return receipt requested, with proper postage prepaid, or by
facsimile transmission and confirmed by delivery of a copy by personal delivery
or United States Mail as otherwise provided herein:




5




--------------------------------------------------------------------------------




(a)

If to the Secured Party, at:

Ameritrans Capital Corporation

50 Jericho Quadrangle

Suite 109

Jericho, New York  11753

Telephone:  (212) 355-2449

Attn:  Michael Feinsod,
mfeinsod@ameritranscapital.com

with a copy to:

Elliot Press, Esq.

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Fax: (212) 940-6621

elliot.press@kattenlaw.com

(b)

If to the Pledgor, at:

CN Credit Opportunities Fund 2007-1 Ltd.

c/o Columbus Nova

900 Third Avenue, 19th Floor

New York, NY 10022

Telephone: (212) 418-9600

Fax: (212) 308-6623

Attn: Paul Lipari

with a copy to:

Latham & Watkins, LLP

885 Third Avenue

New York, NY 10022

Attn:

James C. Gorton

Telephone: (212) 906-1804

Email: james.gorton@lw.com

Attn:

David S. Allinson

Telephone: (212) 906-1749

Email: david.allinson@lw.com




or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly served, given or delivered (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (b) upon transmission, when sent by telecopy or other similar facsimile
transmission (with such telecopy or facsimile promptly confirmed by delivery of
a copy by personal delivery or United States Mail as otherwise provided in this
Section 15), (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid, or (d) when delivered, if hand-delivered by
messenger.  Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to the persons
designated above to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.




16.

Section Titles.  The Section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.




6




--------------------------------------------------------------------------------




17.

Counterparts.  This Agreement may be executed in any number of counterparts,
which shall, collectively and separately, constitute one agreement.  Delivery by
telecopier or by electronic pdf copy of an executed counterpart of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

18.

Benefit of Secured Party.  All security interests granted or contemplated hereby
shall be for the benefit of the Secured Party, and all proceeds or payments
realized from the Pledged Collateral in accordance herewith shall be applied to
the Secured Obligations in accordance with the terms of the Stock Purchase
Agreement.

[Signature Page Follows]





7




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.




CN CREDIT OPPORTUNITIES FUND 2007-1 LTD.




By:                                                                                   

Name:

Title










AMERITRANS CAPITAL CORPORATION




By:
                                                                                   

Name:

Title:

















[LLC PLEDGE AGREEMENT]







--------------------------------------------------------------------------------




EXHIBIT III




SECOND AMENDED AND RESTATED BYLAWS

of

AMERITRANS CAPITAL CORPORATION

ARTICLE I

Offices

1.

Registered Offices.  The registered office of Ameritrans Capital Corporation
(the “Corporation”) shall be as set forth in the Amended and Restated
Certificate of Incorporation of the Corporation (as the same may be amended and
restated from time to time, the “Certificate of Incorporation”).

2.

Other Offices.  The Corporation may have offices at such places within or
outside the State of Delaware as the Board of Directors of the Corporation (the
“Board of Directors”) may from time to time determine by resolution.

ARTICLE II

Meetings of Stockholders

1.

Place of Meetings.  All meetings of stockholders shall be held at such place
within or outside the State of Delaware as the Board of Directors may from time
to time determine.  In the absence of any such designation, the meetings of
stockholders shall be held at the principal executive office of the Corporation.

2.

Annual Meeting of Stockholders.  The annual meeting of the stockholders shall be
held at such date, time and place in or outside the State of Delaware, as may be
designated by the Board of Directors from time to time. At each annual meeting,
directors shall be elected and any other business that is properly brought
before the meeting may be transacted.

3.

Special Meetings of Stockholders.

     (a) Special meetings of stockholders may be called at any time by, and only
by, (i) the Board of Directors or (ii) solely to the extent required by Article
II, Section 3(b), the Secretary of the Corporation. Each special meeting shall
be held at such date, time and place either within or without the State of
Delaware as may be stated in the notice of the meeting.

     (b) A special meeting of the stockholders shall be called by the Secretary
upon the written request of the holders of record of at least 25% of the voting
power of the outstanding shares of capital stock of the Corporation entitled to
vote on the action proposed to be taken (the “Requisite Percent”), subject to
the following:

     (1) In order for a special meeting upon stockholder request (a “Stockholder
Requested Special Meeting”) to be called by the Secretary, one or more written
requests for a special meeting (each, a “Special Meeting Request,” and
collectively, the “Special Meeting Requests”) stating the purpose of the special
meeting and the matters proposed to be acted upon thereat must be signed and
dated by the Requisite Percent of the capital stock of the Corporation (or their
duly authorized agents), must be delivered to the Secretary at the principal
executive offices of the Corporation and must set forth:

     (i) in the case of any director nominations proposed to be presented at
such Stockholder Requested Special Meeting, the information required by the
third paragraph of Article II, Section 12(b);

     (ii) in the case of any matter (other than a director nomination) proposed
to be conducted at such Stockholder Requested Special Meeting, the information
required by the fourth paragraph of Article II, Section 12(b); and

     (iii) an agreement by the requesting stockholder(s) to notify the
Corporation immediately in the case of any disposition prior to the record date
for the Stockholder Requested Special Meeting of shares of voting stock of the
Corporation owned of record and an acknowledgement that any such disposition
shall be deemed a revocation of such Special Meeting Request to the extent of
such disposition, such that the number of shares disposed of shall not be
included in determining whether the Requisite Percent has been reached.

     The Corporation will provide the requesting stockholder(s) with notice of
the record date for the determination of stockholders entitled to vote at the
Stockholder Requested Special Meeting. Each requesting stockholder is required
to update the notice delivered pursuant to this Article II, Section 3 not later
than ten (10) business days after such record date to provide any material
changes in the foregoing information as of such record date.




--------------------------------------------------------------------------------

     In determining whether a special meeting of stockholders has been requested
by the record holders of shares representing in the aggregate at least the
Requisite Percent, multiple Special Meeting Requests delivered to the Secretary
will be considered together only if each such Special Meeting Request
(x) identifies substantially the same purpose or purposes of the special meeting
and substantially the same matters proposed to be acted on at the special
meeting (in each case as determined in good faith by the Board of Directors),
and (y) has been dated and delivered to the Secretary within sixty (60) days of
the earliest date of such Special Meeting Requests. If the record holder is not
the signatory to the Special Meeting Request, such Special Meeting Request will
not be valid unless documentary evidence is supplied to the Secretary at the
time of delivery of such Special Meeting Request (or within ten (10) business
days thereafter) of such signatory’s authority to execute the Special Meeting
Request on behalf of the record holder. Any requesting stockholder may revoke
his, her or its Special Meeting Request at any time by written revocation
delivered to the Secretary at the principal executive offices of the
Corporation; provided, however, that if following such revocation (or any deemed
revocation pursuant to clause (iii) above), the unrevoked valid Special Meeting
Requests represent in the aggregate less than the Requisite Percent, there shall
be no requirement to hold a special meeting. The first date on which unrevoked
valid Special Meeting Requests constituting not less than the Requisite Percent
shall have been delivered to the Corporation is referred to herein as the
“Request Receipt Date.”

     (2) A Special Meeting Request shall not be valid if:

     (i) the Special Meeting Request relates to an item of business that is not
a proper subject for stockholder action under applicable law;

     (ii) the Request Receipt Date is during the period commencing ninety (90)
days prior to the first anniversary of the date of the immediately preceding
annual meeting and ending on the date of the next annual meeting;

     (iii) the purpose specified in the Special Meeting Request is not the
election of directors and an identical or substantially similar item (as
determined in good faith by the Board of Directors, a “Similar Item”) was
presented at any meeting of stockholders held within the twelve months prior to
the Request Receipt Date; or

     (iv) a Similar Item is included in the Corporation’s notice as an item of
business to be brought before a stockholder meeting that has been called but not
yet held or that is called for a date within ninety (90) days of the Request
Receipt Date.

     (3) A Stockholder Requested Special Meeting shall be held at such date and
time as may be fixed by the Board of Directors; provided, however, that the
Stockholder Requested Special Meeting shall be called for a date not more than
ninety (90) days after the Request Receipt Date.

     (4) Business transacted at any Stockholder Requested Special Meeting shall
be limited to (i) the purpose(s) stated in the valid Special Meeting Request(s)
received from the Requisite Percent of record holders and (ii) any additional
matters that the Board of Directors determines to include in the Corporation’s
notice of the meeting. If none of the stockholders who submitted the Special
Meeting Request appears or sends a qualified representative to present the
matters to be presented for consideration that were specified in the Stockholder
Meeting Request, the Corporation need not present such matters for a vote at
such meeting, notwithstanding that proxies in respect of such matter may have
been received by the Corporation.

4.

Notice of Meetings.  Written or printed notice, stating the place, day and hour
of the meeting and the purpose or purposes for which the meeting is called,
shall be prepared and delivered by the Corporation not less than ten (10) days
nor more than sixty (60) days before the date of the meeting, either personally
or by mail, to each stockholder of record entitled to vote at such meeting.  If
mailed, such notice shall be deemed to be delivered when deposited in the United
States mail with postage thereon prepaid, addressed to the stockholder at his
address as it appears on the stock transfer books of the Corporation.

5.

Quorum at Meetings of Stockholders.  Except as otherwise provided by law or the
Certificate of Incorporation, at any meeting of the stockholders, the presence
in person or by proxy of the holders of a majority in voting power of the
outstanding shares of capital stock entitled to vote at the meeting shall be
necessary and sufficient to constitute a quorum. Such a quorum, once
established, shall not be broken by the withdrawal of enough votes to leave less
than a quorum, and the votes present may continue to transact business until
adjournment. In the absence of a quorum, the stockholders so present may, by a
majority in voting power thereof, adjourn the meeting from time to time in the
manner provided in Article II, Section 6 of these Bylaws until a quorum shall
attend.

6.

Adjournments.  Any meeting of stockholders, annual or special, may adjourn from
time to time to reconvene at the same or some other place, and notice need not
be given of any such adjourned meeting if the time and place thereof are
announced at the meeting at which the adjournment is taken.  At the adjourned
meeting, the Corporation may transact any business which might have been
transacted at the original meeting.  If the adjournment is for more than 30
days, or if after the adjournment, a new record date is fixed for the adjourned
meeting, notice of the adjourned meeting shall be given to each stockholder of
record entitled to vote at the adjourned meeting.




2




--------------------------------------------------------------------------------




7.

Voting at Meetings of Stockholders.  Except as otherwise provided by or pursuant
to the provisions of the Certificate of Incorporation, each stockholder entitled
to vote at any meeting of stockholders shall be entitled to one vote for each
share held by such stockholder of capital stock which has voting power upon the
matter in question.  Shares of its own capital stock belonging to the
Corporation shall neither be entitled to vote nor be counted for quorum
purposes; provided, however, that the foregoing shall not limit the right of the
Corporation or any subsidiary of the Corporation to vote stock, including but
not limited to its own stock, held by it in a fiduciary capacity.  Voting at
meetings of stockholders need not be by written ballot.  At all meetings of
stockholders for the election of directors at which a quorum is present, a
plurality of the votes cast shall be sufficient to elect.  All other elections
and questions presented to the stockholders at a meeting at which a quorum is
present shall, unless otherwise provided by the Certificate of Incorporation,
these Bylaws, the rules or regulations of any stock exchange applicable to the
Corporation, applicable law or pursuant to any regulation applicable to the
Corporation or its securities, be decided by the affirmative vote of the holders
of a majority in voting power of the shares of capital stock of the Corporation
which are present in person or by proxy and entitled to vote thereon.

8.

Proxies.  Each stockholder entitled to vote at a meeting of stockholders or to
express consent to corporate action in writing without a meeting may authorize
another person or persons to act for such stockholder by proxy, but no such
proxy shall be voted or acted upon after 3 years from its date, unless the proxy
provides for a longer period.  A proxy shall be irrevocable if it states that it
is irrevocable and if, and only as long as, it is coupled with an interest
sufficient in law to support an irrevocable power.  A stockholder may revoke any
proxy which is not irrevocable by attending the meeting and voting in person or
by delivering to the Secretary a revocation of the proxy or a new proxy bearing
a later date.

9.

Fixing Date for Determination of Stockholders of Record.

(a)

In order that the Corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof (but
excluding any determination of stockholders entitled to express consent to
corporate action in writing without a meeting, which is discussed in Article II,
Section 11(b) below), entitled to call special meetings, or entitled to receive
payment of any dividend or other distribution or allotment of any rights, or
entitled to exercise any rights in respect of any change, conversion or exchange
of stock or for the purpose of any other lawful action, the Board of Directors
may fix a record date, which record date shall not precede the date upon which
the resolution fixing the record date is adopted by the Board of Directors, and
which record date: (1) in the case of determination of stockholders entitled to
vote at any meeting of stockholders or adjournment thereof, shall, unless
otherwise required by law, not be more than 60 nor less than 10 days before the
date of such meeting; and (2) in the case of any other action (excluding any
determination of stockholders entitled to express consent to corporate action in
writing without a meeting), shall not be more than 60 days prior to such other
action.  If no record date is fixed: (1) the record date for determining
stockholders entitled to notice of or to vote at a meeting of stockholders shall
be at the close of business on the day next preceding the day on which notice is
given, or, if notice is waived, at the close of business on the day next
preceding the day on which the meeting is held; and (2) the record date for
determining stockholders for any other purpose (excluding any determination of
stockholders entitled to express consent to corporate action in writing without
a meeting) shall be at the close of business on the day on which the Board of
Directors adopts the resolution relating thereto.

(b)

(i) The record date for determining stockholders entitled to express consent in
writing without a meeting, when (A) no prior action of the Board of Directors is
required by law and (B) when the stockholder of record seeking to take action by
such written consent does not need to solicit other stockholders pursuant to, or
in accordance with, Section 14(a) of the Securities Exchange Act of 1934
(“Exchange Act”), in order to have not less than the minimum number of votes
that would be necessary to authorize or take any action by written consent,
shall be the first date on which a signed written consent setting forth the
action taken or proposed to be taken is delivered to the Corporation in
accordance with applicable law.

(ii)

If prior action by the Board of Directors is required by law, the Board of
Directors may fix a record date for determining stockholders entitled to express
consent in writing without a meeting, which record date shall not precede the
date upon which the resolution fixing the record date is adopted by the Board of
Directors and which date shall not be more than 10 days after the date upon
which the resolution fixing the record date is adopted. If no record date has
been fixed by the Board of Directors and prior action by the Board of Directors
is required under the Delaware General Corporation Law, the record date for
determining stockholders entitled to consent to corporate action in writing
without a meeting shall be the close of business on the day on which the Board
of Directors adopts the resolution taking such prior action.

(iii)

If the stockholder of record seeks to solicit other stockholders pursuant to,
and in accordance with, Section 14(a) of the Exchange Act, to authorize or take
any action by written consent, the record date for determining stockholders
entitled to express consent in writing without a meeting shall be the record
date determined in accordance with Article II, Section 11(b).

(c)

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.




3




--------------------------------------------------------------------------------




10.

List of Stockholders Entitled to Vote.  At least 10 days before every meeting of
stockholders, a complete list of the stockholders entitled to vote at the
meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder,
shall be prepared by the Secretary.  Such list shall be open to the examination
of any stockholder, for any purpose germane to the meeting, for a period of at
least 10 days prior to the meeting, on a reasonably accessible electronic
network,  provided that the information required to gain access to such list is
provided with the notice of the meeting, or, during ordinary business hours at
the principal place of business of the Corporation.  Such list shall also be
produced and kept at the time and place of the meeting during the whole time
thereof and may be examined by any stockholder who is present.  Except as
otherwise required by law, the original or duplicate stock ledger shall be the
only evidence as to who are the stockholders entitled to examine such list or to
vote in person or by proxy at such meeting.

11.

Action By Written Consent of Stockholders.

(a)

Any action required or permitted to be taken at an annual or special meeting of
stockholders may be taken without a meeting, without prior notice and without a
vote, if a consent or consents in writing, setting forth the action so taken,
(i) shall be signed by holders of record on the record date of outstanding
shares of the Corporation having not less than the minimum number of votes that
would be necessary to authorize or take such action at a meeting at which all
shares entitled to vote thereon were present and (ii) shall be delivered to the
Secretary at the principal executive offices of the Corporation or otherwise
delivered to the Corporation in accordance with applicable law.  Every written
consent shall bear the date of the signature of each stockholder who signs the
consent, and no written consent shall be effective to take corporate action
unless, within sixty (60) days of the earliest dated valid consent delivered in
the manner described in this Article II, Section 11, written consents signed by
the requisite percentage of stockholders entitled to exercise such consent are
delivered to the Corporation in the manner described in this Article II, Section
11.  Only stockholders of record on the record date shall be entitled to consent
to corporate action in writing without a meeting.

(b)

As promptly as practicable after any written consents of stockholders of the
Corporation are received by the Corporation, the Secretary shall review and, if
the Secretary has determined that the Corporation has received a consent or
consents in writing signed by the holders of outstanding stock having not less
than the minimum number of votes that would be necessary to authorize or take
the action described in such consents, certify the results.

(c)

The Corporation shall give prompt written notice to the stockholders of the
Corporation of the taking of corporate action without a meeting by less than
unanimous written consent.

12.

Advance Notice of Stockholder Nominees for Director and Other Stockholder
Proposals.  

(a) 

The matters to be considered and brought before any annual or special meeting of
stockholders of the Corporation (other than a Stockholder Requested Special
Meeting) shall be limited to only such matters, including the nomination and
election of directors, as shall be brought properly before such meeting in
compliance with the procedures set forth in this Article II, Section 12.

(b)

For any matter to be properly brought before any annual meeting of stockholders,
the matter must be (i) specified in the notice of annual meeting given by or at
the direction of the Board of Directors, (ii) otherwise brought before the
annual meeting by or at the direction of the Board of Directors or (iii) brought
before the annual meeting in the manner specified in this Article II, Section
12(b) (x) by a stockholder that holds of record stock of the Corporation
entitled to vote at the annual meeting on such matter (including any election of
a director) or (y) by a person (a “Nominee Holder”) that holds such stock
through a nominee or “street name” holder of record of such stock and can
demonstrate to the Corporation such indirect ownership of, and such Nominee
Holder’s entitlement to vote, such stock on such matter.

     In addition to any other requirements under applicable law, the Certificate
of Incorporation and these Bylaws, persons nominated by stockholders for
election as directors of the Corporation and any other proposals by stockholders
shall be properly brought before an annual meeting of stockholders only if
notice of any such matter to be presented by a stockholder at such meeting (a
“Stockholder Notice”) shall be delivered to the Secretary at the principal
executive office of the Corporation not less than ninety (90) nor more than one
hundred and twenty (120) days prior to the first anniversary date of the annual
meeting for the preceding year; provided, however, that if and only if the
annual meeting is not scheduled to be held within a period that commences thirty
(30) days before and ends thirty (30) days after such anniversary date (an
annual meeting date outside such period being referred to herein as an “Other
Meeting Date”), such Stockholder Notice shall be given in the manner provided
herein by the later of (i) the close of business on the date ninety (90) days
prior to such Other Meeting Date or (ii) the close of business on the tenth
(10th) day following the date on which such Other Meeting Date is first publicly
announced or disclosed.

     Any stockholder desiring to nominate any person or persons (as the case may
be) for election as a director or directors of the Corporation at an annual
meeting of stockholders shall deliver, as part of such Stockholder Notice, a
statement in writing setting forth the name of the person or persons to be
nominated, the number and class of all shares of each class of stock of the
Corporation owned of record and beneficially by each such person, as reported to
such stockholder by such person, the factual information




4




--------------------------------------------------------------------------------

regarding each such person required by paragraphs (a), (e) and (f) of Item 401
of Regulation S-K adopted by the Securities and Exchange Commission, each such
person’s signed consent to serve as a director of the Corporation if elected,
such stockholder’s name and address, the number and class of all shares of each
class of stock of the Corporation owned of record and beneficially by such
stockholder and, in the case of a Nominee Holder, evidence establishing such
Nominee Holder’s indirect ownership of stock and entitlement to vote such stock
for the election of directors at the annual meeting. The Corporation may require
any proposed director nominee to furnish such other information as it may
reasonably require to determine the eligibility of such proposed nominee to
serve as an independent director of the Corporation and to comply with
applicable law. If a stockholder is entitled to vote only for a specific class
or category of directors at a meeting (annual or special), such stockholder’s
right to nominate one or more individuals for election as a director at the
meeting shall be limited to such class or category of directors.

     Any stockholder who gives a Stockholder Notice of any matter (other than a
nomination for director) proposed to be brought before an annual meeting of
stockholders shall deliver, as part of such Stockholder Notice, the text of the
proposal to be presented and a brief written statement of the reasons why such
stockholder favors the proposal and setting forth such stockholder’s name and
address, the number and class of all shares of each class of stock of the
Corporation owned of record and beneficially by such stockholder, any material
interest of such stockholder in the matter proposed (other than as a
stockholder), if applicable, and, in the case of a Nominee Holder, evidence
establishing such Nominee Holder’s indirect ownership of stock and entitlement
to vote such stock on the matter proposed at the annual meeting.

     As used in these Bylaws, shares owned “beneficially” shall mean all shares
which such person is deemed to beneficially own pursuant to Rules 13d-3 and
13d-5 under the Exchange Act.

     Notwithstanding any provision of this Article II, Section 12 to the
contrary, in the event that the number of directors to be elected to the Board
of Directors at the next annual meeting of stockholders is increased by virtue
of an increase in the size of the Board of Directors and either all of the
nominees for director at the next annual meeting of stockholders or the size of
the increased Board of Directors is not publicly announced or disclosed by the
Corporation at least one hundred (100) days prior to the first anniversary of
the preceding year’s annual meeting, a Stockholder Notice shall also be
considered timely hereunder, but only with respect to nominees to stand for
election at the next annual meeting as the result of any new positions created
by such increase, if it shall be delivered to a Secretary at the principal
executive office of the Corporation not later than the close of business on the
tenth day following the first day on which all such nominees or the size of the
increased Board of Directors shall have been publicly announced or disclosed.

     (c) For any matter to be properly brought before a special meeting of
stockholders, the matter must be set forth in the Corporation’s notice of such
meeting given by or at the direction of the Board of Directors or by the
Secretary pursuant to Article II, Section 4. In the event the Corporation calls
a special meeting of stockholders for the purpose of electing one or more
directors to the Board of Directors, any stockholder entitled to vote for the
election of such director(s) at such meeting may nominate a person or persons
(as the case may be) for election to such position(s) as are specified in the
Corporation’s notice of such meeting, but only if a Stockholder Notice
containing the information required by the third paragraph of Article II,
Section 12(b) hereof shall be delivered to the Secretary at the principal
executive office of the Corporation not later than the close of business on the
tenth (10th) day following the first day on which the date of the special
meeting and either the names of all nominees proposed by the Board of Directors
to be elected at such meeting or the number of directors to be elected shall
have been publicly announced or disclosed.

     (d) For purposes of this Article II, Section 12, a matter shall be deemed
to have been “publicly announced or disclosed” if such matter is disclosed in a
press release reported by the Dow Jones News Service, the Associated Press or a
comparable national news service, or in a document publicly filed by the
Corporation with the Securities and Exchange Commission.

     (e) In no event shall the postponement or adjournment of an annual meeting
already publicly noticed or a special meeting, or any announcement thereof,
commence a new period for the giving of notice as provided in this Article II,
Section 12. This Article II, Section 12 shall not apply to any stockholder
proposal made pursuant to Rule 14a-8 under the Exchange Act.

     (f) The chairman of any meeting of stockholders, in addition to making any
other determinations that may be appropriate to the conduct of the meeting,
shall have the power and duty to determine whether notice of nominees and other
matters proposed to be brought before a meeting has been duly given in the
manner provided in this Article II, Section 12 or Article II, Section 3, as
applicable and, if not so given, shall direct and declare at the meeting that
such nominees and other matters shall not be considered.

(g) Notwithstanding any provision of this Article II, Section 12 to the
contrary, a nomination by a stockholder of persons for election to the Board of
Directors may be submitted for inclusion in the Corporation’s proxy materials to
the extent required by rules adopted by the Securities and Exchange Commission
providing for such nominations and inclusion and interpretations thereof (“Proxy
Access Rules”), and, if such nomination is submitted under the Proxy Access
Rules, such submission:




5




--------------------------------------------------------------------------------




(i) in order to be timely, must be delivered to, or be mailed and received by,
the Secretary at the principal executive offices of the Corporation no later
than one hundred and twenty (120) calendar days before the date that the
Corporation mailed (or otherwise disseminated) its proxy materials for the prior
year’s annual meeting (or such other date as may be set forth in the Proxy
Access Rules for companies without advance notice bylaws);

(ii) in all other respects, must be made pursuant to, and in accordance with,
the terms of the Proxy Access Rules, as in effect at the time of the nomination,
or any successor rules or regulations of the Securities and Exchange Commission
then in effect; and

(iii) must provide the Corporation with any other information required by this
Article II, Section 12, by applicable binding law, the Certificate of
Incorporation or a resolution of the Board of Directors for nominations not made
under the Proxy Access Rules, except to the extent that requiring such
information to be furnished is prohibited by the Proxy Access Rules. The
provisions of this paragraph of this Article II, Section 12 do not provide
stockholders of the Corporation with any rights, nor impose upon the Corporation
any obligations, other than the rights and obligations set forth in the Proxy
Access Rules.

ARTICLE III

Board of Directors

1.

Number and Qualification.  The stockholders shall elect directors at each annual
meeting of stockholders.  Each of the directors shall hold office until the
annual meeting next after his election and until his successor shall be elected
and shall qualify, or until his death in office or his earlier resignation or
removal.  Directors need not be stockholders.

2.

Powers of Directors.  The business and affairs of the Corporation shall be
managed by or under the direction of the Board of Directors which may exercise
all the powers possessed by the Corporation itself and do all such lawful acts
and things as are not inconsistent with the laws of the State of Delaware, the
Certificate of Incorporation, or these Bylaws.  The Board of Directors shall
have authority from time to time to set apart out of any assets of the
Corporation otherwise available for dividends a reserve or reserves of working
capital, or for any such proper purpose or purposes, and to abolish or add to
any such reserve or reserves from time to time as the Board of Directors may
deem to be in the interests of the Corporation; and the Board of Directors shall
likewise have power, subject to the provisions of the Certificate of
Incorporation, to determine in its discretion what part of the earned surplus
and/or net assets of the Corporation in excess of such reserve or reserves shall
be declared in dividends and paid to the stockholders of the Corporation.

3.

Compensation of Directors.  The Board of Directors may from time to time by
resolution authorize the payment of fees or compensation, to the directors for
services as such to the Corporation, including, but not limited to, fees and
traveling expenses for attendance at all meetings of the Board of Directors or
of the committees, and determine the amount of such fees and compensation.
 Nothing herein contained shall be construed to preclude any director from
serving the Corporation in any other capacity and receiving compensation
therefor.

4.

Directors’ Meetings.  Meetings of the Board of Directors may be held either
within or outside the State of Delaware.

(a)

Regular meetings.  The Board of Directors may from time to time provide for the
holding of regular meetings, with or without notice, and may fix the times and
places at which such meetings are to be held.

(b)

Special Meetings.  Meetings other than regular meetings may be called at any
time by the Chairman and must be called by the Secretary upon the written
request of a majority of the directors then in office.

(c)

Notice.  Notice of all meetings shall state the time and place of such meeting,
but need not state the purposes thereof unless otherwise required by law, the
Certificate of Incorporation, the Bylaws, or the Board of Directors. Notice of
each meeting, other than regular meetings (unless otherwise required by the
Board of Directors), shall be given to each director by mailing the same to each
director at his residence or business address at least two days before the
meeting or by delivering the same to him personally or by telephone or means of
electronic transmission to him at least one day before the meeting unless, in
case of exigency, the President or Secretary shall prescribe a shorter notice to
be given personally or by telephone, facsimile transmission, or other means of
electronic transmission to all or any one or more of the directors at their
respective residences or places of business.

5.

Telephonic Meetings Permitted.  Members of the Board of Directors, or any
committee designated by the Board of Directors, may participate in a meeting
thereof by means of telephone conference or other communications equipment by
means of which all persons participating in the meeting can hear each other, and
participation in a meeting pursuant to this Bylaw shall constitute presence in
person at such meeting.




6




--------------------------------------------------------------------------------




6.

Quorum; Manner of Acting.  At all meetings of the Board of Directors, a quorum
shall be a majority of directors then in office. Except as herein otherwise
provided, and except as otherwise provided by applicable law or the Certificate
of Incorporation, a vote of a majority of the directors present at a meeting in
which a quorum is present shall constitute the act of the Board of Directors.

7.

Action by Unanimous Consent of Directors.  Unless otherwise restricted by the
Certificate of Incorporation or these Bylaws, any action required or permitted
to be taken at any meeting of the Board of Directors, or of any committee
thereof, may be taken without a meeting if all members of the Board of Directors
or such committee, as the case may be, consent thereto in writing or by
electronic transmission and the writing or writings or electronic transmissions
are filed with the minutes of proceedings of the Board of Directors or committee
in accordance with applicable law.

8.

Committees.  The Board of Directors by resolution may provide for such standing
or special committees as it deems desirable and may discontinue the same at its
pleasure. Subject to any applicable law, each committee shall consist of one or
more of the directors of the Corporation as determined by the Board of
Directors.   Each such committee shall have the powers and perform such duties,
not inconsistent with law, as may be assigned to it by the Board of Directors.

9.

Committee Rules.  Unless the Board of Directors otherwise provides, each
committee designated by the Board of Directors may make, alter and repeal rules
for the conduct of its business.  In the absence of such rules each committee
shall conduct its business in the same manner as the Board of Directors conducts
its business pursuant to Article III of these Bylaws.

ARTICLE IV

Officers

1.

Titles; Election.  The Board of Directors shall elect a President, one or more
Vice Presidents, a Secretary, a Treasurer, and such other officers as the Board
of Directors may from time to time deem advisable, all of whom shall hold office
at the pleasure of the Board of Directors and shall have such authority and
shall perform such duties as set forth in these Bylaws or as the Board of
Directors shall prescribe from time to time.  Any officer may be, but is not
required to be, a director of the Corporation.  Any two or more offices may be
held by the same person.

2.

Duties.  The Board of Directors may require any officer, agent or employee to
give bond for the faithful performance of this duties in such form and with such
sureties as the Board of Directors may require.  Subject to such extension,
limitations, and other provisions as the Board of Directors, the Certificate of
Incorporation or the Bylaws may from time to time prescribe, the following
officers shall have the following powers and duties.

(a)

President.  The President shall be the Chief Executive Officer of the
Corporation and shall have the general supervision of the business, affairs and
property of the Corporation and over its officers subject to the control of the
Board of Directors.  In the absence or inability to act of the Chairman, the
President shall preside at all meetings of the stockholders and the Board of
Directors and shall have and perform all the powers and duties of the Chairman,
subject to the control of the Board of Directors.  In general, the President
shall exercise the powers and authority and perform all of the duties commonly
incident to the office of President and shall have such other powers and perform
such other duties as may be assigned to him from time to time by the Board of
Directors.  The same individual may be elected or appointed Chairman of the
Board of Directors and President.

(b)

Vice President.  The Vice President or Vice Presidents shall perform such duties
as may be assigned to them by the Board of Directors and, in the absence or
disability of the President, the Vice Presidents in order of seniority shall
exercise all powers and duties pertaining to the office of the President.

(c)

Secretary.  The Secretary shall keep the minutes of all meetings of stockholders
and of the Board of Directors, give and serve all notices, attend to such
correspondence as may be assigned to him, keep in safe custody the seal of the
Corporation, and affix such seal to all such instruments properly executed as
may require it, and shall have such other duties and powers as the Board of
Directors shall prescribe from time to time.

(d)

Treasurer.  The Treasurer, in all cases subject to the direction of the Board of
Directors, shall have the care and custody of the monies, funds, valuable papers
and documents of the Corporation (other than his own bond, if any, which shall
be in the custody of the President), and shall have and exercise, under the
supervision of the Board of Directors, all the powers and duties commonly
incident to his office.  The Treasurer shall deposit all funds of the
Corporation in such bank or banks, trust company or trust companies, or with
such firm or firms doing a banking business as the Board of Directors shall
designate.  The Treasurer may endorse for deposit of collection all checks,
notes, etc. payable to the Corporation or to its order.  The Treasurer shall
keep accurate books of account of the Corporation’s transactions, which shall be
the property of the Corporation, and, together with all its property in his
possession, shall be subject at all times to the inspection and control of the
Board of Directors.  The Treasurer shall do and perform such other duties as may
from time to time be assigned to him by the Board of Directors.  The Treasurer
shall be subject in every way to the order of the Board of Directors and/or the
President and whenever the Board of Directors or President may require it, shall
prepare an account of all his transactions and of the financial condition of the
Corporation.




7




--------------------------------------------------------------------------------




(e)

Chairman of the Board of Directors.  The Chairman of the Board of Directors (the
“Chairman”) if appointed by the Board of Directors, when present shall preside
at all meetings of the stockholders and the Board of Directors.  The Chairman
shall perform such other duties as the Board of Directors may prescribe from
time to time.

3.

Delegation of Authority.  The Board of Directors may at any time delegate the
powers and duties of any officer for the time being to any other officer,
director or employee.

4.

Salaries.  The salaries of all officers shall be fixed by the Board of Directors
or a committee thereof.

ARTICLE V

Resignation, Removals and Vacancies

1.

Resignation.  Any director, officer, or agent may resign at any time by giving
written notice thereof to the Board of Directors, the President, or the
Secretary.  Any such resignation shall take effect at the time specified therein
or, if the time be not specified, upon receipt thereof; and unless otherwise
specified therein, the acceptance of any resignation shall not be necessary to
make it effective.

2.

Removals.  At a special meeting called for such purpose or by written consent in
lieu thereof, the stockholders of the Corporation may by vote of the majority of
the issued and outstanding shares of the capital stock entitled to vote
generally in the election of directors, remove from office, with or without
cause, any director elected by such holders, and elect his or her successor,
unless otherwise provided by law or the Certificate of Incorporation; provided,
that, directors who are elected solely by the holders of a class or multiple
classes of preferred stock, par value $0.01 per share, of the Corporation (the
“Preferred Stock”), may only be removed from such office by vote of the majority
of the issued and outstanding shares of such class or classes of Preferred Stock
 The Board of Directors may remove from office any officer of the Corporation
with or without cause.  The Board of Directors from time to time may delegate to
any other officer or to any director the powers and duties of any other officer.

3.

Vacancies.  Unless otherwise provided by law or the Certificate of
Incorporation, any newly created directorship or any vacancy occurring in the
Board of Directors for any cause shall only be filled by the stockholders of the
Corporation at a special meeting of the stockholders called for such purpose or
by written consent in lieu of such a special meeting; provided, that, vacancies
to any directorships created by the death, resignation, removal or otherwise of
any director who was elected only by the holders of a class or multiple classes
of Preferred Stock may only be filled by the holders of such class or classes of
Preferred Stock; provided, further, that any vacancy created by the death,
resignation, disqualification or removal of a member of the Board of Directors
may be filled by a majority of the remaining directors in accordance with
Section 3.1(iii) of that certain Stockholders Agreement, dated as of the date of
adoption of these Bylaws, among the Corporation, Infinity Capital Partners,
L.P., Infinity Capital, LLC, Infinity Management, LLC, Shoulda Partners L.P. and
Michael Feinsod, a copy of which is on file at the principal executive office of
the Company.  Each director elected as provided in the prior sentence shall hold
office until the expiration of the term of office of the director whom he or she
has replaced or until his or her successor is elected and qualified.  Any
vacancy occurring in any office of the Corporation by death, resignation,
removal or otherwise may be filled for the unexpired portion of the term by the
Board of Directors at any regular or special meeting.  

ARTICLE VI

Capital Stock

1.

Certificates of Stock.  The shares of the Corporation shall be represented by
certificates; provided, that the Board of Directors may provide by resolution or
resolutions that some or all of any or all classes or series of stock shall be
uncertificated shares.  Any such resolution shall not apply to shares
represented by a certificate until such certificate is surrendered to the
Corporation.  Any such certificates shall be signed by the President or a Vice
President and by the Treasurer or an Assistant Treasurer or by the Secretary or
an Assistant Secretary.  Any of such signatures may be in facsimile. In case any
officer who has signed, or whose facsimile signature has been used on a
certificate has ceased to be an officer before the certificate has been
delivered, such certificate may nevertheless be adopted and issued and delivered
by the Corporation, or its transfer agent, as though the officer who signed such
certificate or certificates, or whose facsimile signature or signatures shall
have been used thereon, had not ceased to be such officer of the Corporation.

2.

Lost Certificates.  In case of loss or mutilation or theft or destruction of a
certificate of capital stock of this Corporation, a duplicate certificate may be
issued upon such terms as the Board of Directors may determine.




8




--------------------------------------------------------------------------------




ARTICLE VII

Fiscal Year, Bank Deposits, Checks, etc.

1.

Fiscal Year.  The fiscal year of the Corporation will commence on such date as
the Board of Directors may by resolution designate.

2.

Bank Deposits, Checks, Etc.  The funds of the Corporation shall be deposited in
the name of the Corporation in such banks or trust companies as the Board of
Directors may from time to time designate. All checks, drafts, notes, or other
obligations for the payment of money shall be signed by such persons as the
Board of Directors from time to time by resolution may direct or authorize.

ARTICLE VIII

Books and Records

1.

Place of Keeping Books.  Unless otherwise expressly required by the laws of
Delaware, the books and records of this Corporation may be kept outside of the
State of Delaware at such place or places as may be designated from time to time
by the Board of Directors.

2.

Examination of Books.  Except as otherwise provided by law, the Certificate of
Incorporation or in these Bylaws, the Board of Directors shall have the power to
determine from time to time whether and to what extent and at what times and
places and under what conditions and regulations the accounts, records and books
of this Corporation, or any of them, shall be open to the inspection of the
stockholders, and no stockholder shall have any right to inspect any account or
book or document of this Corporation except as prescribed by statute or
authorized by express resolution of the stockholders or of the Board of
Directors.

ARTICLE IX

Notices

1.

Requirements of Notice.  Whenever notice is required to be given by law or these
Bylaws, it shall not mean personal notice unless so specified, but such notice
may be given in writing by depositing the same in a post office or letter box,
postpaid and addressed to the person to whom such notice is directed at the
address of such person on the records of the Corporation, and such notice shall
be deemed given at the time when the same shall be thus mailed.

2.

Waivers.  Any waiver of notice, given by the person entitled to notice, whether
before or after the time stated therein, shall be deemed equivalent to notice.
 Attendance of a person at a meeting shall constitute a waiver of notice of such
meeting, except when the person attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business
because the meeting is not lawfully called or convened.  Neither the business to
be transacted at nor the purpose of any regular or special meeting of the
stockholders, directors, or members of a committee of directors need be
specified in a waiver of notice.

ARTICLE X

Seal

The corporate seal of the Corporation shall be circular in form and shall
contain the name of the Corporation, the year of its creation, and the words,
“Corporate Seal, Delaware.”

ARTICLE XI

Powers of Attorney

The Board of Directors may authorize one or more of the officers of the
Corporation to execute powers of attorney delegating to named representatives or
agents power to represent or act on behalf of the Corporation, with or without
power of substitution.




9




--------------------------------------------------------------------------------




ARTICLE XII

Indemnification of Directors and Officers

1.

Indemnification granted.  The Corporation shall indemnify and hold harmless, to
the fullest extent permitted by applicable law as it presently exists or may
hereafter be amended, any person (a “Covered Person”) who was or is made or is
threatened to be made a party or is otherwise involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“proceeding”), by reason of the fact that he or she, or a person for whom he or
she is the legal representative, is or was a director or officer of the
Corporation or, while a director or officer of the Corporation, is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or nonprofit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses (including
attorneys’ fees) reasonably incurred by such Covered Person.  It is not intended
that the provisions of this article be applicable to, and they are not to be
construed as granting indemnity with respect to, matters as to which
indemnification would be in contravention of the laws of the State of Delaware
or of the United States of America whether as a matter of public policy or
pursuant to statutory provision.

2.

Prepayment of Expenses.  The Corporation shall to the fullest extent not
prohibited by applicable law pay the expenses (including attorneys’ fees)
incurred by a Covered Person in defending any proceeding in advance of its final
disposition provided that the Corporation receives a written undertaking by the
Covered Person to reimburse the Corporation if it shall ultimately be determined
that the standards of conduct necessary for indemnification have not been met.

3.

Claims.  If a claim for indemnification (following the final disposition of such
action, suit or proceeding) or advancement of expenses under this Article XII is
not paid in full within 30 days after a written claim therefor by the Covered
Person has been received by the Corporation, the Covered Person may file suit to
recover the unpaid amount of such claim and, if successful in whole or in part,
shall be entitled to be paid the expense of prosecuting such claim to the
fullest extent permitted by law.  In any such action the Corporation shall have
the burden of proving that the Covered Person is not entitled to the requested
indemnification or advancement of expenses under applicable law.

4.

Subrogation.  Any Covered Person entitled to indemnification, advancement of
expenses and/or insurance, in each case pursuant to this Article XII, and that
is an officer, employee, partner or advisor of Renova US Holdings Ltd. or its
affiliates other than the Corporation and its subsidiaries (collectively
“Renova” and each such Covered Person, a “Renova Indemnitee”), may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
or on behalf of Renova and/or its Affiliates, excluding the Corporation and its
Subsidiaries (collectively, the “Fund Indemnitors”).  Notwithstanding anything
to the contrary in these Bylaws or otherwise: (i) the Corporation is the
indemnitor of first resort (i.e., the Corporation’s obligations to each Renova
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by each Renova Indemnitee are secondary), (ii) the Corporation will be
required to advance the full amount of expenses incurred by each Renova
Indemnitee and will be liable for the full amount of all liabilities, expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by this Article XII, without regard to any rights each
Renova Indemnitee may have against the Fund Indemnitors, and (iii) the
Corporation irrevocably waives, relinquishes and releases the Fund Indemnitors
from any and all claims against the Fund Indemnitors for contribution,
subrogation or any other recovery of any kind in respect thereof.
 Notwithstanding anything to the contrary in these Bylaws or otherwise, no
advancement or payment by the Fund Indemnitors on behalf of a Renova Indemnitee
with respect to any claim for which such Renova Indemnitee has sought
indemnification or advancement of expenses from the Corporation will affect the
foregoing and the Fund Indemnitors will have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of such Renova Indemnitee against the Corporation.  The Fund
Indemnitors are express third party beneficiaries of the terms of this Article
XII.

5.

Amendment or Repeal.  Any repeal or modification of the foregoing provisions of
this Article XII shall not adversely affect any right or protection hereunder of
any Covered Person in respect of any act or omission occurring prior to the time
of such repeal or modification.

6.

Other Indemnification and Prepayment of Expenses.  The rights of indemnification
and prepayment of expenses shall not be deemed exclusive of any other rights to
which a Covered Person indemnified herein may be entitled by the Certificate of
Incorporation, or any agreement, vote of stockholders or disinterested directors
or otherwise, and shall continue as to a Covered Person who has ceased to be a
director, officer, designated officer, employee or agent and shall inure to the
benefit of the heirs, executors, administrators and other legal representatives
of such Covered Person.  This Article XII shall not limit the right of the
Corporation, to the extent and in the manner permitted by law, to indemnify and
to advance expenses to persons other than Covered Persons when and as authorized
by appropriate corporate action.




10




--------------------------------------------------------------------------------




ARTICLE XIII

Amendments

These Bylaws may be altered, amended or repealed, and any new Bylaws may be
made, only by the stockholders of the Corporation.





11







--------------------------------------------------------------------------------




EXHIBIT IV




REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of ____, 2011, by and
among Ameritrans Capital Corporation, a Delaware corporation (the “Company”) and
Renova US Holdings, Ltd., a company incorporated under the laws of the Bahamas
(the “Purchaser”).

WHEREAS, in connection with the Stock Purchase Agreement, dated as of _____,
2011 (the “Purchase Agreement”), by and between the Company and the Purchaser,
among other things, the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Purchaser, and the
Purchaser has agreed to purchase, (i) the Initial Purchased Stock (as such term
is defined in the Purchase Agreement) and (ii) the Additional Purchased Stock
(as such term is defined in the Purchase Agreement); and

WHEREAS, in consideration of the agreements of the Purchaser set forth in the
Purchase Agreement, the Company has approved the granting of certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder (collectively, the “Securities Act”) to the
Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
hereby agree as follows:

1.

DEFINITIONS.

(a)

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

(b)

As used in this Agreement, the following terms shall have the following
meanings:

(i)

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

(ii)

“Holder” shall mean any holder of Registrable Securities.

(iii)

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

(iv)

“Register,” “Registered,” and “Registration” refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis, and the
declaration or ordering of effectiveness of such Registration Statement by the
United States Securities and Exchange Commission (the “SEC”).

(v)

“Registrable Securities” means the (a) Initial Purchased Stock, (b) Additional
Purchased Stock, (c) any shares of capital stock issued or issuable as a
dividend or other distribution on or in exchange for or otherwise with respect
to any of the foregoing, and (d) any securities issued or issuable upon any
stock split, recapitalization or similar event with respect to the foregoing;
provided, however, that no such securities shall be deemed Registrable
Securities for purposes of this Agreement to the extent that such securities (A)
have been sold to the public under a Registration Statement or pursuant to Rule
144 under the Securities Act; (B) have been sold, transferred or otherwise
disposed of in a transaction in which its rights under an applicable
Registration Rights Agreement were not validly assigned in accordance with the
applicable terms thereof; or (C) may be immediately sold to the public without
registration or restriction (including without limitation as to volume by each
holder thereof) under the Securities Act.

(vi)

“Registration Statement(s)” means a registration statement(s) of the Company
under the Securities Act required to be filed hereunder.

(vii)

“Selling Holder” means, with respect to any Registration Statement, any holder
of Registrable Securities to be registered under such Registration Statement in
accordance with the terms of this Agreement.

(viii)

“Trading Day” means any day on which the Common Sock is traded for any period on
the NASDAQ Capital Market, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.




--------------------------------------------------------------------------------




2.

REGISTRATION.

(a)

DEMAND REGISTRATION.

(i)

The Purchaser may, at any time deliver to the Company up to two (2) written
notices (each, a “Demand Notice”) requesting that the Company register all or
any portion of the Registrable Securities that have previously been issued and
have not been registered.

(ii)

In the event that the Company receives a Demand Notice, the Company shall
prepare and file with the SEC, a Registration Statement on Form N-2 (or, if Form
N-2 is not then available, on such other form as is available to effect such a
registration) covering the resale of the Registrable Securities held by the
Selling Holders (a “Demand Registration”).  The Company may also Register shares
of the Company’s capital stock for sale for its own account (the “Company
Securities”) or shares of the Company’s capital stock for sale for the accounts
of other security holders (the “Additional Securities”) as it shall desire.

(iii)

After filing the initial Registration Statement with respect to the Additional
Registrable Securities pursuant to Section 2(a)(ii) hereof, the Company shall
use commercially reasonable efforts to cause such initial Registration Statement
to become effective under the Securities Act as soon as practicable thereafter.
 

(iv)

Notwithstanding the registration obligations set forth herein in the event that
the SEC informs the Company that all of the Registrable Securities, Company
Securities and Additional Securities cannot, as a result of the application of
Rule 415 under the Securities Act, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly
(1) inform each of the Selling Holders thereof and file amendments to the
applicable Registration Statement with respect to the Registrable Securities,
Company Securities and Additional Securities as required by the SEC and/or
(2) withdraw the applicable Registration Statement and file a new registration
statement, in either case covering the maximum number of Registrable Securities,
Company Securities and Additional Securities permitted to be registered by the
SEC, on Form N-2 or such other form available to register for resale the
Registrable Securities and Additional Securities as a secondary offering.
Notwithstanding any other provision of this Agreement, if any SEC guidance
imposes a limitation on the number of securities permitted to be registered on a
particular Registration Statement (and notwithstanding that the Company used
reasonable best efforts to advocate to the SEC for the registration of all or a
greater number of securities), the number of Registrable Securities, Company
Securities and Additional Securities to be registered on such Registration
Statement shall be reduced in the following order: (A) first the number of
Additional Securities sought to be registered, (B), second the number of
Registrable Securities sought to be registered and (C) third, the number of
Company Securities sought to be registered (each, a “Registration Cut Back”);
provided, that, no registration in connection with which 25% or more of the
Purchaser’s Registrable Securities that were included in the applicable Demand
Notice are subject to the Registration Cut Back shall constitute a Demand
Registration for purposes of the limit of two (2) Demand Notices subject to
Section 2(a)(i) hereof.  

(b)

PIGGY-BACK REGISTRATIONS.  If at any time after the date hereof and prior to the
expiration of the Registration Period (as hereinafter defined) the Company shall
determine to file with the SEC a Registration Statement relating to an offering
for its own account or the account of others under the Securities Act of any of
its equity securities (other than on Form S-4 or Form S-8 or their equivalents)
(a “Piggyback Eligible Registration Statement”), the Company shall send to each
Holder written notice of such determination and, if within fifteen (15) days
after the effective date of such notice, a Holder shall so request in writing,
the Company shall include in such Piggyback Eligible Registration Statement all
or any part of the Registrable Securities then outstanding that such Holder
requests to be registered, except that if, in connection with any underwritten
public offering for the account of the Company, the managing underwriter(s)
thereof shall impose a limitation on the number of Registrable Securities which
may be included in the Piggyback Eligible Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Piggyback Eligible Registration Statement
only such limited portion of the Registrable Securities with respect to which a
Holder has requested inclusion hereunder as the underwriter shall permit.  The
registration of any Registrable Securities on behalf of Holders pursuant to this
Section 2(b) shall be subject to Registration Cut Backs pursuant to Section
2(a)(iv) of this Agreement.  

3.

OBLIGATIONS OF THE COMPANY. In connection with the registration of the
Registrable Securities, the Company shall have the following obligations:

(a)

The Company shall (i) prepare and file with the SEC the Registration
Statement(s) required pursuant to Section 2(a), and thereafter use commercially
reasonable efforts to cause each such Registration Statement(s) relating to the
applicable Registrable Securities to become effective as soon as practicable
after such filing, and (ii) subject to Section 3(k) hereof, shall use
commercially reasonable efforts to keep each such Registration Statement(s)
current and effective pursuant to Rule 415 at all times until such date as the
Registrable Securities registered thereunder cease to be Registrable Securities
(the “Registration Period”), which Registration Statement(s) (including any
amendments or supplements thereto and prospectuses contained therein), except
for information provided by a Holder or any transferee of a Holder pursuant to
Section 4(a), shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein, or necessary to make the
statements therein not misleading.




2




--------------------------------------------------------------------------------




(b)

Subject to Section 3(k) hereof, the Company shall, during the Registration
Period, comply with the provisions of the Securities Act applicable to the
Company with respect to the disposition of all Registrable Securities of the
Company covered by each Registration Statement until the earlier of (i) such
time as all of such Registrable Securities have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in each Registration Statement, and (ii) the Registrable Securities
registered thereunder cease to be Registrable Securities.  

(c)

The Company shall furnish or otherwise make available to each Holder and its
legal counsel (i) promptly after the same is prepared and publicly distributed,
filed with the SEC, or received by the Company, one copy of each Registration
Statement and any amendment thereto, each preliminary prospectus and prospectus
and each amendment or supplement thereto, and, in the case of a Registration
Statement referred to in Section 2(a), each letter written by or on behalf of
the Company to the SEC or the staff of the SEC, and each item of correspondence
from the SEC or the staff of the SEC, in each case relating to such Registration
Statement (other than any portion of any thereof which contains material
non-public information or information for which the Company has sought or
intends to seek confidential treatment), and (ii) such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as a Holder may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by a
Holder. The Company will promptly notify each Holder by facsimile or email of
the effectiveness of each Registration Statement or any post-effective
amendment. The Company will promptly respond to any and all comments received
from the SEC, with a view towards causing each Registration Statement or any
amendment thereto to be declared effective by the SEC as soon as practicable and
shall file an acceleration request as soon as practicable, but no later than
five (5) business days, following the later of (i) resolution or clearance of
all SEC comments or, if applicable, notification by the SEC that any such
Registration Statement or any amendment thereto will not be subject to review
and (ii) the date the Company is notified in writing of any comments (or that
there are no comments), to the Company’s request for acceleration.

(d)

The Company shall use commercially reasonable efforts to (i) register and
qualify, in any jurisdiction where registration and/or qualification is
required, the Registrable Securities covered by the Registration Statements
under such other securities or “blue sky” laws of such jurisdictions in the
United States as a Holder shall reasonably request in writing, (ii) prepare and
file in those jurisdictions such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions, provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (A) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (B) subject itself
to general taxation in any such jurisdiction, or (C) file a general consent to
service of process in any such jurisdiction.

(e)

Subject to Section 3(k) hereof, as promptly as practicable after becoming aware
of such event, the Company shall notify each Holder who holds Registrable
Securities of the happening of any event, as a result of which the prospectus
included in any Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
use its commercially reasonable efforts promptly to prepare a supplement or
amendment to any Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
each Holder as such Holder may reasonably request.

(f)

The Company shall use commercially reasonable efforts to prevent the issuance of
any stop order or other suspension of effectiveness of any Registration
Statement, and, if such an order is issued, to obtain the withdrawal of such
order at the earliest practical moment and to notify each Holder who holds
Registrable Securities being sold (or, in the event of an underwritten offering,
the managing underwriters) of the issuance of such order and the resolution
thereof.

(g)

The Company shall use commercially reasonable efforts to cause all the
Registrable Securities covered by each Registration Statement to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange.

(h)

The Company shall cooperate with each Holder who holds Registrable Securities
being offered and the managing underwriter or underwriters as reasonably
requested by them with respect to an applicable Registration Statement, if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any restrictive legends) representing Registrable Securities sold pursuant to
such Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the managing underwriter or
underwriters, if any, or a Holder may reasonably request and registered in such
names as the managing underwriter or underwriters, if any, or a Holder may
request, and, within ten (10) business days after a Registration Statement which
includes Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel selected by the Company to deliver,
to the transfer agent for the Registrable Securities (with copies to each
Holder) an appropriate instruction and an opinion of such counsel in the form
required by the transfer agent in order to issue such Registrable Securities
free of restrictive legends upon the resale of such Registrable Securities
pursuant to such Registration Statement.




3




--------------------------------------------------------------------------------




(i)

At the reasonable request of a Holder, the Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
a Registration Statement and any prospectus used in connection with the
Registration Statement as may be necessary in order to make reasonable changes
to the plan of distribution set forth in such Registration Statement.

(j)

If required by the Financial Industry Regulatory Authority, Inc. (“FINRA”)
Corporate Financing Department, the Company shall promptly effect a filing with
FINRA pursuant to FINRA Rule 5110 with respect to the public offering
contemplated by resales of securities under the Registration Statement (an
“Issuer Filing”), and pay the filing fee required by such Issuer Filing. The
Company shall use commercially reasonable efforts to pursue the Issuer Filing
until the FINRA issues a letter confirming that it does not object to the terms
of the offering contemplated by the Registration Statement.

(k)

Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the SEC, the Company may
delay or suspend the effectiveness of any Registration Statement or the use of
any prospectus forming a part of the Registration Statement, in its sole
discretion, due to the non-disclosure of material, non-public information
concerning the Company, the disclosure of which at the time is not in its best
interest, in the good faith opinion of the Company (a “Grace Period”); provided,
that the Company shall promptly notify each Holder in writing of the existence
of a Grace Period in conformity with the provisions of this Section 3(k) and the
date on which the Grace Period will begin (such notice, a “Commencement
Notice”); and, provided further, that no Grace Period shall exceed forty-five
(45) days, and such Grace Periods shall not exceed an aggregate total of ninety
(90) days during any 12-month period. For purposes of determining the length of
a Grace Period above, the Grace Period shall begin on and include the date
specified by the Company in the Commencement Notice and shall end on and include
the date each Holder receives written notice of the termination of the Grace
Period by the Company (which notice may be contained in the Commencement
Notice). The provisions of Sections 3(a)(ii), 3(b) and 3(e) hereof shall not be
applicable during any Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by Sections 3(a)(ii), 3(b) and 3(e) with respect to
the information giving rise thereto unless such material, non-public information
is no longer applicable.

(l)

Notwithstanding anything to the contrary herein, a delay in the effectiveness of
any Registration Statement caused solely by the filing of a request for
confidential treatment shall not be deemed a breach of the Company’s obligations
set forth herein.

4.

OBLIGATIONS OF THE HOLDER. In connection with the registration of any
Registrable Securities, each Holder of such Registrable Securities shall have
the following obligations; provided, however, that solely the Purchaser (and no
other Holder) shall have the obligation set forth in subsection (b) of this
Section 4:

(a)

It shall be a condition precedent to the obligations of the Company to complete
a Registration pursuant to this Agreement with respect to the Registrable
Securities of a Holder that such Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) business days prior to the
first anticipated filing date of a Registration Statement under which
Registrable Securities will be registered, the Company shall notify each Holder
of the information the Company requires from such Holder. Any such information
shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein not misleading. A Holder must provide such information to the Company at
least two (2) business days prior to the first anticipated filing date of such
Registration Statement if such Holder elects to have any Registrable Securities
included in the Registration Statement.

(b)

The Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of each Registration Statement hereunder, unless
the Purchaser has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c)

In the event of an underwritten offering pursuant to Section 2(b) in which any
Registrable Securities are to be included, each Holder agrees to enter into and
perform such Holder’s obligations under an underwriting agreement, in usual and
customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities, unless the Holder has
notified the Company in writing of the Holder’s election to exclude all of the
Holder’s Registrable Securities from such Registration Statement.

(d)

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 3(e), 3(f) or 3(k), the
Holder will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Holder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(e) or 3(f) or notice from the Company of
the termination of the Grace Period, and, if so directed by the Company, the
Holder shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.




4

--------------------------------------------------------------------------------




(e)

Each Holder agrees that it will not effect any disposition or other transfer of
the Registrable Securities that would constitute a sale within the meaning of
the Securities Act other than transactions exempt from the registration
requirements of the Securities Act or pursuant to, and as contemplated in, a
Registration Statement, and that it will promptly notify the Company of any
material changes in the information set forth in a Registration Statement
furnished by or regarding such Holder or its plan of distribution other than
changes in the number of shares beneficially owned.

5.

REMEDIES.  In the event of a breach by the Company of its obligations under this
Agreement, each Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Agreement.

6.

EXPENSES OF REGISTRATION. All expenses of the Company incurred in connection
with registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualification fees,
printers and accounting fees and the fees and disbursements of counsel for the
Company, shall be borne by the Company. All expenses of the Holders incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, underwriting discounts and commissions and
legal expenses incurred by any Holder for review of any Registration Statement,
shall be borne by the applicable Holder.

7.

INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

(a)

The Company will indemnify, hold harmless and defend (i) each Holder and
(ii) the directors, officers, partners, managers, members, employees, agents and
each person who controls each Holder within the meaning of the Securities Act or
the Exchange Act, if any, (each, an “Indemnified Person”), against any joint or
several losses, claims, damages, liabilities or expenses (collectively, together
with actions, proceedings or inquiries by any regulatory or self-regulatory
organization, whether commenced or threatened, in respect thereof, “Claims”) to
which any of them may become subject insofar as and only to the extent that such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder, in each case relating to the offer or sale of the
Registrable Securities (the matters in the foregoing clauses (i) through
(iii) being, collectively, “Violations”). The Company shall reimburse the
Indemnified Person, promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 7(a): (A) shall not apply to a Claim arising
out of or based upon a Violation only to the extent that such Violation occurs
in reliance upon and in conformity with information furnished in writing to the
Company by any Indemnified Person expressly for inclusion in such Registration
Statement or any such amendment thereof or supplement thereto; (B) with respect
to any preliminary prospectus, shall not inure to the benefit of any such Person
from whom the Person asserting any such Claim purchased the Registrable
Securities that are the subject thereof (or to the benefit of any Person
controlling such Person) if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected in the prospectus, as then
amended or supplemented, if such prospectus was timely made available by the
Company pursuant to Section 3(c), and the Indemnified Person was promptly
advised in writing not to use the incorrect prospectus prior to the use giving
rise to a Violation; (C) shall not be available to the extent such Claim is
based on a failure of the Indemnified Person to deliver or to cause to be
delivered the prospectus made available by the Company, including a corrected
prospectus, if such prospectus or corrected prospectus was timely made available
by the Company pursuant to Section 3(e); and (D) shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Company. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by a Holder
pursuant to Section 9 and shall be binding on any transferee.

(b)

Promptly after receipt by an Indemnified Person under this Section 7 of notice
of the commencement of any action (including any governmental action), such
Indemnified Person shall, if a Claim in respect thereof is to be made against
the Company under this Section 7, deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnified
Person, as the case may be; provided, however, that an Indemnified Person shall
have the right to retain its own counsel with the reasonable fees and expenses
to be paid by the Company, if, in the reasonable opinion of counsel for a
Holder, the representation by such counsel of the Indemnified Person and the
Company would be inappropriate due to actual or potential material differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding. The Company shall pay for only one separate
legal counsel for the Indemnified Persons, and such legal counsel shall be
selected by the Holders. The failure to deliver written notice to the Company
within a reasonable time of the commencement of any




5

--------------------------------------------------------------------------------

such action shall not relieve the Company of any liability to the Indemnified
Person under this Section 7, except to the extent that the Company is actually
prejudiced in its ability to defend such action. The indemnification required by
this Section 7 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as such expense, loss, damage or
liability is incurred and is due and payable.

(c)

Each Holder will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees, agents and
each person who controls the Company within the meaning of the Securities Act or
the Exchange Act, if any (each, a “Company Indemnified Person”), against any
joint or several losses, claims, damages, liabilities or expenses (collectively,
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened, in respect
thereof, “Indemnity Claims”) to which any of them may become subject insofar as
and only to the extent that such Indemnity Claims arise out of or are based upon
a Violation due to the inclusion by the Company in a Registration Statement of
false or misleading information about such Holder, where such information was
furnished in writing to the Company by such Holder expressly for inclusion in
such Registration Statement.  Such Holder shall reimburse the Company
Indemnified Person, promptly as such expenses are incurred and are due and
payable, for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim, provided,
however, that the indemnity agreement contained in this Section 7(c) and the
agreement with respect to contribution contained in Section 8 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Holder and which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Holder
shall be liable under this Section 7(c) for only that amount of a Claim as does
not exceed the net amount of proceeds received by the Holder as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company Indemnified Person. Notwithstanding anything
to the contrary contained herein, the indemnification agreement contained in
this Section 7(c) with respect to any preliminary prospectus shall not inure to
the benefit of any Company Indemnified Person if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
on a timely basis in the prospectus, as then amended or supplemented.

(d)

Promptly after receipt by a Company Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if a Claim in respect thereof is to be
made against a Holder under this Section 7, deliver to such Holder a written
notice of the commencement thereof, and such Holder shall have the right to
participate in, and, to the extent the Holder so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Holder and the
Company Indemnified Person, as the case may be, provided, however, that a
Company Indemnified Person shall have the right to retain its own counsel with
the reasonable fees and expenses to be paid by the applicable Holder, if, in the
reasonable opinion of counsel for the Company, the representation by such
counsel of the Company Indemnified Person and such Holder would be inappropriate
due to actual or potential material differing interests between such Company
Indemnified Person and any other party represented by such counsel in such
proceeding. A Holder shall pay for only one separate legal counsel for the
Company Indemnified Persons, and such legal counsel shall be selected by
Company. The failure to deliver written notice to a Holder within a reasonable
time of the commencement of any such action shall not relieve the Holder of any
liability to the Company Indemnified Person under this Section 7, except to the
extent that the Holder is actually prejudiced in its ability to defend such
action. The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.

8.

CONTRIBUTION. To the extent any indemnification by the Company or a Holder is
prohibited or limited by law, each of the Company and each Holder agrees to make
the maximum contribution with respect to any amounts for which it would
otherwise be liable under Section 7 to the fullest extent permitted by law,
based upon a comparative fault standard, that (i) no Person that is guilty of
fraudulent misrepresentation (within the meaning Section 11(f) of the Securities
Act) in connection with such sale shall be entitled to contribution from any
Person who was not guilty of fraudulent misrepresentation; and (ii) contribution
by a Holder shall be limited in amount to the net amount of proceeds received by
the Holder from the sale of such Registrable Securities pursuant to a
Registration Statement.

9.

ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement shall be
automatically assignable by each Holder to any permitted transferee of all or
any portion of such Holder’s Registrable Securities if: (i) the Holder agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, and (iii) at or before
the time the Company receives the written notice contemplated by clause (ii) of
this sentence, the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions contained herein. In the event that a Holder
transfers all or any portion of its Registrable Securities pursuant to this
Section, the Company shall have at least ten (10) Trading Days following the
receipt of such notice to file any amendments or supplements necessary to keep a
Registration Statement current and effective pursuant to Rule 415.




6




--------------------------------------------------------------------------------




10.

AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with written consent
of the Company and each Holder. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon each of the Holders and the Company.

11.

TERMINATION OF RIGHTS AND OBLIGATIONS. The obligations of the Company pursuant
to the terms of this Agreement, other than the obligations set forth in
Sections 6, 7, 8, 11 and 12, shall terminate upon the date upon which all
Registrable Securities held by a Holder cease to be Registrable Securities.  

12.

MISCELLANEOUS.

(a)

A person or entity is deemed to be a holder of Registrable Securities whenever
such person or entity owns of record or beneficially through a “street name”
holder such Registrable Securities. If the Company receives conflicting
instructions, notices or elections from two or more persons or entities with
respect to the same Registrable Securities, the Company shall act upon the basis
of instructions, notice or election received from the registered owner of such
Registrable Securities.

(b)

Any notices required or permitted to be given under the terms hereof shall be in
writing and shall be deemed given only if sent by certified or registered mail
(return receipt requested) or delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile and shall be effective
five days after being placed in the mail, if mailed by regular United States
mail, or upon receipt, if delivered personally or by courier (including a
recognized overnight delivery service) or by facsimile, in each case addressed
to a party. The addresses for such communications shall be:

If to the Company:

Ameritrans Capital Corporation
50 Jericho Quadrangle
Jericho, New York  11753
Attn:  Michael Feinsod

With copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

Fax: (212) 940-8776

Attn: Elliot Press, Esq.

If to the Purchaser:

Renova US Holdings, Ltd.
c/o Columbus Nova

900 Third Avenue

19th Floor

New York, NY 10022

Attn: Paul Lipari


With a copy to:

Latham & Watkins, LLP
885 Third Avenue
New York, NY 10022
Fax: 212-751-4864
Attn: James C. Gorton, Esq.

Attn: David S. Allinson, Esq.




Each party shall provide notice to the other party of any change in address.

(c)

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.




7




--------------------------------------------------------------------------------




(d)

GOVERNING LAW. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State and County of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. The parties hereby waive all rights to a trial by jury. If either party
shall commence an action or proceeding to enforce any provision of this
Agreement, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

(e)

Subject to the requirements of Section 9 hereof, this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties hereto.

(f)

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

(g)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement, which facsimile
transmission shall be deemed an original thereof.

(h)

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(i)

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

(j)

In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any provision hereof which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision hereof.

(k)

There shall be no oral modifications or amendments to this Agreement. This
Agreement may be modified or amended only in writing.

[Remainder of page left intentionally blank - signature page follows]




8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Holders and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first set forth
above.







 

AMERITRANS CAPITAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:   







 

RENOVA US HOLDINGS, LTD.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:   








Signature page to Registration Rights Agreement







--------------------------------------------------------------------------------




EXHIBIT V




INVESTMENT ADVISORY AGREEMENT

BETWEEN

AMERITRANS CAPITAL CORPORATION

AND

AMERITRANS CAPITAL MANAGEMENT, LLC

This Investment Advisory Agreement (this “Agreement”) made this ___  day of
____, and effective as of _____ (the “Effective Date”), by and between
AMERITRANS CAPITAL CORPORATION, a Delaware corporation (the “Corporation”), and
AMERITRANS CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (the
“Adviser”).

WHEREAS, the Corporation is a closed-end management investment company that has
elected to be treated as a business development company under the Investment
Company Act of 1940 (the “Investment Company Act”);

WHEREAS, the Adviser is a newly organized investment adviser that has registered
under the Investment Advisers Act of 1940 (the “Advisers Act”); and

WHEREAS, the Corporation desires to retain the Adviser to furnish investment
advisory services to the Corporation on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1.

Duties of the Adviser.

(a)

The Corporation hereby employs the Adviser to act as the investment adviser to
the Corporation and to manage the investment and reinvestment of the assets of
the Corporation, subject to the supervision of the Board of Directors of the
Corporation (the “Board of Directors,” the members thereof referred to herein as
the “Directors”) for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Prospectus and Statement of Additional Information, dated April 18,
2002, as the same shall be amended from time to time and/or as described in the
Corporation’s Annual Report on Form 10-K filed with the Securities and Exchange
Commission (the “SEC”), (ii) in accordance with the Investment Company Act; and
(iii) during the term of this Agreement in accordance with all other applicable
federal and state laws, rules and regulations, and the Corporation’s charter and
by-laws.  Without limiting the generality of the foregoing, the Adviser shall,
during the term and subject to the provisions of this Agreement, (i) determine
the composition of the portfolio of the Corporation, the nature and timing of
the changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Corporation;
(iii) close and monitor the Corporation’s investments; (iv) determine the
securities and other assets that the Corporation will purchase, retain, or sell;
(v) perform due diligence on prospective portfolio companies; and (vi) provide
the Corporation with such other investment advisory, research and related
services as the Corporation may, from time to time, reasonably require for the
investment of its funds.  The Adviser shall have the power and authority on
behalf of the Corporation to effectuate its investment decisions for the
Corporation, including the execution and delivery of all documents relating to
the Corporation’s investments and the placing of orders for other purchase or
sale transactions on behalf of the Corporation.  In the event that the
Corporation determines to acquire debt financing, the Adviser will arrange for
such financing on the Corporation’s behalf, subject to the oversight and
approval of the Board of Directors.  If it is necessary for the Adviser to make
investments on behalf of the Corporation through a special purpose vehicle, the
Adviser shall have the authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle in accordance with the Investment Company Act.

(b)

The Adviser hereby accepts such employment and agrees during the term hereof to
render the services described herein for the compensation provided herein.

(c)

Subject to the requirements of the Investment Company Act and approval of the
Board of Directors and a majority of stockholders, the Adviser is hereby
authorized to enter into one or more sub-advisory agreements with other
investment advisers (each, a “Sub-Adviser”) pursuant to which the Adviser may
obtain the services of the Sub-Adviser(s) to assist the Adviser in fulfilling
its responsibilities hereunder.  Specifically, the Adviser may retain a
Sub-Adviser to recommend specific securities or other investments based upon the
Corporation’s investment objective and policies, and work, along with the
Adviser, in structuring, negotiating, arranging or effecting the acquisition or
disposition of such investments and monitoring investments on behalf of the
Corporation, subject to the oversight of the Adviser and approval by the Board
of Directors.  The Adviser, and not the Corporation, shall be responsible for
any compensation payable to any Sub-Adviser.  Any sub-advisory agreement entered
into by the Adviser shall




--------------------------------------------------------------------------------

be in accordance with the requirements of the Investment Company Act and other
applicable federal and state law.  Nothing in this Section 1(c) will obligate
the Adviser to pay any expenses that are expenses of the Corporation under
Section 2.

(d)

The Adviser, and any Sub-Adviser, shall for all purposes herein provided each be
deemed to be an independent contractor and, except as expressly provided or
authorized herein or by the Board of Directors, shall have no authority to act
for or represent the Corporation in any way or otherwise be deemed an agent of
the Corporation.

(e)

The Adviser shall keep and preserve for the period required by the Investment
Company Act any books and records relevant to the provision of its investment
advisory services to the Corporation and shall specifically maintain all books
and records with respect to the Corporation’s portfolio transactions and shall
render to the Board of Directors such periodic and special reports as the Board
of Directors may reasonably request.  The Adviser agrees that all records that
it maintains for the Corporation are the property of the Corporation and will
surrender promptly to the Corporation any such records upon the Corporation’s
request, provided that the Adviser may retain a copy of such records.

2.

Corporation’s Responsibilities and Expenses Payable by the Corporation. All
investment professionals of the Adviser and its respective staff, when and to
the extent engaged in providing investment advisory services hereunder, and the
compensation and overhead expenses of such personnel allocable to such services,
will be provided and paid for by the Adviser and not by the Corporation, except
as otherwise specifically provided herein.  The Corporation will bear all other
costs and expenses of its operations and transactions, including (without
limitation) those relating to: organization and offering; calculating the
Corporation’s net asset value (including the cost and expenses of any
independent valuation firm); expenses incurred by the Adviser payable to third
parties, including agents, consultants or other advisors, in monitoring
financial and legal affairs for the Corporation and in monitoring the
Corporation’s investments and performing due diligence on its prospective
portfolio companies; interest payable on debt, if any, incurred to finance the
Corporation’s investments; offerings of the Corporation’s common stock and other
securities; investment advisory fees; administration fees payable under an
Administration Agreement (“Administration Agreement”), if any, between the
Corporation and an administrator for the Corporation (“Administrator”); fees
payable to third parties, including agents, consultants or other advisors,
relating to, or associated with, evaluating and making investments; transfer
agent and custodial fees; federal and state registration fees; all costs of
registration and listing the Corporation’s shares on any securities exchange;
federal, state and local taxes; independent Directors’ fees and expenses; costs
of preparing and filing reports or other documents required by the SEC; costs of
any reports, proxy statements or other notices to stockholders, including
printing costs; the Corporation’s allocable portion of the fidelity bond,
directors and officers/errors and omissions liability insurance, and any other
insurance premiums; direct costs and expenses of administration, including
printing, mailing, long distance telephone, copying, secretarial and other
staff, independent auditors and outside legal costs; and all other expenses
incurred by the Corporation or an Administrator in connection with administering
the Corporation’s business, including payments under any Administration
Agreement based upon the Corporation’s allocable portion of the administrator’s
overhead in performing its obligations under such Administration Agreement,
including rent and the allocable portion of the cost of the Corporation’s chief
compliance officer and chief financial officer and their respective staffs.

3.

Subsidiary Not Bound.  For the avoidance of doubt, the Corporation and the
Adviser hereby acknowledge and agree that nothing contained in this Agreement is
intended, and shall not be construed, to authorize the Adviser to act on behalf
of, or in any way bind in any manner, Elk Associates Funding Corporation
(“Elk”), a wholly-owned subsidiary of the Corporation; and notwithstanding any
advice that the Adviser may provide to the Corporation for the benefit of, or
with respect to investments made by, Elk, Elk shall not have any obligations
hereunder.  

4.

Compensation of the Adviser.   The Corporation agrees to pay, and the Adviser
agrees to accept, as compensation for the services provided by the Adviser
hereunder, a base advisory fee (“Base Advisory Fee”) and an incentive fee
(“Incentive Fee”) as hereinafter set forth.  The Corporation shall make any
payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct within forty-five (45) days of the quarter-end or
year-end, as applicable, to which payment of such Base Advisory Fee or Incentive
Fee relates.  To the extent permitted by applicable law, the Adviser may elect,
or the Corporation may adopt a deferred compensation plan pursuant to which the
Adviser may elect, to defer all or a portion of its fees hereunder for a
specified period of time.

(a)

The Base Advisory Fee shall be calculated at an annual rate of 2.00% of the
Corporation’s gross assets.  The Base Advisory Fee will be payable quarterly in
arrears and will be calculated based on the average value of the Corporation’s
gross assets at the end of the two most recently completed calendar quarters,
and appropriately adjusted for any share issuances or repurchases during the
current calendar quarter.  Base Advisory Fees for any partial month or quarter
will be appropriately pro rated.

(b)

The Incentive Fee shall consist of two parts, as follows:

(i)

One part will be calculated and payable quarterly in arrears based on the
pre-Incentive Fee net investment income for the immediately preceding calendar
quarter.  For this purpose, pre-Incentive Fee net investment income means
interest income, dividend income and any other income (including any other fees,
such as commitment, origination, structuring, diligence and consulting fees and
fees for providing significant managerial assistance or other fees that the
Corporation receives from portfolio companies) accrued by the




2




--------------------------------------------------------------------------------

Corporation during the calendar quarter, minus the Corporation’s operating
expenses for the quarter (including the Base Advisory Fee, expenses payable
under any Administration Agreement, and any interest expense and dividends paid
on any issued and outstanding preferred stock, but excluding the Incentive Fee).
 Pre-Incentive Fee net investment income does not include any realized capital
gains, realized capital losses or unrealized capital depreciation.
 Pre-Incentive Fee net investment income, expressed as a rate of return on the
value of the Corporation’s net assets at the end of the immediately preceding
calendar quarter, will be compared to a “hurdle rate” of 1.75% per quarter (7%
annualized).  The Corporation will pay the Adviser an Incentive Fee with respect
to the Corporation’s pre-Incentive Fee net investment income in each calendar
quarter as follows; (1) no Incentive Fee in any calendar quarter in which the
Corporation’s pre-Incentive Fee net investment income does not exceed the hurdle
rate; (2) 100% of the Corporation’s pre-Incentive Fee net investment income with
respect to that portion of such pre-Incentive Fee net investment income, if any,
that exceeds the hurdle rate but is less than 2.1875% in any calendar quarter
(8.75% annualized); and (3) 20% of the amount of the Corporation’s pre-Incentive
Fee net investment income, if any, that exceeds 2.1875% in any calendar quarter
(8.75% annualized).  These calculations will be appropriately pro rated for any
period of less than three months and adjusted for any share issuances or
repurchases during the current quarter.

(ii)

The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing on December 31,
2011, and will equal 20% of the Corporation’s realized capital gains for the
calendar year, if any, computed net of all realized capital losses and
unrealized capital depreciation and incorporating unrealized depreciation on a
gross investment-by-investment basis at the end of such year; provided that the
Incentive Fee determined as of December 31, 2011 will be calculated for a period
of shorter than twelve calendar months to take into account any realized capital
gains computed net of all realized capital losses and unrealized capital
depreciation for the period ending December 31, 2011.  In the event that this
Agreement shall terminate as of a date that is not a calendar year end, the
termination date shall be treated as though it were a calendar year end for
purposes of calculating and paying a Capital Gains Fee.

5.

Covenants of the Adviser.   The Adviser covenants that it is registered as an
investment adviser under the Advisers Act.  The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

6.

Excess Brokerage Commissions.   The Adviser is hereby authorized, to the fullest
extent now or hereafter permitted by law, to cause the Corporation to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting that transaction, if the Adviser determines in good faith, taking
into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that such amount of commission is reasonable in relation
to the value of the brokerage and/or research services provided by such member,
broker or dealer, viewed in terms of either that particular transaction or its
overall responsibilities with respect to the Corporation’s portfolio, and
constitutes the best net results for the Corporation.

7.

Limitations on the Employment of the Adviser.   The services of the Adviser to
the Corporation are not exclusive, and the Adviser may engage in any other
business or render similar or different services to others including, without
limitation, the direct or indirect sponsorship or management of other investment
based accounts or commingled pools of capital, however structured, having
investment objectives similar to those of the Corporation, so long as its
services to the Corporation hereunder are not impaired thereby, and nothing in
this Agreement shall limit or restrict the right of any manager, partner,
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the Corporation’s portfolio companies,
subject to applicable law).  So long as this Agreement or any extension, renewal
or amendment remains in effect, the Adviser shall be the only investment adviser
for the Corporation, subject to the Adviser’s right to enter into sub-advisory
agreements.  The Adviser assumes no responsibility under this Agreement other
than to render the services called for hereunder.  It is understood that
directors, officers, employees and stockholders of the Corporation are or may
become interested in the Adviser and its affiliates, as directors, officers,
employees, partners, stockholders, members, managers or otherwise, and that the
Adviser and directors, officers, employees, partners, stockholders, members and
managers of the Adviser and its affiliates are or may become similarly
interested in the Corporation as stockholders or otherwise.

8.

Responsibility of Dual Directors, Officers and/or Employees.   If any person who
is a manager, partner, officer or employee of the Adviser or an Administrator
affiliated with the Adviser (“Affiliated Administrator”) is or becomes a
director, officer and/or employee of the Corporation and acts as such in any
business of the Corporation, then such manager, partner, officer and/or employee
of the Adviser or Affiliated Administrator shall be deemed to be acting in such
capacity solely for the Corporation, and not as a manager, partner, officer or
employee of the Adviser or Affiliated Administrator or under the control or
direction of the Adviser or Affiliated Administrator, even if paid by the
Adviser or Affiliated Administrator.




3




--------------------------------------------------------------------------------




9.

Limitation of Liability of the Adviser; Indemnification.   The Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation any Affiliated Administrator) shall not be liable to the Corporation
for any action taken or omitted to be taken by the Adviser in connection with
the performance of any of its duties or obligations under this Agreement or
otherwise as an investment adviser of the Corporation, except to the extent
specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services,
and the Corporation shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation any Affiliated Administrator, each of whom shall be deemed a third
party beneficiary hereof) (collectively, the “Indemnified Parties”) and hold
them harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and disbursements and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
security holders) arising out of or otherwise based upon the performance of any
of the Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Corporation.  Notwithstanding the foregoing provisions
of this Section 9 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Corporation or its security holders to which the Indemnified Parties
would otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Adviser’s duties or by reason of the
reckless disregard of the Adviser’s duties and obligations under this Agreement
(as the same shall be determined in accordance with the Investment Company Act
and any interpretations or guidance by the SEC or its staff thereunder).

10.

Effectiveness, Duration and Termination of Agreement.   This Agreement shall
become effective as of the Effective Date.  This Agreement shall remain in
effect for two years, and thereafter shall continue automatically for successive
annual periods, provided that such continuance is specifically approved at least
annually by (a) the vote of the Board of Directors, or by the vote of a majority
of the outstanding voting securities of the Corporation and (b) the vote of a
majority of the Directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the Investment Company
Act) of any such party, in accordance with the requirements of the Investment
Company Act.  This Agreement may be terminated at any time, without the payment
of any penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Corporation, or by the vote of the
Directors or by the Adviser.  This Agreement will automatically terminate in the
event of its “assignment” (as such term is defined for purposes of
Section 15(a)(4) of the Investment Company Act).  The provisions of Section 9 of
this Agreement shall remain in full force and effect, and the Adviser shall
remain entitled to the benefits thereof, notwithstanding any termination of this
Agreement.  Further, notwithstanding the termination or expiration of this
Agreement as aforesaid, the Adviser shall be entitled to any amounts owed under
Section 4 through the date of termination or expiration and Section 9 shall
continue in force and effect and apply to the Adviser and its representatives as
and to the extent applicable.

11.

Notices.   Any notice under this Agreement shall be given in writing, addressed
and delivered or mailed, postage prepaid, to the other party at its principal
office.

12.

Amendments.   This Agreement may be amended by mutual consent, but the consent
of the Corporation must be obtained in conformity with the requirements of the
Investment Company Act.

13.

Entire Agreement; Governing Law.   This Agreement contains the entire agreement
of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof.  This Agreement shall be
construed in accordance with the laws of the State of New York and the
applicable provisions of the Investment Company Act.  To the extent the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

[The remainder of this page intentionally left blank]




4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.







 

AMERITRANS CAPITAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:   







 

AMERITRANS CAPITAL MANAGEMENT, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:   








5







--------------------------------------------------------------------------------




EXHIBIT VI




STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (the “Agreement”) is made as of _________, 2011 by
and among Ameritrans Capital Corporation, a Delaware corporation (the
“Company”), Infinity Capital Partners, L.P., a Delaware limited partnership
(“ICP”), Infinity Capital, LLC, a Delaware limited liability company (“ICL”),
Infinity Management, LLC, a Delaware limited liability company (“IML”), Shoulda
Partners L.P., a Delaware limited partnership (“Shoulda”) and Michael Feinsod
(“Feinsod” and together with ICP, ICL, IML and Shoulda, the “Management
Holders”) and Renova US Holdings Ltd., a company incorporated under the laws of
the Bahamas (the “Purchaser” and together with the Management Holders, the
“Stockholders”).

RECITALS

WHEREAS, pursuant to a Stock Purchase Agreement, dated as of April __, 2011,
between the Company and the Purchaser (the “Purchase Agreement”), the Purchaser
has agreed to purchase and the Company has agreed to issue and sell to the
Purchaser the Purchased Stock (as defined in the Purchase Agreement);

WHEREAS, on the date hereof, the Management Holders are beneficial owners of
shares of the Company Common Stock;

WHEREAS, in order to promote their mutual interests, the Company, the Management
Holders and the Purchaser desire to establish in this Agreement certain terms
and conditions concerning the acquisition and disposition of securities of the
Company by the Stockholders, the composition of the board of directors (the
“Board”) of the Company and other corporate governance matters with respect to
the Company; and

WHEREAS, the parties are entering into this Agreement as a condition to the
closing of the transactions contemplated by the Purchase Agreement.

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

1.

Certain Definitions.  Any terms capitalized but not otherwise defined herein
shall have the meanings ascribed thereto in the Purchase Agreement.  Unless the
context otherwise requires, the following terms, for all purposes of this
Agreement, shall have the meanings specified in this Section 1:

“Affiliate” shall have the meaning set forth in Rule 12b-2 of the rules and
regulations promulgated under the Exchange Act; provided, however, that for
purposes of this Agreement, the Purchaser and its Affiliates, on the one hand,
and the Company and its Affiliates, on the other, shall not be deemed to be
“Affiliates” of one another.

“Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act.

“Bylaws” shall mean the Bylaws of the Company, as amended or restated from time
to time.

“Cause” shall mean, with respect to any Company Designee, such Company
Designee’s (i) commission at any time of any act or omission that results in, or
may reasonably be expected to result in, a conviction, plea of no contest, plea
of nolo contendere, or imposition of unadjudicated probation for any felony or
crime involving moral turpitude or (ii) commission at any time of any act of
fraud, embezzlement, misappropriation, misconduct or conversion of assets of the
Company.

“Certificate of Incorporation” shall mean the Certificate of Incorporation of
the Company, as amended or restated from time to time.

“Closing Date” shall have the meaning ascribed to such term in the Purchase
Agreement.

“Company Common Stock” shall mean shares of the common stock of the Company,
$0.001 par value.




--------------------------------------------------------------------------------




“Company Designees” means each of [______], [_______], [_____], [_____] and
[_____]1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Securities” means any Company Common Stock or other equity securities
issued in connection with: (a) a grant to any current or future consultants,
employees, officers or directors of the Company or any of its subsidiaries
pursuant to any stock option, employee stock purchase or similar equity-based
plans or other compensation agreement; (b) the exercise or conversion of options
to purchase shares of Company Common Stock, or shares of Company Common Stock
issued to any existing or prospective consultants, employees, officers or
directors pursuant to any stock option, employee stock purchase or similar
equity-based plans or any other compensation agreement; (c) any acquisition by
the Company of the stock, assets, properties or business of any person; (d) any
merger, consolidation or other business combination or strategic acquisition
involving the Company; (e) the exercise of any warrant issued by the Company and
outstanding as of the date hereof; (f) a stock split, stock dividend or any
similar reclassification of Company Common Stock or (g) any shares issuable
pursuant to the Purchase Agreement.

“Independent Company Designees” means each Company Designee that is independent,
as determined in good faith by the Board, from Purchaser for purposes of the
matters to be delegated to the relevant committee of the Board pursuant to
Section 4 of this Agreement.

“Preferred Stock” shall mean the 9 3/8% participating preferred stock, par value
$.01 per share, of the Company.

“Transfer Restriction Period” means the period commencing on the Closing Date
and ending on the first date on which the Remaining Additional Purchase Price is
equal to fifty percent (50%) or less of the amount that the Remaining Additional
Purchase Price would equal on such date, after giving effect to the accrual
described in Section 1.2(d) of the Purchase Agreement, if the Funded Additional
Purchase price on such date were equal to zero.

“Voting Power” shall mean the number of votes entitled to then be cast by the
Voting Stock of the Company at any election of directors of the Company.

“Voting Stock” shall mean shares of the Company Common Stock, the Preferred
Stock and any other securities of the Company having the power to vote in the
election of members of the Board and any securities convertible, exchangeable
for or otherwise exercisable to acquire such securities.  

2.

Constitution of Board at Closing.   The Company and the Board shall, and the
Stockholders shall use their commercially reasonable efforts to, cause the Board
to be reconstituted as of immediately prior to the Closing in accordance with
Section 5.12 of the Purchase Agreement.

3.

Covenants of the Purchaser

3.1

Restriction on Removal of Company Designees.  So long as the Purchaser’s
obligations set forth in Section 1.2 of the Purchase Agreement have not been
satisfied in full (or excused due to a non-curable failure of a condition to
such obligations in accordance with the terms of the Purchase Agreement), (i)
the Purchaser and the Company shall not (other than for Cause) take any action
to cause any of the Company Designees to be removed from the Board and shall
(other than for Cause) take all actions reasonably necessary within their power
to cause the Company Designees to be nominated for re-election to the Board in
connection with any election of directors for a term to commence at any time
prior to such satisfaction in full or excuse of the Purchaser’s obligations set
forth in Section 1.2 of the Purchase Agreement; 2 [(ii) Michael Feinsod (the
“Observer”) shall be permitted to attend, in a non-voting observer capacity,
each meeting of the Board and the Company shall provide the Observer a copy of
all notices, minutes, forms of written consents and other materials and
information furnished or made available to the members of the Board at the same
time such materials are furnished or made available to the members of the Board;
and (iii) in the event that [_____]3 shall resign or be removed from or
otherwise cease to serve on the Board, in order to fill the vacancy thereby
created, the Company and the Purchaser shall take all actions reasonably
necessary within their power to cause the Observer to be nominated and elected
to serve as a member of the Board and, upon such election, the Observer shall be
deemed a Company Designee for purposes of this Agreement.  Notwithstanding the
provisions of clause (ii) above, the Company may exclude the Observer from any
meeting to the extent the Observer’s presence at such meeting would result in a
waiver of the attorney-client privilege between the Company and its legal
counsel, as determined in good faith by the Board after consultation with
outside counsel].




                                         




1   Company Designees will consist of the five Company Identified Directors who
will continue to serve as directors of the Company immediately following the
Closing, at least four of whom shall not be “interested” directors.

2   The provisions of clauses (ii) and (iii) of Section 3.1 shall only be
applicable if, immediately following the Initial Closing, Michael Feinsod is not
a Company Designee.

3   An “interested” Company Designee, other than Michael Feinsod.




- 2 -

--------------------------------------------------------------------------------




3.2

Short Form Merger.  So long as the Purchaser’s obligations set forth in
Section 1.2 of the Purchase Agreement have not been satisfied in full (or
excused due to a non-curable failure of a condition to such obligations), the
Purchaser shall not, and shall not permit the Company or any Subsidiary of the
Company to effect, seek, propose, vote in favor of, consent to or participate in
any “short form” merger of the Company with or into any other entity (other than
any such merger in connection with which the stockholders of the Company
immediately prior to such merger own the entity surviving such merger in the
same proportions as they owned the Company immediately prior to such merger).  

4.

Composition of Independent Committees.  Until satisfaction in full of the
Purchaser’s obligations set forth in Section 1.2 of the Purchase Agreement (or
excuse therefrom due to a non-curable failure of a condition to such obligations
in accordance with the terms of the Purchase Agreement), in the event that the
Board determines to form a committee of independent directors of the Board to
exercise the powers of the Board in respect of any dispute between the Company
and the Purchaser in respect of their respective rights and obligations under
the Purchase Agreement or the exercise by the Company of any of its rights under
the Purchase Agreement (including with respect to any waiver of the Purchaser’s
obligations thereunder) (i) so long as at least two Independent Company
Designees are serving as directors of the Board, at least a majority of such
committee shall be comprised of Independent Company Designees and (ii) so long
as only one Independent Company Designee is serving as a director of the Board,
such committee shall include such Independent Company Designee.  

4.1

Transfer Restrictions.

(a)

During the Transfer Restriction Period, the Purchaser will not, other than
through open market sales that do not involve any pre-existing coordination with
potential transferees, directly or indirectly, in any transaction or series of
transactions, sell, transfer, pledge, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, transfer the economic risk of ownership of, or
otherwise dispose of (each, a “Transfer”) an aggregate number of shares equal to
twenty-five percent (25%) or more of the  Voting Stock or Voting Power, unless
the transferee of the Voting Stock or Voting Power, sought to be transferred
shall have agreed, in writing, to be bound by the terms and provisions of this
Agreement applicable to the Purchaser.   

(b)

Any purported Transfer or attempt to Transfer any Voting Stock or Voting Power
in violation of  Section 4.1(a) shall be null and void ab initio, and neither
the Company nor its transfer agent shall give effect to such purported or
attempted Transfer, unless otherwise agreed by the Company in writing prior to
the time of such Transfer.  

5.

Pre-emptive Rights.

5.1

The Company hereby grants to the Purchaser the right to purchase any new Company
Common Stock (other than any Excluded Securities) (the “New Securities”) that
the Company may propose to issue or sell to any third party at a price that is
less than the greater of (A) $1.80 and (B) the per share net asset value of the
Company, as of a time that is no more than 48 hours, in each case excluding
Sundays and holidays recognized as such for purposes of Section 23(b) of the
Investment Company Act, prior to the applicable issuance date (the “Applicable
Per Share Purchase Price”), during the period beginning on the date hereof and
ending on the two (2) year anniversary of the date hereof (the “Preemptive
Period”).

5.2

In the event that the Company proposes to issue and sell during the Preemptive
Period New Securities at a price less than the Applicable Per Share Purchase
Price, the Company shall deliver written notice (an “Issuance Notice”) of such
proposed issuance to the Purchaser within three (3) Business Days following any
meeting (or the effective date of any written consent) of the Board at which any
such issuance or sale is approved. The Issuance Notice shall set forth (a) the
number of New Securities proposed to be issued and (b) the proposed purchase
price per share.

5.3

The Purchaser shall for a period of five (5) calendar days following the receipt
of an Issuance Notice (the “Exercise Period”) have the right to elect to
purchase for cash, at the purchase price and upon the other terms and conditions
set forth in the Issuance Notice, including, without limitation, any applicable
stockholder approval, some or all of the New Securities proposed to be issued
and sold by the Company at the earliest reasonably practicable date agreed upon
between the Company and the Purchaser.  The Purchaser may elect to purchase the
New Securities upon the terms and conditions set forth in the Issuance Notice by
delivering a written notice of such election to the Company at any time during
the Exercise Period. The Purchaser’s election to purchase New Securities during
the Preemptive Period pursuant to this Section 5.3 shall be binding upon the
Purchaser and shall be irrevocable.

5.4

The Company may offer and sell some or all of the New Securities described in
the Issuance Notice that the Purchaser shall not have elected to purchase
pursuant to Section 5.3 during the Exercise Period upon terms and conditions no
more favorable to any prospective purchaser than the terms and conditions set
forth in the Issuance Notice so long as such issuance or sale is consummated
within ninety (90) calendar days following the expiration of the Exercise
Period.  In the event the Company has not sold such New Securities within such
time period, the Company shall not thereafter issue or sell any New Securities
without first offering such securities to the Purchaser in accordance with the
procedures set forth in this Section 5.




- 3 -




--------------------------------------------------------------------------------




5.5

Upon the consummation of the issuance to the Purchaser of any New Securities in
accordance with this Section 5, the Company shall deliver to the Purchaser
certificates (if any) evidencing the New Securities, which New Securities and
the Voting Power with respect thereto shall automatically be subject to the
terms and conditions of this Agreement.  The Purchaser shall deliver to the
Company the purchase price for the New Securities purchased by it by wire
transfer of immediately available funds. The Purchaser shall take all such other
actions as the Company may reasonably request to consummate the purchase and
sale of New Securities pursuant to this Section 5 in accordance with applicable
law, including, without limitation, executing and delivering to the Company a
duly completed and executed investor questionnaire covering such matters as the
Company or its counsel may reasonably determine are necessary to ensure that
such issuance and sale is exempt from the registration requirements of the
Securities Act of 1933, as amended.  

6.

[Intentionally Omitted]

7.

Legend.  Each certificate representing Voting Stock held by the Purchaser shall
be endorsed by the Company with a legend reading as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A STOCKHOLDERS AGREEMENT BY AND
BETWEEN THE COMPANY AND THE HOLDER HEREOF, DATED _________ __, 2011, AS AMENDED
FROM TIME TO TIME (A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY), AND NO
TRANSFER OF THE SHARES EVIDENCED HEREBY SHALL BE EFFECTIVE EXCEPT IN COMPLIANCE
WITH THE TERMS THEREOF.”

8.

Registration Statement.  The Company shall, and the Purchaser shall cause the
Company to, use its commercially reasonable efforts to cause the Company to keep
the Registration Statement on Form N-2 (the “Registration Statement”) filed by
the Company with the Securities and Exchange Commission on March 15, 2006 and
the related prospectus current and, with respect to the Registration Statement,
effective pursuant to Rule 415 at all times until the earlier of (i) the date on
which all of the shares of common stock registered for resale by ICP pursuant to
the Registration Statement have been sold and (ii) the date on which all of such
shares (in the opinion of counsel to the Company) may be immediately sold to the
public without registration or restriction (including without limitation as to
volume) under the Securities Act.  Notwithstanding the foregoing, the Company
may, at any time, delay or suspend the effectiveness of the Registration
Statement or the use of the prospectus forming a part of the Registration
Statement, in its sole discretion, due to the non-disclosure of material,
non-public information concerning the Company, the disclosure of which at the
time is not in its best interest, in the good faith opinion of the Company (a
“Grace Period”); provided, that the Company shall promptly notify ICP in writing
of the existence of a Grace Period in conformity with the provisions of this
Section 8 and the date on which the Grace Period will begin (such notice, a
“Commencement Notice”); and, provided further, that no Grace Period shall exceed
forty-five (45) days, and such Grace Periods shall not exceed an aggregate total
of ninety (90) days during any 12-month period. For purposes of determining the
length of a Grace Period above, the Grace Period shall begin on and include the
date specified by the Company in the Commencement Notice and shall end on and
include the date ICP receives written notice of the termination of the Grace
Period by the Company (which notice may be contained in the Commencement
Notice). The provisions set forth in the first sentence of this Section 8 hereof
shall not be applicable during any Grace Period; provided that upon expiration
of the Grace Period, the Company shall again be bound by such provisions.  

9.

Miscellaneous.

9.1

Governing Law; Jurisdiction.  The parties hereto hereby declare that it is their
intention that this Agreement shall be regarded as made under the laws of the
State of Delaware and that the laws of the State of Delaware shall be applied in
interpreting its provisions in all cases where legal interpretation shall be
required.  Each of the parties hereto: (a) agrees that this Agreement involves
at least $100,000.00; (b) agrees that this Agreement has been entered into by
the parties hereto in express reliance upon 6 Del. C. § 2708; (c) irrevocably
and unconditionally submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (and any appellate court thereof) with respect
to all actions and proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby; (d) agrees that all claims with respect to
any such action or proceeding shall be heard and determined in such court and
agrees not to commence any action or proceeding relating to this Agreement or
the transactions contemplated hereby except in such court; (e) irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding arising out of this Agreement or the transactions contemplated hereby
and irrevocably and unconditionally waives the defense of an inconvenient forum;
and (f) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each of the parties hereto hereby
irrevocably and unconditionally agrees (1) to the extent such party, other than
Feinsod, is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
party’s agent for acceptance of legal process and (2) that, to the fullest
extent permitted by applicable law, service of process may be made on such party
by prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that such service
 shall, to the fullest extent permitted by applicable law, have the same legal
force and effect as if served upon such party personally within the State of
Delaware.  For purposes of implementing the agreement of the parties (other than
Feinsod) hereto to appoint and maintain an agent for service of process in the
State of Delaware, each such party (other than Feinsod) that has not as of the
date hereof duly appointed such an agent does hereby appoint Corporation Service
Company as such agent.  




- 4 -




--------------------------------------------------------------------------------




9.2

Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successor and assigns of the parties hereto.

9.3

Entire Agreement; Amendment.  This Agreement and the Purchase Agreement
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.  Any previous agreements among
the parties relative to the specific subject matter hereof are superseded by
this Agreement.  Neither this Agreement nor any provision hereof may be amended,
changed, waived, discharged or terminated other than by a written instrument
signed by the party against which enforcement of any such amendment, change,
waiver, discharge or termination is sought.

9.4

Notices, etc.  All notices and other communications required or permitted
hereunder shall be effective upon receipt and shall be in writing and may be
delivered in person, by telecopy, electronic mail, express delivery service or
U.S. mail, in which event it may be mailed by first-class, certified or
registered, postage prepaid, addressed, to the party to be notified, at the
respective addresses set forth below, or at such other address which may
hereinafter be designated in writing:

(a)

If to the Purchaser, to:

Renova US Holdings Ltd

c/o Columbus Nova
900 Third Avenue

19th Floor
New York, NY 10017
Attn: Paul Lipari
Fax: (212) 308-6623
E-mail: plipari@columbusnova.com




with a copy to:

Latham & Watkins, LLP
885 Third Avenue
New York, NY 10022
Fax: 212-751-4864
Attn: James C. Gorton, Esq.
E-mail: james.gorton@lw.com




Attn: David S. Allinson

E-mail: david.allinson@lw.com




(b)

If to the Company, to:

Ameritrans Capital Corporation
50 Jericho Quadrangle
Jericho, New York  11753
Attention:  Michael Feinsod
E-mail:  mfeinsod@ameritranscapital.com

with a copy to:

Elliot Press, Esq.
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York  10022
Fax:  (212) 940-6621
E-mail:  Elliot.press@kattenlaw.com




- 5 -




--------------------------------------------------------------------------------




(c)

If to the Management Holders, to:

Ameritrans Capital Corporation
50 Jericho Quadrangle
Jericho, New York  11753
Attention:  Michael Feinsod
E-mail:  mfeinsod@ameritranscapital.com

with a copy to:

Elliot Press, Esq.
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York  10022
Fax:  (212) 940-6621
E-mail:  Elliot.press@kattenlaw.com

9.5

Severability.  If any provision of this Agreement shall be judicially determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

9.6

Titles and Subtitles.  The titles of the Articles and Sections of this Agreement
are for convenience of reference only and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any of its provisions.

9.7

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

9.8

Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party upon any breach or default of any
other party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed to be a waiver of any such breach or default, or any
acquiescence therein, or of any similar breach or default thereafter occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring.  It is further
agreed that any waiver, permit, consent or approval of any kind or character of
any breach or default under this Agreement, or any waiver of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in writing, and that all remedies, either
under this Agreement, by law or otherwise, shall be cumulative and not
alternative.

9.9

Consents.  Any permission, consent, or approval of any kind or character under
this Agreement shall be in writing and shall be effective only to the extent
specifically set forth in such writing.

9.10

SPECIFIC PERFORMANCE.  THE PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD
OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH ITS SPECIFIC INTENT OR WERE OTHERWISE BREACHED.  IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS, WITHOUT BOND, TO PREVENT OR CURE BREACHES OF THE PROVISIONS OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED BY LAW OR
EQUITY, AND ANY PARTY SUED FOR BREACH OF THIS AGREEMENT EXPRESSLY WAIVES ANY
DEFENSE THAT A REMEDY IN DAMAGES WOULD BE ADEQUATE.

9.11

Construction of Agreement.  No provision of this Agreement shall be construed
against either party as the drafter thereof.

9.12

Section References.  Unless otherwise stated, any reference contained herein to
a Section or subsection refers to the provisions of this Agreement.

9.13

Variations of Pronouns.  All pronouns and all variations thereof shall be deemed
to refer to the masculine, feminine, or neuter, singular or plural, as the
context in which they are used may require.

9.14

Termination.  This Agreement shall terminate automatically in its entirety upon
 the termination of the Purchase Agreement in accordance with Section 8.1
thereof.  

[The remainder of this page is intentionally left blank – signature pages
follow]




- 6 -




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stockholders Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.







 

AMERITRANS CAPITAL CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INFINITY CAPITAL PARTNERS, L.P.

 

 

 

 

By:

Infinity Capital, LLC, its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INFINITY CAPITAL, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

INFINITY MANAGEMENT, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SHOULDA PARTNERS, L.P.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Michael Feinsod

 

 

 

 

 

 

 

RENOVA US HOLDINGS LTD.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:




Signature Page 1 to Stockholders Agreement







--------------------------------------------------------------------------------




EXHIBIT VII




AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION
OF

AMERITRANS CAPITAL CORPORATION

The Certificate of Incorporation of Ameritrans Capital Corporation (the
“Corporation”) was originally filed with the Secretary of State of the State of
Delaware on February 12, 1998 (the “Original Certificate of Incorporation”).
 The Corporation is filing this Amended and Restated Certificate of
Incorporation of the Corporation (this “Amended and Restated Certificate of
Incorporation”), which has been duly adopted by all necessary action of the
board of directors of the Corporation (the “Board of Directors”) and the
stockholders of the Corporation, pursuant to Section 242 and Section 245 of the
General Corporation Law of the State of Delaware (as the same may be amended
from time to time, the “DGCL”) to amend and restate the Original Certificate of
Incorporation in its entirety to read as follows:

ARTICLE I

Name

The name of the Corporation is Ameritrans Capital Corporation.

ARTICLE II

Duration

The Corporation shall continue in existence perpetually unless sooner dissolved
according to law.

ARTICLE III

Purposes

The purposes for which the Corporation is organized are:

To acquire, develop, or engage in any business venture or enterprise whatsoever,
to own and operate any business venture or enterprise whatsoever, to acquire,
hold, and dispose of real or personal property and property of any kind or
nature, tangible or intangible, and generally to do any act convenient to the
foregoing;

To do all and everything necessary, suitable, convenient, or proper for the
accomplishment of any of the purposes or the attainment of any one or more of
the objects herein enumerated or incidental to the powers herein named or which
shall at any time appear conducive or expedient for the protection or benefit of
the Corporation, with all the powers hereafter conferred by the laws under which
this Corporation is organized; and

To engage in any and all other lawful purposes, activities, and pursuits,
whether similar or dissimilar to the foregoing, for which corporations may be
organized under the DGCL, and to exercise all powers allowed or permitted
thereunder.

ARTICLE IV

Authorized Shares

The Corporation shall have authority to issue an aggregate of 110,000,000 shares
of stock, of which (i) 100,000,000 shares shall be common stock, par value
$.0001 per share, and (ii) 10,000,000 shares shall be preferred stock, par value
$.01 per share (the “Preferred Stock”).  The Preferred Stock may be issued in
one or more series as may be determined from time to time by the Board of
Directors.  

Pursuant to the authority conferred upon the Board of Directors, the Board of
Directors created a series of 1,000,000 shares of Preferred Stock designated as
9 3/8% Participating Cumulative Preferred Stock (the “Cumulative Preferred
Stock”) by filing a Certificate of Designation of the Company with the Secretary
of State of the State of Delaware on April 17, 2002, and the voting powers,
designations, preferences and relative, participating, optional and other
special rights, and qualifications, limitations or restrictions of the
Cumulative Preferred Stock are set forth in Appendix A hereto and are
incorporated herein by reference.




--------------------------------------------------------------------------------

Except as may be agreed in writing from time to time by the Corporation, no
holder of shares of any class of the Corporation’s capital stock or of any
security or obligation convertible into, or of any warrant, option, or right to
purchase, subscribe for, or otherwise acquire shares of any class of the
Corporation’s capital stock, whether now or hereafter authorized, shall, as such
holder, have any preemptive right whatsoever to purchase, subscribe for, or
otherwise acquire shares of any class of the Corporation, whether now or
hereafter authorized.

ARTICLE V

Limitation of Liability

The personal liability of the directors of the Corporation is hereby eliminated
to the fullest extent permitted in Section 102(b)(7) of the DGCL, as the same
may be amended and supplemented, except for any liability of the directors to
the Corporation or its securityholders that any such director would otherwise be
subject by reason of willful misfeasance, bad faith, gross negligence or
reckless disregard of the duties as director  Any repeal or modification of this
Article V shall not adversely affect any right or protection of a director of
the Corporation existing immediately prior to such repeal or modification.

ARTICLE VI

Indemnification

The Corporation shall, to the fullest extent permitted by applicable law as it
presently exists or may hereafter be amended, indemnify any and all officers and
directors of the Corporation against any and all of the expenses, liabilities or
other matters referred to in or covered by Section 145 of the DGCL, and the
indemnification provided for herein shall not be deemed exclusive of any other
rights to which those indemnified may be entitled under any Bylaw, agreement,
vote of the stockholders of the Corporation or the disinterested directors or
otherwise, both as to action in such officer’s or director’s official capacity
and as to action in another capacity while holding such office, and shall
continue as to an officer or director who has ceased to be an officer or
director and shall inure to the benefit of the heirs, executors and
administrators of such person.  Any repeal or modification of this Article VI
shall not adversely affect any right or protection existing hereunder
immediately prior to such repeal or modification.

ARTICLE VII

Registered Office and Registered Agent

The name and address of the Corporation’s registered agent and office in the
State of Delaware is United Corporate Services, Inc., 15 East North Street,
Dover, County of Kent, 19903.  Either the registered office or the registered
agent may be changed in the manner provided by law.

ARTICLE VIII

Amendment

The Corporation reserves the right to amend, alter, change, or repeal all or any
portion of the provisions contained in its Certificate of Incorporation from
time to time in accordance with the laws of the state of Delaware, and all
rights conferred on stockholders of the Corporation herein are granted subject
to this reservation.

ARTICLE IX

Business Combinations with Interested Stockholders

The Corporation elects not to be governed by the provisions of Section 203 of
the DGCL regarding business combinations with interested shareholders.

ARTICLE X

Bylaws

The Bylaws may contain any provisions for the regulation or management of the
affairs of the Corporation not inconsistent with the laws of the State of
Delaware now or hereafter existing.




-2-




--------------------------------------------------------------------------------




ARTICLE XI

Directors

Except as expressly provided in this Certificate of Incorporation, the number of
directors comprising the Board of Directors shall be fixed at 11.  Except as
otherwise provided in this Certificate of Incorporation, vacancies in the Board
of Directors, whether by reason of death, resignation, disqualification, an
increase in the number of directors comprising the Board of Directors or
otherwise, shall only be filled by the stockholders of the Corporation entitled
to vote generally in the election of directors at a special meeting called for
such purpose or by written consent in lieu of such special meeting. Except as
otherwise provided in this Certificate of Incorporation or by applicable law,
any director may be removed, with or without cause, by the stockholders of the
Corporation entitled to vote generally in the election of directors at a special
meeting called for such purpose or by written consent in lieu of such special
meeting.

[Signature Page Follows]








-3-




--------------------------------------------------------------------------------







I, THE UNDERSIGNED, being an authorized officer of the Corporation, have signed
this Amended and Restated Certificate of Incorporation on this [_] day of [_],
2011.







 

AMERITRANS CAPITAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:   


